


 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1
 
Published CUSIP Number: 26747FAA7
 
CREDIT AGREEMENT
 
Dated as of September 12, 2008
 
among
 
DYCOM INDUSTRIES, INC.
 
as Borrower,
 
CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER
 
FROM TIME TO TIME PARTIES HERETO
 
as Guarantors,
 
THE LENDERS NAMED HEREIN,
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent,
 
and
 
BANK OF AMERICA, N.A.,
 
as Syndication Agent
 
and
 
BRANCH BANKING AND TRUST COMPANY
 
and
 
RBS CITIZENS, N.A.,
 
as Co-Documentation Agents
 
and
 
WACHOVIA CAPITAL MARKETS LLC
 
and
 
BANC OF AMERICA SECURITIES LLC,
 
as Joint Lead Arrangers and Joint Book Runners
 
  
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
TABLE OF CONTENTS

                             
Page
 
SECTION 1 DEFINITIONS
   
1
   
1.1
   
Definitions
   
1
   
1.2
   
Other Definitional Provisions
   
24
   
1.3
   
Computation of Time Periods
   
25
   
1.4
   
Accounting Terms
   
25
   
1.5
   
Execution of Documents
   
25
     
SECTION 2 CREDIT FACILITY
   
26
   
2.1
   
Revolving Loans; Incremental Revolving Facility
   
26
   
2.2
   
Letter of Credit Subfacility
   
28
   
2.3
   
Swingline Loan Subfacility
   
32
     
SECTION 3 OTHER PROVISIONS RELATING TO CREDIT FACILITIES
   
34
   
3.1
   
Default Rate
   
34
   
3.2
   
Extension and Conversion
   
34
   
3.3
   
Voluntary Repayments and Mandatory Prepayments
   
35
   
3.4
   
Termination and Reduction of Commitments
   
35
   
3.5
   
Fees
   
35
   
3.6
   
Computation of Interest and Fees
   
36
   
3.7
   
Pro Rata Treatment and Payments
   
37
   
3.8
   
Non-Receipt of Funds by the Administrative Agent
   
39
   
3.9
   
Inability to Determine Interest Rate
   
40
   
3.10
   
Illegality
   
41
   
3.11
   
Requirements of Law
   
41
   
3.12
   
Indemnity
   
42
   
3.13
   
Taxes
   
43
   
3.14
   
Indemnification; Nature of Issuing Lender’s Duties
   
46
   
3.15
   
Replacement of Lenders; Other Limitations
   
47
   
3.16
   
Extension of Maturity Date
   
48
     
SECTION 4 CONDITIONS
   
50
   
4.1
   
Conditions to Closing
   
50
   
4.2
   
Conditions to All Extensions of Credit
   
53
     
SECTION 5 REPRESENTATIONS AND WARRANTIES
   
54
   
5.1
   
Financial Condition
   
54
   
5.2
   
No Material Adverse Change
   
54
   
5.3
   
Organization; Existence
   
55
   
5.4
   
Power; Authorization; Enforceable Obligations
   
55
   
5.5
   
Conflict
   
55
   
5.6
   
No Material Litigation
   
55
   
5.7
   
No Default
   
56
   
5.8
   
Taxes
   
56
   
5.9
   
ERISA
   
56
   
5.10
   
Governmental Regulations, Etc.
   
56
 

 
     i     
 
  
 




 



 
 

--------------------------------------------------------------------------------

 

 
 





                             
Page
   
5.11
   
Subsidiaries
   
57
   
5.12
   
Use of Proceeds
   
57
   
5.13
   
Compliance with Laws; Contractual Obligations
   
57
   
5.14
   
Accuracy and Completeness of Information
   
57
   
5.15
   
Environmental Matters
   
58
   
5.16
   
Solvency
   
59
   
5.17
   
Reserved
   
59
   
5.18
   
Reserved
   
59
   
5.19
   
Insurance
   
59
   
5.20
   
Foreign Assets Control Regulations, Etc.
   
59
   
5.21
   
Compliance with OFAC Rules and Regulations
   
60
   
5.22
   
Security Documents
   
60
     
SECTION 6 AFFIRMATIVE COVENANTS
   
60
   
6.1
   
Financial Statements
   
61
   
6.2
   
Certificates; Other Information
   
62
   
6.3
   
Notices
   
64
   
6.4
   
Maintenance of Existence; Compliance with Laws; Contractual Obligations
   
64
   
6.5
   
Maintenance of Property; Insurance
   
65
   
6.6
   
Inspection of Property; Books and Records; Discussions
   
65
   
6.7
   
Financial Covenants
   
65
   
6.9
   
Additional Guarantors
   
66
   
6.10
   
Payment of Obligations
   
66
   
6.11
   
Environmental Laws
   
67
   
6.12
   
Pledged Assets
   
67
   
6.13
   
Further Assurances
   
68
     
SECTION 7 NEGATIVE COVENANTS
   
68
   
7.1
   
Indebtedness
   
68
   
7.2
   
Liens
   
70
   
7.3
   
Nature of Business
   
70
   
7.4
   
Consolidation, Merger, Sale or Purchase of Assets, etc.
   
70
   
7.5
   
Advances, Investments and Loans
   
71
   
7.6
   
Transactions with Affiliates
   
71
   
7.7
   
Fiscal Year; Organizational Documents; Senior Subordinated Notes
   
72
   
7.8
   
Limitation on Restricted Actions
   
72
   
7.9
   
Restricted Payments
   
73
   
7.10
   
Sale Leasebacks
   
73
   
7.11
   
No Further Negative Pledges
   
73
     
SECTION 8 EVENTS OF DEFAULT
   
74
   
8.1
   
Events of Default
   
74
   
8.2
   
Acceleration; Remedies
   
76
     
SECTION 9 AGENCY PROVISIONS
   
77
   
9.1
   
Appointment
   
77
   
9.2
   
Delegation of Duties
   
78
 

 
     ii     
 
  
 




 



 
 

--------------------------------------------------------------------------------

 

 
 





                             
Page
   
9.3
   
Exculpatory Provisions
   
78
   
9.4
   
Reliance by Administrative Agent
   
78
   
9.5
   
Notice of Default
   
79
   
9.6
   
Non-Reliance on Administrative Agent and Other Lenders
   
79
   
9.7
   
Indemnification
   
80
   
9.8
   
Administrative Agent in Its Individual Capacity
   
80
   
9.9
   
Successor Administrative Agent
   
80
   
9.10
   
Other Agents, Arrangers and Managers
   
81
   
9.11
   
Collateral and Guaranty Matters
   
81
     
SECTION 10 GUARANTY
   
82
   
10.1
   
The Guaranty
   
82
   
10.2
   
Bankruptcy
   
83
   
10.3
   
Nature of Liability
   
83
   
10.4
   
Independent Obligation
   
83
   
10.5
   
Authorization
   
84
   
10.6
   
Reliance
   
84
   
10.7
   
Waiver
   
84
   
10.8
   
Limitation on Enforcement
   
85
   
10.9
   
Confirmation of Payment
   
86
     
SECTION 11 MISCELLANEOUS
   
86
   
11.1
   
Amendments and Waivers
   
86
   
11.2
   
Notices
   
88
   
11.3
   
No Waiver; Cumulative Remedies
   
89
   
11.4
   
Survival of Representations and Warranties
   
89
   
11.5
   
Payment of Expenses and Taxes
   
89
   
11.6
   
Successors and Assigns; Participations; Purchasing Lenders
   
90
   
11.7
   
Adjustments; Set-off
   
93
   
11.8
   
Table of Contents and Section Headings
   
94
   
11.9
   
Counterparts
   
94
   
11.10
   
Effectiveness
   
95
   
11.11
   
Severability
   
95
   
11.12
   
Integration
   
95
   
11.13
   
GOVERNING LAW
   
95
   
11.14
   
Consent to Jurisdiction and Service of Process
   
95
   
11.15
   
Confidentiality
   
96
   
11.16
   
Acknowledgments
   
97
   
11.17
   
Waivers of Jury Trial
   
97
   
11.18
   
Patriot Act
   
97
   
11.19
   
Continuing Agreement
   
97
 

 
     iii     
 
  
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
SCHEDULES

   
Schedule 1.1-A
Form of Account Designation Letter
Schedule 1.1-B
Permitted Liens
Schedule 1.1-C
Existing Letters of Credit
Schedule 1.1-D
Existing Investments
Schedule 2.1(a)
Schedule of Lenders and Commitments
Schedule 2.1(b)(i)
Form of Notice of Borrowing
Schedule 2.1(e)
Form of Revolving Note
Schedule 2.3(d)
Form of Swingline Note
Schedule 3.2
Form of Notice of Extension/Conversion
Schedule 3.13
Non-Bank Certificate
Schedule 4.1(e)
Form of Secretary’s Certificate
Schedule 4.1(n)
Form of Solvency Certificate
Schedule 5.11
Subsidiaries
Schedule 5.18
Material Contracts
Schedule 5.19
Insurance
Schedule 6.2(b)
Form of Officer’s Compliance Certificate
Schedule 6.9
Form of Joinder Agreement
Schedule 7.1(b)
Indebtedness
Schedule 11.6(c)
Form of Assignment and Assumption

 
     iv     
 
  
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
CREDIT AGREEMENT
 
      THIS CREDIT AGREEMENT dated as of September 12, 2008 (the “ Credit
Agreement ”), is by and among DYCOM INDUSTRIES, INC. , a Florida corporation
(the “ Borrower ”), those Domestic Subsidiaries of the Borrower listed on the
signature pages hereto and as may from time to time become a party hereto
(collectively the “ Guarantors ” and individually, a “ Guarantor ”), the lenders
named herein and such other lenders as may become a party hereto (the “ Lenders
” and individually, a “ Lender ”), WACHOVIA BANK, NATIONAL ASSOCIATION , as
Administrative Agent for the Lenders (in such capacity, the “ Administrative
Agent ”) and BANK OF AMERICA, N.A. , as syndication agent (in such capacity, the
“ Syndication Agent ”).
 
W I T N E S S E T H
 
     WHEREAS, the Borrower has requested that the Lenders make loans and other
financial accommodations to the Borrower in the initial aggregate amount of
$195,000,000, as more particularly described herein; and
 
     WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Borrower on the terms and conditions contained herein.
 
     NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
SECTION 1
 
DEFINITIONS
 
      1.1 Definitions .
 
     As used in this Credit Agreement, the following terms shall have the
meanings specified below unless the context otherwise requires:
 
     “ Account Designation Letter ” means the Account Designation Letter dated
as of the Closing Date from the Borrower to the Administrative Agent in
substantially the form attached hereto as Schedule 1.1-A .
 
     “ Additional Commitment Lender ” shall have the meaning set forth in
Section 3.16.
 
     “ Additional Credit Party ” means each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 6.9.
 
     “ Administrative Agent ” shall have the meaning assigned to such term in
the first paragraph hereof, together with any successors or assigns.
 
  
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     “ Administrative Questionnaire ” shall mean an Administrative Questionnaire
in a form supplied by the Administrative Agent.
 
     “ Affiliate ” shall mean, with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
 
     “ Aggregate Revolving Committed Amount ” means the aggregate amount of
Commitments in effect from time to time, being initially ONE HUNDRED NINETY-FIVE
MILLION DOLLARS ($195,000,000) .
 
     “ Alternate Base Rate ” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the greater of (a) the Federal Funds Rate in effect on such day plus 1 / 2 of 1%
or (b) the Prime Rate in effect on such day. If for any reason the
Administrative Agent shall have reasonably determined (which determination shall
be conclusive absent manifest error) that it is unable after due inquiry to
ascertain the Federal Funds Rate for any reason, including the inability or
failure of the Administrative Agent to obtain sufficient quotations in
accordance with the terms hereof, the Alternate Base Rate shall be determined
without regard to clause (a) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds Rate
shall be effective on the opening of business on the date of such change.
 
     “ Alternate Base Rate Loans ” means Loans that bear interest at an interest
rate based on the Alternate Base Rate.
 
     “ Applicable Percentage ” shall mean, for any day, the rate per annum set
forth below opposite the applicable level then in effect, it being understood
that the Applicable Percentage for (a) Revolving Loans that are Alternate Base
Rate Loans shall be the percentage set forth under the column “Alternate Base
Rate Margin for Revolving Loans”, (b) Revolving Loans that are LIBOR Rate Loans
shall be the percentage set forth under the column “LIBOR Rate Margin for
Revolving Loans and Letter of Credit Fee”, (c) the Letter of Credit Fee shall be
the percentage set forth under the column “LIBOR Rate Margin for Revolving Loans
and Letter of Credit Fee”, and (d) the Commitment Fee shall be the percentage
set forth under the column “Commitment Fee”:
 
 2
 




 



 
 

--------------------------------------------------------------------------------

 

 
 





 
  
         
LIBOR Rate
         
Alternate
Margin for
       
Consolidated
Base Rate
Revolving Loans and
       
Leverage
Margin for
Letter of
     
Level
Ratio
Revolving Loans
Credit Fee
Commitment Fee
   
I
 greater than or equal to 2.25 to 1.0
 
1.25
%
 
2.25
%
 
0.750
%
   
II
less than 2.25 to 1.0 but
greater than or equal to 1.50 to 1.0
 
1.00
%
 
2.00
%
 
0.750
%
   
III
less than 1.50 to 1.0 but
greater than or equal to 0.75 to 1.0
 
0.75
%
 
1.75
%
 
0.625
%
   
IV
less than0.75 to 1.0
 
0.50
%
 
1.50
%
 
0.500
%
 

 
     The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Borrower the financial information
and certifications required to be delivered to the Administrative Agent and the
Lenders in accordance with the provisions of Sections 6.1(a) and (b) and
Section 6.2(b) (each an “ Interest Determination Date ”). Such Applicable
Percentage shall be effective from such Interest Determination Date until the
next such Interest Determination Date. Notwithstanding anything herein to the
contrary, until the first Interest Determination Date occurring after the first
full fiscal quarter following the Closing Date, the initial Applicable
Percentage for (a) Revolving Loans shall be based on Level II and (b) the
Commitment Fee shall be based on Level II. After the Closing Date, if the
Borrower shall fail to provide the quarterly financial information and
certifications in accordance with the provisions of Sections 6.1(a) and (b) and
Section 6.2(b), the Applicable Percentage from such Interest Determination Date
shall, on the date five (5) Business Days after the date by which the Borrower
was so required to provide such financial information and certifications to the
Administrative Agent and the Lenders, be based on Level I until such time as
such information and certifications are provided, whereupon the Level shall be
determined by the then current Consolidated Leverage Ratio. In the event that,
prior to the repayment in full of all outstanding Loans, the termination of all
Commitments and the expiration or cash collateralization of all Letters of
Credit, any financial statement calculation delivered pursuant to
Sections 6.1(a) and (b) and Section 6.2(b) is shown to be inaccurate, and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Percentage for any period (an “ Applicable Period ”) than the
Applicable Percentage applied for such Applicable Period, the Borrower shall
immediately (i) deliver to the Administrative Agent a corrected compliance
certificate for such Applicable Period, (ii) determine the Applicable Percentage
for such Applicable Period based upon the corrected compliance certificate, and
(iii) immediately pay to the Administrative Agent the accrued additional
interest owing as a result of such increased Applicable Percentage for such
Applicable Period, which payment shall be promptly distributed by the
Administrative Agent to the Lenders entitled thereto.
 
     “ Assignment and Assumption ” shall mean an assignment and assumption
entered into by a Lender and an Eligible Assignee (with the consent of any party
whose consent is required by Section 11.6), and accepted by the Administrative
Agent, in substantially the form of Schedule 11.6(c) or any other form approved
by the Administrative Agent.
 
 3
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     “ Bankruptcy Code ” means the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
 
     “ Benefited Lender ” has the meaning set forth in Section 11.7.
 
     “ Borrower ” means Dycom Industries, Inc., a Florida corporation, as
referenced in the opening paragraph, its successors and permitted assigns.
 
     “ Business ” has the meaning set forth in Section 5.15.
 
     “ Business Day ” means any day other than a Saturday, Sunday or legal
holiday on which commercial banks are open for business in Charlotte, North
Carolina and New York, New York; except that when used in connection with a
LIBOR Rate Loan, such day shall also be a day on which dealings between banks
are carried on in London, England in deposits of Dollars.
 
     “ Capital Lease ” means, as applied to any Person, any lease of any
Property (whether real, personal or mixed) by that Person as lessee which, in
accordance with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.
 
     “ Cash Equivalents ” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve (12) months from the date of acquisition (“ Government Obligations
”), (b) U.S. dollar denominated (or foreign currency fully hedged) time
deposits, certificates of deposit, Eurodollar time deposits and Eurodollar
certificates of deposit of (y) any domestic commercial bank of recognized
standing having capital and surplus in excess of $250,000,000 or (z) any bank
whose short-term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(any such bank being an “ Approved Bank ”), in each case with maturities of not
more than 364 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
(6) months of the date of acquisition, (d) variable rate demand notes (low
floaters) to the extent such notes may be sold at par upon seven (7) days notice
and so long as such obligations shall have been provided credit support by the
issuance of a letter of credit from an Approved Bank, (e) repurchase agreements
with a bank or trust company (including a Lender) or a recognized securities
dealer having capital and surplus in excess of $500,000,000 for direct
obligations issued by or fully guaranteed by the United States of America and
(f) obligations of any state of the United States or any political subdivision
thereof for the payment of the principal and redemption price of and interest on
which there shall have been irrevocably deposited Government Obligations
maturing as to principal and interest at times and in amounts sufficient to
provide such payment.
 
     “ Change of Control ” means (a) any Person or two or more Persons acting in
concert shall have acquired “beneficial ownership,” directly or indirectly, of,
or shall have acquired by contract or otherwise, or control over, Voting Stock
of the Borrower (or other securities
 
 4
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
convertible into such Voting Stock) representing 35% or more of the combined
voting power of all Voting Stock of the Borrower, or (b) Continuing Directors
shall cease for any reason to constitute a majority of the members of the board
of directors of the Borrower then in office. As used herein, “beneficial
ownership” shall have the meaning provided in Rule 13d-3 of the Securities and
Exchange Commission under the Securities Act of 1934.
 
     “ Closing Date ” means the date hereof.
 
     “ Code ” means the Internal Revenue Code of 1986, as amended, and any
successor statute thereto, as interpreted by the rules and regulations issued
thereunder, in each case as in effect from time to time. References to sections
of the Code shall be construed also to refer to any successor sections.
 
     “ Collateral Release Date ” shall mean the date upon which the Borrower’s
corporate family rating from Moody’s and the corporate rating from S&P are at
least Baa3 and BBB-, respectively (in each case with a stable or better outlook)
and the Borrower shall have delivered to the Administrative Agent evidence of
such ratings.
 
     “ Collateral ” shall have the meaning specified in the Security Documents.
 
     “ Commitment ” shall mean the Revolving Commitment, the LOC Commitment and
the Swingline Commitment, individually or collectively, as appropriate.
 
     “ Commitment Fee ” has the meaning set forth in Section 3.5(a).
 
     “ Commitment Percentage ” means, for each Lender, a fraction (expressed as
a decimal) the numerator of which is the Commitment of such Lender at such time
and the denominator of which is the Aggregate Revolving Committed Amount at such
time. The initial Commitment Percentages are set out on Schedule 2.1(a) .
 
     “ Commitment Period ” means the period from and including the Closing Date
to but not including the earlier of (a) the Maturity Date, or (b) the date on
which the Commitments terminate in accordance with the provisions of this Credit
Agreement.
 
     “ Commonly Controlled Entity ” means an entity, whether or not
incorporated, that for purposes of Title IV of ERISA, is under common control
with the Borrower within the meaning of Section 4001 of ERISA or is part of a
group which includes the Borrower and which is treated as a single employer
under Section 414 of the Code.
 
     “ Consolidated Capital Expenditures ” shall mean, for any period, all
capital expenditures of the Borrower and its Subsidiaries (other than
Unrestricted Subsidiaries) on a consolidated basis for such period, as
determined in accordance with GAAP. The term “Consolidated Capital Expenditures”
shall not include capital expenditures in respect of the reinvestment of
proceeds derived from Recovery Events received by the Borrower and its
Subsidiaries to the extent that such reinvestment is permitted under the Credit
Documents.
 
 5
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     “ Consolidated Capital Proceeds ” means, for the applicable period, the
proceeds from the sale of property, plant or equipment and other fixed assets of
the Borrower and its Restricted Subsidiaries on a consolidated basis as
determined in accordance with GAAP.
 
     “ Consolidated EBITDA ” means, for the applicable period, the sum of
(a) Consolidated Net Income for such period, plus (b) an amount which, in the
determination of Consolidated Net Income for such period, has been deducted for
(i) the Consolidated Interest Expense for such period deducted in determining
Consolidated Net Income, (ii) the income tax expense for such period deducted in
determining Consolidated Net Income, (iii) the aggregate amount of the
depreciation expense and amortization expense for such period to the extent
deducted in determining Consolidated Net Income, (iv) any extraordinary items of
loss (or minus any extraordinary items of gain) for such period recorded in
determining Consolidated Net Income, (v) any non-cash impairment charges for
such period recorded in determining Consolidated Net Income, (vi) any non-cash
losses (or minus any non-cash gains) for such period recorded in determining
Consolidated Net Income and (vii) any stock based compensation expense for such
period recorded in determining Consolidated Net Income, in each case determined
for the Borrower and its Subsidiaries (other than Unrestricted Subsidiaries) on
a consolidated basis in accordance with GAAP and subject to Section 1.4. Unless
expressly indicated otherwise, the applicable period shall be for the four
consecutive fiscal quarters ending as of the date of computation.
 
     “ Consolidated Funded Debt ” means Funded Debt of the Borrower and its
Subsidiaries (other than Unrestricted Subsidiaries) on a consolidated basis.
 
     “ Consolidated Interest Expense ” means, for the applicable period, all
interest expense (excluding amortization of debt discount and premium but
including the interest component under Capital Leases) of the Borrower and its
Subsidiaries (other than Unrestricted Subsidiaries) for such period. Unless
expressly indicated otherwise, the applicable period shall be for the four (4)
consecutive fiscal quarters ending most recently prior to the date of
computation.
 
     “ Consolidated Leverage Ratio ” means the ratio of (a) Consolidated Funded
Debt on the date of computation to (b) Consolidated EBITDA for the applicable
period ending on the date of computation. Unless expressly indicated otherwise,
the applicable period shall be for the four (4) consecutive fiscal quarters
ending most recently prior to the date of computation.
 
     “ Consolidated Net Income ” means, for the applicable period, net income of
the Borrower and its Subsidiaries (other than Unrestricted Subsidiaries) on a
consolidated basis. Unless expressly indicated otherwise, the applicable period
shall be for the four (4) consecutive fiscal quarters ending most recently prior
to the date of computation.
 
     “ Consolidated Total Assets ” means, on the date of computation, the amount
of the Borrower’s consolidated total assets, determined for the Borrower and its
Subsidiaries (other than Unrestricted Subsidiaries) on a consolidated basis in
accordance with GAAP.
 
     “ Consolidated Total Tangible Assets ” means, on the date of computation,
(a) the amount of the Borrower’s consolidated total assets minus (b) the amount
of the Borrower’s consolidated
 
 6
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
intangible assets, including, without limitation, deferred costs associated with
goodwill, intangible assets, intellectual property, franchises, organizational
expenses, deferred financing charges, debt acquisition costs, start-up costs,
pre-opening costs, prepaid pension costs or any other deferred charges, in each
case determined for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP.
 
     “ Consolidated Total Tangible Net Worth ” means, as of any date of
computation, (i) Consolidated Total Tangible Assets minus (ii) the total
liabilities of the Borrower and its Subsidiaries on a consolidated basis as
determined in accordance with GAAP.
 
     “ Contractual Obligation ” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.
 
     “ Control ” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“ Controlling ” and “ Controlled ” have meanings correlative thereto.
 
     “ Continuing Directors ” means, during any period of up to twenty-four
(24) consecutive months commencing after the Closing Date, individuals who at
the beginning of such twenty-four (24) month period were directors of the
Borrower (together with any new director whose election by the Borrower’s board
of directors or whose nomination for election by the Borrower’s shareholders was
approved by a vote of at least a majority of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved).
 
     “ Credit Agreement ” means this Credit Agreement, as amended, modified or
supplemented from time to time in accordance with its terms.
 
     “ Credit Documents ” means a collective reference to this Credit Agreement,
the Security Documents, the Notes, any Joinder Agreement, the Fee Letter, the
LOC Documents and any certificate issued or delivered hereunder or thereunder or
pursuant hereto or thereto (other than any agreement, document, certificate or
instrument related to a Secured Hedging Agreement).
 
     “ Credit Party ” means any of the Borrower or the Guarantors.
 
     “ Credit Party Obligations ” means, without duplication, (a) all of the
obligations of the Credit Parties to the Lenders and the Administrative Agent,
whenever arising, under this Credit Agreement, the Notes or any of the other
Credit Documents (including, but not limited to, any interest accruing after the
occurrence of a filing of a petition of bankruptcy under the Bankruptcy Code
with respect to any Credit Party, regardless of whether such interest is an
allowed claim under the Bankruptcy Code) and (b) all liabilities and
obligations, whenever arising, owing from any Credit Party or any of its
Restricted Subsidiaries to any Lender or any Hedging Agreement Provider, arising
under any Secured Hedging Agreement permitted pursuant to Section 7.1.
 
 7
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     “ Default ” means any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
 
     “ Defaulting Lender ” means, at any time, any Lender that, at such time,
(a) has failed to make a Loan required pursuant to the terms of this Credit
Agreement (including the funding of a Participation Interest in accordance with
the terms hereof), (b) has failed to pay to the Administrative Agent or any
Lender an amount owed by such Lender pursuant to the terms of the Credit
Agreement or any other of the Credit Documents, or (c) has been deemed insolvent
or has become subject to a bankruptcy or insolvency proceeding or to a receiver,
trustee or similar proceeding.
 
     “ Dollars ” and “ $ ” means dollars in lawful currency of the United States
of America.
 
     “ Domestic Lending Office ” means, initially, the office of each lender
designated as such Lender’s Domestic Lending Office shown on such Lender’s
Administrative Questionnaire; and thereafter, such other office of such Lender
as such Lender may from time to time specify to the Administrative Agent and the
Borrower as the office of such Lender at which Alternate Base Rate Loans of such
Lender are to be made.
 
     “ Domestic Subsidiary ” means any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia and that is not a controlled foreign
corporation under Section 957 of the Internal Revenue Code.
 
     “ Eligible Assignee ” shall mean (a) a Lender, (b) an Affiliate of a Lender
and (c) any other Person (other than a natural person) approved by (i) the
Administrative Agent, (ii) in the case of any assignment of a Revolving
Commitment, the Issuing Lender and (iii) unless an Event of Default has occurred
and is continuing, the Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include any Credit Party or any of the Credit Party’s
Affiliates or Subsidiaries.
 
     “ Environmental Laws ” means any and all applicable foreign, Federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, legally enforceable requirements of any Governmental
Authority or other Requirement of Law (including common law) regulating,
relating to or imposing liability or standards of conduct concerning protection
of human health or the environment, as now or may at any time be in effect
during the term of this Credit Agreement.
 
     “ Equity Interests ” shall mean (a) in the case of a corporation, capital
stock, (b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general, preferred or limited), (d) in the case of a limited liability company,
membership interests and (e) any other interest or participation that confers or
could confer on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the
 
 8
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
issuing Person, including, without limitation, options, warrants and any other
“equity security” as defined in Rule 3a11-1 of the Securities Exchange Act of
1934, as amended.
 
     “ Equity Issuance ” shall mean any issuance by the Borrower or any
Restricted Subsidiary to any Person which is not (a) a Credit Party, (b) a
wholly-owned Restricted Subsidiary of the Borrower or (c) any employee, officer
or director (or person performing similar functions) of the Borrower or any of
its Subsidiaries in connection with a stock plan or compensation arrangement of
(i) shares of its Equity Interests, (ii) any shares of its Equity Interests
pursuant to the exercise of options or warrants or (iii) any shares of its
Equity Interests pursuant to the conversion of any debt securities to equity.
 
     “ ERISA ” means the Employee Retirement Income Security Act of 1974, as
amended from time to time as interpreted by the rules and regulations issued
thereunder, in each case as in effect from time to time. References to sections
of ERISA shall be construed also to refer to any successor sections.
 
     “ Eurodollar Reserve Percentage ” means for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of Eurocurrency liabilities, as defined in Regulation D of such Board as
in effect from time to time, or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.
 
     “ Event of Default ” means such term as defined in Section 8.1.
 
     “ Existing Credit Agreement ” means that certain Credit Agreement, dated as
of December 21, 2004, among the Borrower, the guarantors party thereto, the
lenders party thereto and Wachovia Bank, National Association, as administrative
agent, as amended and modified.
 
     “ Existing Letters of Credit ” means the letters of credit outstanding on
the Closing Date and identified on Schedule 1.1-C hereto.
 
     “ Extending Lender ” shall have the meaning set forth in Section 3.16.
 
     “ Extension of Credit ” shall mean, as to any Lender, the making of a Loan
by such Lender, any conversion of a Loan from one Type to another Type, any
extension of any Loan or the issuance of, or participation in, a Letter of
Credit by such Lender.
 
     “ Extension Date ” shall have the meaning set forth in Section 3.16.
 
     “ Fee Letter ” means that certain letter agreement, dated as of July 24,
2008, among Wachovia, Wachovia Capital Markets, LLC and the Borrower, as
amended, modified, supplemented or replaced from time to time.
 
     “ Fees ” means all fees payable pursuant to Section 3.5.
 
 9
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     “ Federal Funds Rate ” means, for any day, the rate of interest per annum
(rounded upwards, if necessary, to the nearest whole multiple of 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System of the United States
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day and
(b) if no such rate is so published on such next preceding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the
Administrative Agent on such day on such transactions as reasonably determined
by the Administrative Agent.
 
     “ First Extension Date ” shall have the meaning set forth in Section 3.16.
 
     “ Fronting Fee ” shall have the meaning set forth in Section 3.5(b).
 
     “ Foreign Subsidiary ” means any Subsidiary that is not a Domestic
Subsidiary.
 
     “ Funded Debt ” means, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations of such Person incurred, issued or
assumed as the deferred purchase price of property or services purchased by such
Person (other than trade debt incurred in the ordinary course of business and
due within six (6) months of the incurrence thereof) which would appear as
liabilities on a balance sheet of such Person, (e) the principal portion of all
obligations of such Person under Capital Leases, (f) all net obligations of such
Person under Hedging Agreements, excluding any portion thereof which would be
accounted for as interest expense under GAAP, (g) the maximum amount of all
letters of credit issued or bankers’ acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed), (h) all preferred Equity Interests issued by such
Person and which by the terms thereof could be (at the request of the holders
thereof or otherwise) subject to mandatory sinking fund payments prior to the
date six (6) months after the Maturity Date, redemption prior to the date six
(6) months after the Maturity Date or other acceleration, (i) the principal
balance outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product, (j) all
Indebtedness of others of the type described in clauses (a) through (i) hereof
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, provided that so long
as such Indebtedness is non-recourse to such Person, only the portion of such
obligations which is secured shall constitute Indebtedness hereunder, (k) all
Guaranty Obligations of such Person with respect to Indebtedness of another
Person of the type described in clauses (a) through (i) hereof, and (l) all
Indebtedness of the type described in clauses (a) through (i) hereof of any
partnership or
 
 10
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
unincorporated joint venture in which such Person is a general partner or a
joint venturer; provided , however , that Funded Debt shall not include
Indebtedness among the Credit Parties to the extent such Indebtedness would be
eliminated on a consolidated basis.
 
     “ GAAP ” means generally accepted accounting principles in the United
States applied on a consistent basis and subject to the terms of Section 1.4
hereof.
 
     “ Government Acts ” has the meaning set forth in Section 3.14.
 
     “ Governmental Authority ” means any nation or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
 
     “ Guarantors ” means (a) any of the Domestic Subsidiaries identified as a
“Guarantor” on the signature pages hereto and (b) any Person which executes a
Joinder Agreement in accordance with the terms of this Credit Agreement,
together with their successors and permitted assigns.
 
     “ Guaranty ” means the guaranty of the Guarantors set forth in Section 10.
 
     “ Guaranty Obligations ” means, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase Property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.
 
     “ Hedging Agreement ” means, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate or commodity price hedging agreements.
 
     “ Hedging Agreement Provider ” means any Person that enters into a Hedging
Agreement with a Credit Party or any Restricted Subsidiary that is permitted by
Section 7.1 to the extent such Person is a (a) Lender, (b) an Affiliate of a
Lender or (c) any other Person that was a Lender
 
 11
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
(or an Affiliate of a Lender) at the time it entered into the Hedging Agreement
but has ceased to be a Lender (or whose Affiliate has ceased to be a Lender)
under the Credit Agreement.
 
     “ Immaterial Domestic Subsidiary ” means any Domestic Subsidiary of the
Borrower that is not a Material Domestic Subsidiary.
 
     “ Immaterial Foreign Subsidiary ” means any Foreign Subsidiary of the
Borrower that is not a Material Foreign Subsidiary.
 
     “ Immaterial Guarantor ” means any Guarantor that is not a Material
Domestic Subsidiary, and is (a) not required to be a Guarantor under Section 6.9
and (b) designated as an “Immaterial Guarantor” on Schedule 5.11 , as such
schedule may be amended from time to time.
 
     “ Indebtedness ” means, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations of such Person issued or assumed as the
deferred purchase price of property or services purchased by such Person (other
than trade debt incurred in the ordinary course of business and due within six
(6) months of the incurrence thereof) which would appear as liabilities on a
balance sheet of such Person, (e) all obligations of such Person under
take-or-pay or similar arrangements or under commodities agreements, (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on,
or payable out of the proceeds of production from, property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
provided that so long as such Indebtedness is non-recourse to such Person, only
the portion of such obligations which is secured shall constitute Indebtedness
hereunder, (g) all Guaranty Obligations of such Person with respect to
Indebtedness of another Person, (h) the principal portion of all obligations of
such Person under Capital Leases, (i) all net obligations of such Person under
Hedging Agreements, (j) the maximum amount of all letters of credit issued or
bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(k) all preferred Equity Interests issued by such Person and which by the terms
thereof could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments prior to the date six (6) months after the
Maturity Date, redemption prior to the date six (6) months after the Maturity
Date or other acceleration, (l) the principal balance outstanding under any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product, and (m) the Indebtedness of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer.
 
     “ Indemnified Liabilities ” has the meaning set forth in Section 11.5.
 
     “ Insolvency ” means, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.
 
 12
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     “ Interest Coverage Ratio ” means, for the applicable period, the ratio of
(a) (i) Consolidated EBITDA for such period minus (ii) Consolidated Capital
Expenditures for such period plus (iii) Consolidated Capital Proceeds to
(b) Consolidated Interest Expense paid or payable in cash during such period.
Unless expressly indicated otherwise, the applicable period shall be for the
four (4) consecutive quarters ending on the date of computation.
 
     “ Interest Payment Date ” means (a) as to any Alternate Base Rate Loan, the
last day of each March, June, September and December and on the Maturity Date,
(b) as to any LIBOR Rate Loan having an Interest Period of three (3) months or
less, the last day of such Interest Period, and (c) as to any LIBOR Rate Loan
having an Interest Period longer than three (3) months, each day which is three
(3) months after the first day of such Interest Period and the last day of such
Interest Period.
 
     “ Interest Period ” shall mean, with respect to any LIBOR Rate Loan,
 
     (a) initially, the period commencing on the date of the applicable
Extension of Credit or conversion date, as the case may be, with respect to such
LIBOR Rate Loan and ending one, two, three, or, subject to availability to all
applicable Lenders, six months thereafter as selected by the Borrower in the
Notice of Borrowing or Notice of Extension/Conversion given with respect
thereto; and
 
     (b) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such LIBOR Rate Loan and ending one,
two, three or, subject to availability to all applicable Lenders, six months
thereafter as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that the
foregoing provisions are subject to the following:
 
     (i) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to extend such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;
 
     (ii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;
 
     (iii) if the Borrower shall fail to give notice as provided above, the
Borrower shall be deemed to have selected an Alternate Base Rate Loan to replace
the affected LIBOR Rate Loan;
 
     (iv) no Interest Period in respect of any Loan shall extend beyond the
Maturity Date; and
 
 13
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     (v) no more than seven (7) LIBOR Rate Loans may be in effect at any time.
For purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date and have the same duration, although borrowings, extensions and conversions
may, in accordance with the provisions hereof, be combined at the end of
existing Interest Periods to constitute a new LIBOR Rate Loan with a single
Interest Period.
 
     “ Investment ” means all investments, in cash or by delivery of property
made, directly or indirectly in, to or from any Person, whether by acquisition
of shares of Equity Interests, property, assets, indebtedness or other
obligations or securities or by loan advance, capital contribution or otherwise.
 
     “ Issuing Lender ” means Wachovia.
 
     “ Issuing Lender Fees ” has the meaning set forth in Section 3.5(c).
 
     “ Joinder Agreement ” means a Joinder Agreement in substantially the form
of Schedule 6.9 , executed and delivered by each Person required to become a
Guarantor in accordance with the provisions of Section 6.9.
 
     “ Lead Arrangers ” means Wachovia Capital Markets, LLC and Banc of America
Securities LLC, together with their respective successors and assigns.
 
     “ Lenders ” means each of the Persons identified as a “Lender” on the
signature pages hereto, and their successors and assigns.
 
     “ Letters of Credit ” shall mean the Existing Letters of Credit and the
letters of credit issued by the Issuing Lender pursuant to the terms hereof, as
such Letters of Credit may be amended, restated, modified, extended, renewed or
replaced from time to time.
 
     “ Letter of Credit Fee ” shall have the meaning set forth in
Section 3.5(b).
 
     “ LIBOR ” shall mean, for any LIBOR Rate Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor page) as
the London interbank offered rate for deposits in Dollars at approximately
11:00 A.M. (London time) two (2) Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period. If for any reason
such rate is not available, then “LIBOR” shall mean the rate per annum at which,
as determined by the Administrative Agent in accordance with its customary
practices, Dollars in an amount comparable to the Loans then requested are being
offered to leading banks at approximately 11:00 A.M. London time, two (2)
Business Days prior to the commencement of the applicable Interest Period for
settlement in immediately available funds by leading banks in the London
interbank market for a period equal to the Interest Period selected.
 
 14
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     “ LIBOR Lending Office ” means, initially, the office of each Lender
designated as such Lender’s LIBOR Lending Office shown on such Lender’s
Administrative Questionnaire; and thereafter, such other office of such Lender
as such Lender may from time to time specify to the Administrative Agent and the
Borrower as the office of such Lender at which the LIBOR Rate Loans of such
Lender are to be made.
 
     “ LIBOR Rate ” means a rate per annum (rounded upwards, if necessary, to
the next higher 1/100th of 1%) determined by the Administrative Agent pursuant
to the following formula:

                    LIBOR Rate    
=
    LIBOR    
   
 
 
 
1.00 - Eurodollar Reserve Percentage
   

 
     “ LIBOR Rate Loan ” means any Loan bearing interest at a rate determined by
reference to the LIBOR Rate.
 
     “ Lien ” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any conditional sale or
other title retention agreement, any financing or similar statement or notice
filed under the Uniform Commercial Code as adopted and in effect in the relevant
jurisdiction or other similar recording or notice statute, and any lease in the
nature thereof).
 
     “ Loan ” or “ Loans ” means any Revolving Loan and/or Swingline Loan, as
appropriate.
 
     “ LOC Commitment ” shall mean the commitment of the Issuing Lender to issue
Letters of Credit and with respect to each Lender, the commitment of such Lender
to purchase participation interests in the Letters of Credit up to such Lender’s
LOC Committed Amount as specified in Schedule 2.1(a) , as such amount may be
reduced from time to time in accordance with the provisions hereof.
 
     “ LOC Committed Amount ” shall mean, collectively, the aggregate amount of
all of the LOC Commitments of the Lenders to issue and participate in Letters of
Credit as referenced in Section 2.2 and, individually, the amount of each
Lender’s LOC Commitment as specified in Schedule 2.1(a) .
 
     “ LOC Documents ” shall mean, with respect to any Letter of Credit, such
Letter of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (a) the rights and obligations of
the parties concerned or (b) any Collateral for such obligations.
 
     “ LOC Obligations ” shall mean, at any time, the sum of (a) the maximum
amount which is, or at any time thereafter may become, available to be drawn
under Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referred to in such Letters of Credit plus (b) the
aggregate amount of all drawings under Letters of Credit honored by the Issuing
Lender but not theretofore reimbursed.
 
 15
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     “ Mandatory Borrowing ” has the meaning set forth in Section 2.2(e).
 
     “ Material Adverse Effect ” means a material adverse effect on (a) the
business, assets, condition (financial or otherwise) or liabilities (financial
or otherwise) of the Credit Parties and their Subsidiaries (other than
Unrestricted Subsidiaries) taken as a whole, (b) the ability of the Credit
Parties, taken as a whole, to perform their obligations, when such obligations
are required to be performed, under this Credit Agreement, any of the Notes or
any other Credit Document or (c) the validity or enforceability of this Credit
Agreement, any of the Notes or any of the other Credit Documents or the material
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.
 
     “ Material Foreign Subsidiary ” means any Foreign Subsidiary of the
Borrower that is a Restricted Subsidiary that either: (a) owns assets having a
book value equal to or greater than 5% of Consolidated Total Assets or (b) that
accounted for Consolidated EBITDA for the most recently ended period of four
consecutive fiscal quarters equal to or greater than 5% of Consolidated EBITDA
for the same four fiscal quarter period.
 
     “ Material Domestic Subsidiary ” means any Domestic Subsidiary of the
Borrower that is a Restricted Subsidiary that either: (a) owns assets having a
book value equal to or greater than 5% of Consolidated Total Assets or (b) that
accounted for Consolidated EBITDA for the most recently ended period of four
consecutive fiscal quarters equal to or greater than 5% of Consolidated EBITDA
for the same four fiscal quarter period.
 
     “ Material Contract ” means any contract or other arrangement, to which the
Borrower or any of its Subsidiaries is a party as to which contract the breach,
nonperformance or cancellation of such contract by any party thereto could
reasonably be expected to have a Material Adverse Effect.
 
     “ Materials of Environmental Concern ” means any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials, or wastes, defined or regulated as
such in or under any Environmental Law, including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation.
 
     “ Maturity Date ” means the later of (a) the third anniversary of the
Closing Date and (b) if maturity is extended pursuant to Section 3.16, such
extended maturity date as determined pursuant to such Section.
 
     “ Moody’s ” means Moody’s Investors Service, Inc., or any successor or
assignee of the business of such company in the business of rating securities.
 
     “ Multiemployer Plan ” means a Plan which is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA, to which the Borrower or any Commonly
Controlled Entity is making or accruing an obligation to make contributions or
has within any of the preceding five (5) Plan years made or accrued an
obligation to make contributions.
 
 16
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     “ Non-Extending Lender ” shall have the meaning set forth in Section 3.16.
 
     “ Note ” or “ Notes ” means the Revolving Notes and/or the Swingline Note,
collectively or individually, as appropriate.
 
     “ Notice Date ” shall have the meaning set forth in Section 3.16.
 
     “ Notice of Borrowing ” means a written notice of borrowing in
substantially the form of Schedule 2.1(b)(i) , as required by Section 2.1(b)(i).
 
     “ Notice of Extension/Conversion ” means the written notice of extension or
conversion in substantially the form of Schedule 3.2 , as required by
Section 3.2.
 
     “ OFAC ” shall mean the U.S. Department of the Treasury’s Office of Foreign
Assets Control.
 
     “ Participation Interest ” means the purchase by a Lender of a
participation interest in Letters of Credit as provided in Section 2.2 and in
Swingline Loans as provided in Section 2.3.
 
     “ Participant ” shall have the meaning set forth in Section 11.6(d).
 
     “ Patriot Act ” shall have the meaning set forth in Section 11.18.
 
     “ PBGC ” means the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA.
 
     “ Permitted Acquisition ” means any acquisition or any series of related
acquisitions by a Credit Party of the assets or a majority of the Voting Stock
of a Person that is incorporated, formed or organized in the United States, or
any division, line of business or other business unit of a Person that is
incorporated, formed or organized in the United States or Canada (such Person or
such division, line of business or other business unit of such Person referred
to herein as the “ Target ”), in each case that is a type of business (or assets
used in a type of business) permitted to be engaged in by the Credit Parties and
their Subsidiaries pursuant to Section 7.3 hereof, so long as (a) no Default or
Event of Default shall then exist or would exist after giving effect thereto,
(b) the Credit Parties shall demonstrate to the reasonable satisfaction of the
Administrative Agent and the Required Lenders that (i) the Credit Parties will
be in compliance on a Pro Forma Basis with all of the terms and provisions of
the financial covenants set forth in Section 6.7 as of the end of the most
recently ended fiscal quarter and (ii) the Consolidated Leverage Ratio shall be
less than or equal to 2.75 to 1.0 after giving effect to such acquisition,
(c) such acquisition is not a “hostile” acquisition and has been approved by the
Board of Directors and/or shareholders of the applicable Credit Party and the
Target, (d) the Credit Parties shall have complied to the reasonable
satisfaction of the Administrative Agent with the documentation requirements in
Section 6.2(e) and (e) the Credit Parties shall have on a Pro Forma Basis after
giving effect to such Permitted Acquisition, unrestricted cash and/or
availability under the Aggregate Revolving Committed Amount (which the Borrower
could borrow without causing an Event of Default) in an aggregate amount of at
least $40,000,000.
 
 17
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     “ Permitted Investments ” means:
 
          (a) cash and Cash Equivalents and other Investments existing as of the
Closing Date and set forth on Schedule 1.1-D ;
 
          (b) receivables owing to the Borrower or any of its Subsidiaries or
any receivables and advances to suppliers, in each case if created, acquired or
made in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;
 
          (c) Investments in and loans by any Credit Party to any other Credit
Party;
 
          (d) loans and advances to officers, directors and employees in the
ordinary course of business in an aggregate amount not to exceed $1,000,000 at
any time outstanding; provided that such loans and advances shall comply with
all applicable Requirements of Law;
 
          (e) Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;
 
          (f) Investments, acquisitions or transactions permitted under
Section 7.4(b)(ii)(B);
 
          (g) Permitted Acquisitions;
 
          (h) Investments in Hedging Agreements to the extent permitted by
Section 7.1(e);
 
          (i) Investments (i) in Unrestricted Subsidiaries in an aggregate
amount not to exceed $35,000,000 during the term of this Agreement, calculated
using the book value of such Investment as of the date when made and (ii) in
non-wholly owned Restricted Subsidiaries, in an aggregate amount not to exceed
$10,000,000 outstanding at any time;
 
          (j) (i) Investments in wholly owned Restricted Subsidiaries that are
Domestic Subsidiaries and (ii) Investments in wholly owned Restricted
Subsidiaries that are Foreign Subsidiaries in an aggregate amount not to exceed
$15,000,000 outstanding at any time; and
 
          (k) additional loan advances and/or Investments of a nature not
contemplated by the foregoing clauses hereof; provided that such loans, advances
and/or Investments made pursuant to this clause shall not exceed an aggregate
amount of $15,000,000 outstanding at any time.
 
 18
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     “ Permitted Liens ” means:
 
          (a) Liens in favor of a Hedging Agreement Provider in connection with
Secured Hedging Agreements permitted under Section 7.1(e);
 
          (b) Liens securing purchase money Indebtedness and Capital Lease
Obligations to the extent permitted under Section 7.1(c); provided, that (i) any
such Lien attaches to such property concurrently with or within sixty (60) days
after the acquisition thereof and (ii) such Lien attaches solely to the property
so acquired in such transaction;
 
          (c) Liens for taxes, assessments, charges or other governmental levies
not yet due or as to which the period of grace, if any, related thereto has not
expired or which are being contested in good faith by appropriate proceedings,
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower or its Restricted Subsidiaries, as the case may be, in
conformity with GAAP;
 
          (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than sixty (60) days or which are being contested
in good faith by appropriate proceedings;
 
          (e) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements incurred in the ordinary course of business;
 
          (f) deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
          (g) Liens existing on the Closing Date and set forth on Schedule 1.1-B
; provided that no such Lien shall at any time be extended to cover property or
assets other than the property or assets subject thereto on the Closing Date;
 
          (h) easements, rights-of-way, restrictions (including zoning
restrictions), minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered Property for its intended purpose;
 
          (i) any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in the
foregoing clauses; provided that such extension, renewal or replacement Lien
shall be limited to all or a part of the property which secured the Lien so
extended, renewed or replaced;
 
 19
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
          (j) Liens securing Indebtedness incurred pursuant to Section 7.1(i),
provided that such Liens do not secure obligations in excess of $25,000,000 in
the aggregate at any time outstanding;
 
          (k) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by any Credit Party arising in the ordinary course of
business from netting services, overdraft protection, cash management
obligations and otherwise in connection with the maintenance of deposit,
securities and commodities accounts;
 
          (l) Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower; provided that (i) such Liens were not
created in contemplation of such merger, consolidation or investment and do not
extend to any assets other than those of the Person merged into or consolidated
with the Borrower or such Subsidiary or acquired by the Borrower or such
Subsidiary and (ii) such Liens do not secure obligations in excess of
$50,000,000 in the aggregate at any time outstanding; and
 
          (m) other Liens not described above, provided that such Liens do not
secure obligations in excess of $15,000,000 in the aggregate at any time
outstanding.
 
     “ Person ” means any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
(whether or not incorporated) or any Governmental Authority.
 
     “ Plan ” means a Single Employer Plan or a Multiple Employer Plan.
 
     “ Pledge Agreement ” shall mean the Pledge Agreement dated as of the
Closing Date executed by the Credit Parties in favor of the Administrative
Agent, for the benefit of the Secured Parties, as the same may from time to time
be amended, modified, extended, restated, replaced, or supplemented in
accordance with the terms hereof and thereof.
 
     “ Prime Rate ” means the rate of interest per annum publicly announced from
time to time by Wachovia as its prime rate in effect at its principal office in
Charlotte, North Carolina, with each change in the Prime Rate being effective on
the date such change is publicly announced as effective (it being understood and
agreed that the Prime Rate is a reference rate used by Wachovia in determining
interest rates on certain loans and is not intended to be the lowest rate of
interest charged on any extension of credit by Wachovia to any debtor).
 
     “ Pro Forma Basis ” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the
twelve-month period ending as of the most recent fiscal quarter end preceding
the date of such transaction.
 
     “ Property ” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
 
 20
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     “ Properties ” has the meaning set forth in Section 5.15(a).
 
     “ Recovery Event ” shall mean the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.
 
     “ Register ” shall have the meaning given such term in Section 11.6(c).
 
     “ Regulation T, U or X ” means Regulation T, U or X, respectively, of the
Board of Governors of the Federal Reserve System as from time to time in effect
and any successor to all or a portion thereof.
 
     “ Reorganization ” means, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.
 
     “ Related Parties ” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
 
     “ Reportable Event ” means the occurrence of any of the events set forth in
Section 4043(c) of ERISA, other than those events as to which the thirty-day
notice period is waived under PBGC Reg. Section 4043.
 
     “ Required Lenders ” means, at any time, Lenders having more than 50% of
the Commitments, or if the Commitments have been terminated, Lenders having more
than 50% of the aggregate principal amount of Loans outstanding; provided that
the Commitments of, and outstanding principal amount of Loans owing to, a
Defaulting Lender shall be excluded for purposes hereof in making a
determination of Required Lenders.
 
     “ Requirement of Law ” means, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or to which any of its material property is
subject.
 
     “ Responsible Officer ” means the Chief Executive Officer, the Chief
Financial Officer, the Chief Operating Officer or the Treasurer.
 
     “ Restricted Payment ” shall mean (a) any dividend or other distribution,
direct or indirect, on account of any shares of any class of Equity Interest of
the Borrower or any of its Restricted Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of Equity Interest of the Borrower or any of its Restricted
Subsidiaries, now or hereafter outstanding, (c) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Equity Interest of the Borrower
 
 21
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
or any of its Restricted Subsidiaries, now or hereafter outstanding, (d) any
payment with respect to any earnout obligation or (e) any payment or prepayment
of principal of, premium, if any, or interest on, redemption, purchase,
retirement, defeasance, sinking fund or similar payment with respect to, any
Subordinated Indebtedness.
 
     “ Restricted Subsidiary ” means any Subsidiary of the Borrower that is not
an Unrestricted Subsidiary.
 
     “ Revolving Commitment ” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans in an aggregate principal amount at any
time outstanding up to such Lender’s Revolving Committed Amount.
 
     “ Revolving Committed Amount ” means the amount of each Lender’s Commitment
as specified in Schedule 2.1(a) , as such amount may be reduced from time to
time in accordance with the provisions hereof.
 
     “ Revolving Loans ” shall have the meaning assigned to such term in
Section 2.1(a).
 
     “ Revolving Note ” or “ Revolving Notes ” shall mean the promissory notes
of the Borrower in favor of each of the Lenders evidencing the Revolving Loans
provided pursuant to Section 2.1(e), individually or collectively, as
appropriate, as such promissory notes may be amended, modified, supplemented,
extended, renewed or replaced from time to time.
 
     “ S&P ” means Standard & Poor’s Ratings Group, a division of The
McGraw-Hill Companies, Inc., or any successor or assignee of the business of
such division in the business of rating securities.
 
     “ Sanctioned Entity ” shall mean (a) a country or a government of a
country, (b) an agency of the government of a country, (c) an organization
directly or indirectly controlled by a country or its government, or (d) a
person or entity resident in or determined to be resident in a country, that is
subject to a country sanctions program administered and enforced by OFAC.
 
     “ Sanctioned Person ” shall mean a person named on the list of Specially
Designated Nationals maintained by OFAC.
 
     “ Second Extension Date ” shall have the meaning set forth in Section 3.16.
 
     “ Secured Hedging Agreement ” shall mean any Hedging Agreement between a
Credit Party or a Subsidiary thereof and a Hedging Agreement Provider, as
amended, modified, extended, restated, replaced, or supplemented from time to
time.
 
     “ Secured Parties ” shall mean the Administrative Agent, the Lenders and
the Hedging Agreement Providers.
 
     “ Security Documents ” shall mean the Pledge Agreement and all other
agreements, documents and instruments granting to the Administrative Agent, for
the benefit of the Secured
 
 22
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
Parties, Liens or security interests in the Collateral, whether now or hereafter
executed and/or filed, each as may be amended from time to time in accordance
with the terms hereof, executed and delivered in connection with the granting,
attachment and perfection of the Administrative Agent’s security interests and
liens arising thereunder, including, without limitation, UCC financing
statements.
 
     “ Senior Subordinated Notes ” shall mean, collectively, those certain
8.125% senior subordinated notes due 2015 issued by Dycom Investments, Inc., a
Delaware corporation, a wholly-owned Subsidiary of the Borrower and a Guarantor
under the Credit Agreement, under that certain Indenture dated as of October 11,
2005 by and among Dycom Investments, Inc., certain guarantors party thereto and
the trustee party thereto.
 
     “ Single Employer Plan ” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, to which the Borrower or any Commonly Controlled
Entity, and no Person other than the Borrower and the Commonly Controlled
Entity, has an obligation to contribute or in respect of which the Borrower or
any Commonly Controlled Entity could have liability under Section 4069 of ERISA
in the event such plan were to be terminated.
 
     “ Subordinated Indebtedness ” shall mean (a) the Senior Subordinated Notes
and (b) any other Indebtedness incurred by any Credit Party that by its terms is
specifically subordinated in right of payment to the prior payment of the Credit
Party Obligations on terms reasonably satisfactory to the Administrative Agent.
 
     “ Subsidiary ” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power to elect a majority of the directors or
other managers of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time, any class or classes
of such corporation shall have or might have voting power by reason of the
happening of any contingency) are at the time owned by such Person directly or
indirectly through Subsidiaries. Unless otherwise identified, “Subsidiary” or
“Subsidiaries” shall mean Subsidiaries of the Borrower.
 
     “ Swingline Commitment ” means the commitment of the Swingline Lender to
make Swingline Loans in an aggregate principal amount at any time outstanding up
to the Swingline Committed Amount, and the commitment of the Lenders to purchase
participation interests in the Swingline Loans as provided in Section 2.3(b)(ii)
as such amounts may be reduced from time to time in accordance with the
provisions hereof.
 
     “ Swingline Committed Amount ” means the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.3(a).
 
     “ Swingline Lender ” shall mean Wachovia.
 
     “ Swingline Loan ” or “ Swingline Loans ” shall have the meaning set forth
in Section 2.3(a).
 
 23
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     “ Swingline Note ” shall mean the promissory note of the Borrower in favor
of the Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.3(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.
 
     “ Target ” shall have the meaning set forth in the definition of Permitted
Acquisition.
 
     “ Taxes ” shall have the meaning set forth in Section 3.13.
 
     “ Total Outstandings ” means, as of any time, the aggregate outstanding
amount of all Revolving Loans, Swingline Loans and LOC Obligations.
 
     “ Tranche ” means the collective reference to LIBOR Rate Loans whose
Interest Period begins and end on the same day. A Tranche may sometimes be
referred to as a “LIBOR Tranche.”
 
     “ Type ” shall mean, as to any Loan, its nature as an Alternate Base Rate
Loan or LIBOR Rate Loan, as the case may be.
 
     “ Unrestricted Subsidiaries ” shall mean (a) Subsidiaries designated on the
Closing Date by the Borrower as “Unrestricted Subsidiaries” on Schedule 5.11 (“
Closing Date Unrestricted Subsidiaries ”) and other Subsidiaries designated from
time to time by the Borrower that are in the same businesses or businesses
reasonably related to the businesses of the Closing Date Unrestricted
Subsidiaries and (b) Subsidiaries (i) established for business purposes approved
by the Administrative Agent (such approval not to be unreasonably withheld) and
(ii) designated from time to time by the Borrower as “Unrestricted Subsidiaries”
on Schedule 5.11 (as such schedule may be updated from time to time as permitted
by this Agreement); provided that Investments by the Borrower and its Restricted
Subsidiaries in Unrestricted Subsidiaries shall not exceed the limitation set
forth in clause (i) of the definition of Permitted Investments.
 
     “ Utilization Percentage ” means, as of any time, the percentage equal to
Total Outstandings divided by the Aggregate Revolving Committed Amount.
 
     “ Voting Stock ” means, with respect to any Person, Equity Interests issued
by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
 
     “ Wachovia ” means Wachovia Bank, National Association and its successors.
 
      1.2 Other Definitional Provisions .
 
     (a) Unless otherwise specified therein, all terms defined in this Credit
Agreement shall have the defined meanings when used in the Notes or other Credit
Documents or any certificate or other document made or delivered pursuant
hereto.
 
 24
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     (b) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Credit Agreement shall refer to this Credit Agreement
as a whole and not to any particular provision of this Credit Agreement, and
Section, subsection, Schedule and Exhibit references are to this Credit
Agreement unless otherwise specified.
 
     (c) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
 
      1.3 Computation of Time Periods .
 
     All time references in this Credit Agreement and the other Credit Documents
shall be to Charlotte, North Carolina time unless otherwise indicated. For
purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”
 
      1.4 Accounting Terms .
 
     Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall be prepared, in accordance with GAAP applied on a consistent
basis; provided , however , that with respect to the determination of the
financial covenants set forth in Section 6.7 and for determinations of such
covenants on a Pro Forma Basis in connection with Permitted Acquisitions, such
calculations shall be made excluding the effects of Financial Accounting
Standards Board Statement of Financial Accounting Standards No. 141, 141R and
No. 142 otherwise applicable thereto. All calculations made for the purposes of
determining compliance with this Credit Agreement (including, without
limitation, calculation of the financial covenants set forth in Section 6.7)
shall (except as otherwise expressly provided herein) be made by application of
GAAP applied on a basis consistent with the most recent annual or quarterly
financial statements delivered pursuant to Section 6.1 hereof (or, prior to the
delivery of the first financial statements pursuant to Section 6.1 hereof,
consistent with the annual audited financial statements referenced in
Section 5.1(a) hereof); provided , however , if (a) the Borrower shall object to
determining such compliance on such basis at the time of delivery of such
financial statements due to any change in GAAP or the rules promulgated with
respect thereto or (b) the Administrative Agent or the Required Lenders shall so
object in writing within thirty (30) days after delivery of such financial
statements, then such calculations shall be made on a basis consistent with the
most recent financial statements delivered by the Borrower to the Lenders as to
which no such objection shall have been made.
 
      1.5 Execution of Documents .
 
     Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by a Responsible Officer.
 
 25
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
SECTION 2
 
CREDIT FACILITY
 
      2.1 Revolving Loans; Incremental Revolving Facility .
 
     (a) Revolving Commitment . During the Commitment Period, subject to the
terms and conditions hereof, each Lender severally agrees to make revolving
credit loans in Dollars (the “ Revolving Loans ”) to the Borrower from time to
time in the amount of such Lender’s Commitment Percentage of such Revolving
Loans for the purposes hereinafter set forth; provided that (i) with regard to
the Lenders collectively, the Total Outstandings at any time shall not exceed
the Aggregate Revolving Committed Amount, and (ii) with regard to each Lender
individually, the aggregate principal amount of such Lender’s Commitment
Percentage of the Total Outstandings at any time shall not exceed such Lender’s
Revolving Committed Amount. Revolving Loans may consist of Alternate Base Rate
Loans or LIBOR Rate Loans, or a combination thereof, as the Borrower may
request, and may be repaid and reborrowed in accordance with the provisions
hereof. Revolving Loans made on the Closing Date or on any of the three
(3) Business Days following the Closing Date may only consist of Alternate Base
Rate Loans unless the Borrower executes a funding indemnity letter in form and
substance satisfactory to the Administrative Agent. LIBOR Rate Loans shall be
made by each Lender at its LIBOR Lending Office and Alternate Base Rate Loans at
its Domestic Lending Office.
 
     (b) Revolving Loan Borrowings .
 
     (i) Notice of Borrowing . The Borrower shall request a Revolving Loan
borrowing by written notice (or telephone notice promptly confirmed in writing)
to the Administrative Agent not later than 11:00 A.M. on the Business Day prior
to the date of the requested borrowing in the case of Alternate Base Rate Loans,
and on the third Business Day prior to the date of the requested borrowing in
the case of LIBOR Rate Loans. Each such request for borrowing shall be
irrevocable and shall specify (A) that a Revolving Loan is requested, (B) the
date of the requested borrowing (which shall be a Business Day), (C) the
aggregate principal amount to be borrowed, and (D) whether the borrowing shall
be comprised of Alternate Base Rate Loans, LIBOR Rate Loans or a combination
thereof, and if LIBOR Rate Loans are requested, the Interest Period(s) therefor.
If the Borrower shall fail to specify in any such Notice of Borrowing (1) an
applicable Interest Period in the case of a LIBOR Rate Loan, then such notice
shall be deemed to be a request for an Interest Period of one (1) month, or
(2) the type of Revolving Loan requested, then such notice shall be deemed to be
a request for a Alternate Base Rate Loan hereunder. The Administrative Agent
shall give notice to each Lender promptly upon receipt of each Notice of
Borrowing pursuant to this Section 2.1(b)(i), the contents thereof and each such
Lender’s share of any borrowing to be made pursuant thereto.
 
 26
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     (ii) Minimum Amounts . Each Revolving Loan shall be in a minimum aggregate
principal amount of (A) in the case of LIBOR Rate Loans, $5,000,000 and integral
multiples of $1,000,000 in excess thereof (or the remaining Aggregate Revolving
Committed Amount, if less) and (B) in the case of Alternate Base Rate Loans,
$1,000,000 and integral multiples of $1,000,000 in excess thereof (or the
remaining Aggregate Revolving Committed Amount, if less).
 
     (iii) Advances . Each Lender will make its Commitment Percentage of each
Revolving Loan borrowing available to the Administrative Agent for the account
of the Borrower at the office of the Administrative Agent specified in
Section 11.2, or at such office as the Administrative Agent may designate in
writing, by 1:00 P.M. on the date specified in the applicable Notice of
Borrowing in Dollars and in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent by crediting the account designated by the Borrower with
the aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.
 
     (c) Repayment . The principal amount of all Loans shall be due and payable
in full on the Maturity Date.
 
     (d) Interest . Subject to the provisions of Section 3.1:
 
     (i) Alternate Base Rate Loans . During such periods as Revolving Loans
shall be comprised in whole or in part of Alternate Base Rate Loans, such
Alternate Base Rate Loans shall bear interest at a per annum rate equal to the
Alternate Base Rate plus the Applicable Percentage.
 
     (ii) LIBOR Rate Loans . During such periods as Revolving Loans shall be
comprised in whole or in part of LIBOR Rate Loans, such LIBOR Rate Loans shall
bear interest at a per annum rate equal to the LIBOR Rate plus the Applicable
Percentage.
 
Interest on Revolving Loans shall be payable in arrears on each applicable
Interest Payment Date (or at such other times as may be specified herein).
 
     (e) Notes . The Revolving Loans shall be evidenced by a duly executed
Revolving Note, in the form of Schedule 2.1(e) attached hereto, in favor of each
Lender that requests a Revolving Note.
 
     (f) Incremental Revolving Facility . Subject to the terms and conditions
set forth herein, the Borrower shall have the right, at any time and from time
to time (but not to exceed three (3) increases in the aggregate) prior to the
Maturity Date, to incur additional Indebtedness under this Credit Agreement in
the form of an increase to the Aggregate Revolving Committed Amount (each an “
Incremental Facility ”) by an aggregate amount of up to $100,000,000. The
following terms and conditions shall apply
 
 27
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
to each Incremental Facility: (i) the loans made under any such Incremental
Facility shall constitute Credit Party Obligations and will be secured and
guaranteed with the other Credit Party Obligations on a pari passu basis,
(ii) any such Incremental Facility shall have the same terms and conditions as
the existing Revolving Loans (including, without limitation, the same maturity
date), (iii) any such Incremental Facility shall be entitled to the same voting
rights as the existing Revolving Loans and shall be entitled to receive proceeds
of repayments on the same basis as the existing Revolving Loans, (iv) any such
Incremental Facility shall be obtained from existing Lenders or from other banks
or financial institutions, (v) any such Incremental Facility shall be in a
minimum principal amount of $25,000,000 and integral multiples of $5,000,000 in
excess thereof, (vi) the proceeds of any Incremental Facility will be used for
the purposes set forth in Section 5.12, (vii) the Borrower shall execute a
Revolving Note in favor of any new Lender or any existing Lender requesting a
Revolving Note whose Revolving Committed Amount is increased, (viii) the
conditions to Extensions of Credit in Section 4.2 shall have been satisfied,
(ix) the Administrative Agent shall have received (A) an opinion or opinions
(including, if reasonably requested by the Administrative Agent, local counsel
opinions) of counsel for the Credit Parties, addressed to the Administrative
Agent and the Lenders, as to corporate authority, execution, delivery and
enforceability, (B) any authorizing corporate documents as the Administrative
Agent may reasonably request and (C) a duly executed Notice of Borrowing, if
applicable, and (x) the Administrative Agent shall have received from the
Borrower an officer’s certificate, in form and substance reasonably satisfactory
to the Administrative Agent, demonstrating that, after giving effect to any such
Incremental Facility on a Pro Forma Basis, the Borrower will be in compliance
with the financial covenants set forth in Section 6.7. The Borrower may invite
other banks and financial institutions reasonably acceptable to the
Administrative Agent to join this Credit Agreement as Lenders hereunder for any
portion of such Incremental Facility, provided that such other banks and
financial institutions shall enter into such joinder agreements to give effect
thereto as the Administrative Agent may reasonably request. The Administrative
Agent is authorized to enter into, on behalf of the Lenders, any amendment to
this Credit Agreement or any other Credit Document as may be necessary to
incorporate the terms of any new Incremental Facility therein and,
notwithstanding Section 11.1, the consent of no other Lender shall be required
except any Lender providing any portion of the Incremental Facility. In
connection with the closing of any Incremental Facility, the outstanding
Revolving Loans and Participation Interests shall be reallocated by causing such
fundings and repayments (which shall not be subject to any processing and/or
recordation fees) among the Lenders (which the Borrower shall be responsible for
any costs arising under Section 3.12 resulting from such reallocation and
repayments) of Revolving Loans as necessary such that, after giving effect to
such Incremental Facility, each Lender will hold Revolving Loans and
Participation Interests based on its Commitment Percentage (after giving effect
to such Incremental Facility).
 
      2.2 Letter of Credit Subfacility .
 
     (a) Issuance . Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lender
may reasonably require, during the Commitment Period the Issuing Lender shall
issue, and the
 
 28
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
Lenders shall participate in, Letters of Credit for the account of a Credit
Party from time to time upon request of the Borrower in a form acceptable to the
Issuing Lender; provided , however , that (i) the aggregate amount of LOC
Obligations shall not at any time exceed ONE HUNDRED MILLION DOLLARS
($100,000,000) , (ii) the sum of outstanding Revolving Loans plus outstanding
Swingline Loans plus LOC Obligations shall not at any time exceed the Aggregate
Revolving Committed Amount, (iii) all Letters of Credit shall be denominated in
U.S. Dollars and (iv) Letters of Credit shall be issued for lawful corporate
purposes and may be issued as standby letters of credit, including in connection
with workers’ compensation and other insurance programs, and trade letters of
credit. Except as otherwise expressly agreed upon by all the Lenders, no Letter
of Credit shall have an original expiry date more than twelve (12) months from
the date of issuance; provided , however , so long as no Default or Event of
Default has occurred and is continuing and subject to the other terms and
conditions to the issuance of Letters of Credit hereunder, the expiry dates of
Letters of Credit may be extended annually or periodically from time to time on
the request of the Borrower or by operation of the terms of the applicable
Letter of Credit to a date not more than twelve (12) months from the date of
extension; provided , further , that no Letter of Credit, as originally issued
or as extended, shall have an expiry date extending beyond the date which is six
(6) Business Days prior to the Maturity Date. Each Letter of Credit shall comply
with the related LOC Documents. The issuance and expiry date of each Letter of
Credit shall be a Business Day. Any Letters of Credit issued hereunder shall be
in a minimum original face amount of $100,000 or such lesser amount as the
Issuing Lender may agree. Wachovia shall be the Issuing Lender on all Letters of
Credit issued on or after the Closing Date. All Existing Letters of Credit
shall, as of the Closing Date, be deemed to have been issued pursuant hereto as
“Letters of Credit” hereunder and subject to and governed by the terms and
conditions of this Credit Agreement.
 
     (b) Notice and Reports . The request for the issuance of a Letter of Credit
shall be submitted to the Issuing Lender at least five (5) Business Days prior
to the requested date of issuance. The Issuing Lender will promptly upon request
provide to the Administrative Agent for dissemination to the Lenders a detailed
report specifying the Letters of Credit which are then issued and outstanding
and any activity with respect thereto which may have occurred since the date of
any prior report, and including therein, among other things, the account party,
the beneficiary, the face amount, expiry date as well as any payments or
expirations which may have occurred. The Issuing Lender will further provide to
the Administrative Agent promptly upon request copies of the Letters of Credit.
The Issuing Lender will provide to the Administrative Agent promptly upon
request a summary report of the nature and extent of LOC Obligations then
outstanding.
 
     (c) Participations . Each Lender upon issuance of a Letter of Credit shall
be deemed to have purchased without recourse a risk participation from the
Issuing Lender in such Letter of Credit (including each Existing Letter of
Credit) and the obligations arising thereunder and any Collateral relating
thereto, in each case in an amount equal to its Commitment Percentage of the
obligations under such Letter of Credit (including each Existing Letter of
Credit) and shall absolutely, unconditionally and irrevocably assume, as primary
obligor and not as surety, and be obligated to pay to the Issuing Lender
 
 29
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
therefor and discharge when due, its Commitment Percentage of the obligations
arising under such Letter of Credit. Without limiting the scope and nature of
each Lender’s participation in any Letter of Credit, to the extent that the
Issuing Lender has not been reimbursed as required hereunder or under any LOC
Document, each such Lender shall pay to the Issuing Lender its Commitment
Percentage of such unreimbursed drawing in same day funds on the day of
notification by the Issuing Lender of an unreimbursed drawing pursuant to the
provisions of subsection (d) hereof. The obligation of each Lender to so
reimburse the Issuing Lender shall be absolute and unconditional and shall not
be affected by the occurrence of a Default, an Event of Default or any other
occurrence or event. Any such reimbursement shall not relieve or otherwise
impair the obligation of the Borrower to reimburse the Issuing Lender under any
Letter of Credit, together with interest as hereinafter provided.
 
     (d) Reimbursement . In the event of any drawing under any Letter of Credit,
the Issuing Lender will promptly notify the Borrower and the Administrative
Agent. The Borrower shall reimburse the Issuing Lender on the day of drawing
under any Letter of Credit (with the proceeds of a Revolving Loan obtained
hereunder or otherwise) if it receives such notice from the Issuing Lender at or
before 2:00 P.M. (Charlotte, North Carolina time) in same day funds as provided
herein or in the LOC Documents. If the Borrower shall fail to reimburse the
Issuing Lender as provided herein, the unreimbursed amount of such drawing shall
bear interest at a per annum rate equal to the Alternate Base Rate plus the
Applicable Percentage plus two percent (2%). Unless the Borrower shall
immediately notify the Issuing Lender and the Administrative Agent of its intent
to otherwise reimburse the Issuing Lender, the Borrower shall be deemed to have
requested a Revolving Loan in the amount of the drawing as provided in
subsection (e) hereof, the proceeds of which will be used to satisfy the
reimbursement obligations. The Borrower’s reimbursement obligations hereunder
shall be absolute and unconditional under all circumstances irrespective of any
rights of set-off, counterclaim or defense of payment the Borrower may claim or
have against the Issuing Lender, the Administrative Agent, the Lenders, the
beneficiary of the Letter of Credit drawn upon or any other Person, including
without limitation any defense based on any failure of the Borrower to receive
consideration or the legality, validity, regularity or unenforceability of the
Letter of Credit. The Issuing Lender will promptly notify the Lenders of the
amount of any unreimbursed drawing and each Lender shall promptly pay to the
Administrative Agent for the account of the Issuing Lender in Dollars and in
immediately available funds, the amount of such Lender’s Commitment Percentage
of such unreimbursed drawing. Such payment shall be made on the day such notice
is received by such Lender from the Issuing Lender if such notice is received at
or before 2:00 P.M. (Charlotte, North Carolina time), otherwise such payment
shall be made at or before 12:00 Noon (Charlotte, North Carolina time) on the
Business Day next succeeding the day such notice is received. If such Lender
does not pay such amount to the Issuing Lender in full upon such request, such
Lender shall, on demand, pay to the Administrative Agent for the account of the
Issuing Lender interest on the unpaid amount during the period from the date of
such drawing until such Lender pays such amount to the Issuing Lender in full at
a rate per annum equal to, if paid within two (2) Business Days of the date of
drawing, the Federal Funds Rate and thereafter at a rate equal to the Alternate
Base Rate. Each
 
 30
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
Lender’s obligation to make such payment to the Issuing Lender, and the right of
the Issuing Lender to receive the same, shall be absolute and unconditional,
shall not be affected by any circumstance whatsoever and without regard to the
termination of this Credit Agreement or the Commitments hereunder, the existence
of a Default or Event of Default or the acceleration of the Credit Party
Obligations hereunder and shall be made without any offset, abatement,
withholding or reduction whatsoever.
 
     (e) Repayment with Revolving Loans . On any day on which the Borrower shall
have requested, or been deemed to have requested, a Revolving Loan to reimburse
a drawing under a Letter of Credit, the Administrative Agent shall give notice
to the Lenders that a Revolving Loan has been requested or deemed requested in
connection with a drawing under a Letter of Credit, in which case a Revolving
Loan borrowing comprised entirely of Alternate Base Rate Loans (each such
borrowing, a “ Mandatory Borrowing ”) shall be immediately made (without giving
effect to any termination of the Commitments pursuant to Section 8.2) pro rata
based on each Lender’s respective Commitment Percentage (determined before
giving effect to any termination of the Commitments pursuant to Section 8.2) and
the proceeds thereof shall be paid directly to the Issuing Lender for
application to the respective LOC Obligations. Each Lender hereby irrevocably
agrees to make such Revolving Loans immediately upon any such request or deemed
request on account of each Mandatory Borrowing in the amount and in the manner
specified in the preceding sentence and on the same such date notwithstanding
(i) the amount of Mandatory Borrowing may not comply with the minimum amount for
borrowings of Revolving Loans otherwise required hereunder, (ii) whether any
conditions specified in Section 4.2 are then satisfied, (iii) whether a Default
or an Event of Default then exists, (iv) failure for any such request or deemed
request for Revolving Loan to be made by the time otherwise required in
Section 2.1(b), (v) the date of such Mandatory Borrowing, or (vi) any reduction
in the Aggregate Revolving Committed Amount after any such Letter of Credit may
have been drawn upon; provided , however , that in the event any such Mandatory
Borrowing should be less than the minimum amount for borrowings of Revolving
Loans otherwise provided in Section 2.1(b)(ii), the Borrower shall pay to the
Administrative Agent for its own account an administrative fee of $500. In the
event that any Mandatory Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code), then each such Lender
hereby agrees that it shall forthwith fund (as of the date the Mandatory
Borrowing would otherwise have occurred, but adjusted for any payments received
from the Borrower on or after such date and prior to such purchase) its
Participation Interests in the outstanding LOC Obligations; provided , further ,
that in the event any Lender shall fail to fund its Participation Interest on
the day the Mandatory Borrowing would otherwise have occurred, then the amount
of such Lender’s unfunded Participation Interest therein shall bear interest
payable by such Lender to the Issuing Lender upon demand, at the rate equal to,
if paid within two (2) Business Days of such date, the Federal Funds Rate, and
thereafter at a rate equal to the Alternate Base Rate.
 
 31
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     (f) Modification, Extension . The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.
 
     (g) Uniform Customs and Practices . The Issuing Lender shall have the
Letters of Credit be subject to The Uniform Customs and Practice for Documentary
Credits, as published as of the date of issue by the International Chamber of
Commerce (the “ UCP ”), in which case the UCP may be incorporated therein and
deemed in all respects to be a part thereof.
 
     (h) Conflict with LOC Documents . In the event of any conflict between this
Credit Agreement and any LOC Document (including any letter of credit
application), this Credit Agreement shall control.
 
      2.3 Swingline Loan Subfacility .
 
     (a) Swingline Commitment . During the Commitment Period, subject to the
terms and conditions hereof, the Swingline Lender, in its individual capacity,
agrees to make certain revolving credit loans to the Borrower (each a “
Swingline Loan ” and, collectively, the “ Swingline Loans ”) for the purposes
hereinafter set forth; provided , however , (i) the aggregate amount of
Swingline Loans outstanding at any time shall not exceed FIFTEEN MILLION DOLLARS
($15,000,000) (the “ Swingline Committed Amount ”), and (ii) the Total
Outstandings at any time shall not exceed the Aggregate Revolving Committed
Amount. Swingline Loans hereunder may be repaid and reborrowed in accordance
with the provisions hereof.
 
     (b) Swingline Loan Borrowings .
 
     (i) Notice of Borrowing and Disbursement . The Swingline Lender will make
Swingline Loans available to the Borrower on any Business Day upon request made
by the Borrower not later than 2:00 P.M. (Charlotte, North Carolina time) on
such Business Day. A notice of request for Swingline Loan borrowing shall be
made in the form of Schedule 2.1(b)(i) with appropriate modifications. Swingline
Loan borrowings hereunder shall be made in minimum amounts of $100,000 and in
integral amounts of $100,000 in excess thereof.
 
     (ii) Repayment of Swingline Loans . Each Swingline Loan borrowing shall be
due and payable on the Maturity Date. The Swingline Lender may, at any time, in
its sole discretion, by written notice to the Borrower and the Administrative
Agent, demand repayment of its Swingline Loans by way of a Revolving Loan
borrowing, in which case the Borrower shall be deemed to have requested a
Revolving Loan borrowing comprised entirely of Alternate Base Rate Loans in the
amount of such Swingline Loans; provided , however , that, in the following
circumstances, any such demand shall also be deemed to have been given one
Business Day prior to each of (A) the Maturity Date, (B) the occurrence of any
Event of Default described in Section 8.1(e), (C) upon acceleration of the
 
 32
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
Credit Party Obligations hereunder, whether on account of an Event of Default
described in Section 8.1(e) or any other Event of Default, and (D) the exercise
of remedies in accordance with the provisions of Section 8.2 hereof (each such
Revolving Loan borrowing made on account of any such deemed request therefore as
provided herein being hereinafter referred to as “ Mandatory Borrowing ”). Each
Lender hereby irrevocably agrees to make such Revolving Loans promptly upon any
such request or deemed request on account of each Mandatory Borrowing in the
amount and in the manner specified in the preceding sentence and on the same
such date notwithstanding (1) the amount of Mandatory Borrowing may not comply
with the minimum amount for borrowings of Revolving Loans otherwise required
hereunder, (2) whether any conditions specified in Section 4.2 are then
satisfied, (3) whether a Default or an Event of Default then exists, (4) failure
of any such request or deemed request for Revolving Loans to be made by the time
otherwise required in Section 2.1(b)(i), (5) the date of such Mandatory
Borrowing, or (6) any reduction in the Revolving Committed Amount or termination
of the Revolving Commitments immediately prior to such Mandatory Borrowing or
contemporaneously therewith. In the event that any Mandatory Borrowing cannot
for any reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code), then each Lender hereby agrees that it shall forthwith purchase (as of
the date the Mandatory Borrowing would otherwise have occurred, but adjusted for
any payments received from the Borrower on or after such date and prior to such
purchase) from the Swingline Lender such participations in the outstanding
Swingline Loans as shall be necessary to cause each such Lender to share in such
Swingline Loans ratably based upon its respective Commitment Percentage
(determined before giving effect to any termination of the Commitments pursuant
to Section 8.2), provided that (x) all interest payable on the Swingline Loans
shall be for the account of the Swingline Lender until the date as of which the
respective participation is purchased, and (y) at the time any purchase of
participations pursuant to this sentence is actually made, the purchasing Lender
shall be required to pay to the Swingline Lender interest on the principal
amount of such participation purchased for each day from and including the day
upon which the Mandatory Borrowing would otherwise have occurred to but
excluding the date of payment for such participation, at the rate equal to, if
paid within two (2) Business Days of the date of the Mandatory Borrowing, the
Federal Funds Rate, and thereafter at a rate equal to the Alternate Base Rate.
 
     (c) Interest on Swingline Loans . Subject to the provisions of Section 3.9,
Swingline Loans shall bear interest at a per annum rate equal to the Alternate
Base Rate plus the Applicable Percentage for Revolving Loans that are Alternate
Base Rate Loans. Interest on Swingline Loans shall be payable in arrears on each
Interest Payment Date.
 
     (d) Swingline Note . If requested by the Swingline Lender, the Swingline
Loans shall be evidenced by a duly executed Swingline Note of the Borrower to
the Swingline Lender substantially in the form of Schedule 2.3(d) .
 
 33
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
SECTION 3
 
OTHER PROVISIONS RELATING TO CREDIT FACILITIES
 
      3.1 Default Rate .
 
     Upon the occurrence, and during the continuance, of an Event of Default,
the principal of and, to the extent permitted by law, interest on the Loans and
any other amounts owing hereunder or under the other Credit Documents shall,
upon the election of the Required Lenders, bear interest, payable on demand, at
a per annum rate 2% greater than the interest rate which would otherwise be
applicable (or if no rate is applicable, whether in respect of interest, fees or
other amounts, then 2% greater than the Alternate Base Rate plus the Applicable
Percentage); provided that, with respect to an Event of Default occurring under
Section 8.1(e), such interest rate increase shall be immediate.
 
      3.2 Extension and Conversion .
 
     The Borrower shall have the option, on any Business Day, to extend existing
Loans into a subsequent permissible Interest Period or to convert Loans into
Loans of another interest rate type; provided , however , that (a) except as
expressly provided otherwise in this Credit Agreement, LIBOR Rate Loans may be
converted into Alternate Base Rate Loans only on the last day of the Interest
Period applicable thereto, (b) LIBOR Rate Loans may be extended, and Alternate
Base Rate Loans may be converted into LIBOR Rate Loans, only if the conditions
in Section 4.2 have been satisfied and (c) Loans extended as, or converted into,
LIBOR Rate Loans shall be subject to the terms of the definition of “ Interest
Period ” set forth in Section 1.1 and shall be in such minimum amounts as
provided in Section 2.1(b)(ii). Any request for extension or conversion of a
LIBOR Rate Loan which shall fail to specify an Interest Period shall be deemed
to be a request for an Interest Period of one month. Each such extension or
conversion shall be effected by the Borrower by giving a Notice of
Extension/Conversion (or telephone notice promptly confirmed in writing) to the
Administrative Agent prior to 11:00 A.M. on the Business Day of, in the case of
the conversion of a LIBOR Rate Loan into a Alternate Base Rate Loan, and on the
third Business Day prior to, in the case of the extension of a LIBOR Rate Loan
as, or conversion of a Alternate Base Rate Loan into, a LIBOR Rate Loan, the
date of the proposed extension or conversion, specifying (i) the date of the
proposed extension or conversion, (ii) the Loans to be so extended or converted,
(iii) the types of Loans into which such Loans are to be converted and, if
appropriate, (iv) the applicable Interest Periods with respect thereto. Each
request for extension or conversion shall be irrevocable and shall constitute a
representation and warranty by the Borrower of the matters specified in
Section 4.2. In the event the Borrower fails to request extension or conversion
of any LIBOR Rate Loan in accordance with this Section 3.2, or any such
conversion or extension is not permitted or required by this Section 3.2, then
such LIBOR Rate Loan shall be converted to an Alternate Base Rate Loan at the
end of the Interest Period applicable thereto. The Administrative Agent shall
give each Lender notice as promptly as practicable of any such proposed
extension or conversion affecting any Loan.
 
 34
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
      3.3 Voluntary Repayments and Mandatory Prepayments .
 
     (a) Voluntary Repayments . Revolving Loans may be repaid in whole or in
part without premium or penalty; provided that (i) LIBOR Rate Loans may be
repaid only upon three (3) Business Days’ prior written notice to the
Administrative Agent, and Alternate Base Rate Loans may be repaid only upon at
least one (1) Business Day’s prior written notice to the Administrative Agent,
(ii) repayments of LIBOR Rate Loans must be accompanied by payment of any
amounts owing under Section 3.12, and (iii) partial repayments shall be in
minimum principal amount of $5,000,000, and in integral multiples of $1,000,000
in excess thereof.
 
     (b) Mandatory Prepayments . If at any time, the Total Outstandings at such
time shall exceed the Aggregate Revolving Committed Amount, the Borrower shall
immediately make a payment on the Loans in an amount sufficient to eliminate
such excess.
 
     (c) Application . Unless otherwise specified by the Borrower, voluntary
repayments and mandatory prepayments made hereunder shall be applied first to
Alternate Base Rate Loans, then to LIBOR Rate Loans in direct order of Interest
Period maturities, and then (after all Revolving Loans have been repaid) to a
cash collateral account in respect of LOC Obligations. Amounts repaid hereunder
may be reborrowed in accordance with the provisions hereof.
 
      3.4 Termination and Reduction of Commitments .
 
     (a) Voluntary Reductions . The unused portion of the Aggregate Revolving
Committed Amount may be terminated or permanently reduced by the Borrower in
whole or in part upon three (3) Business Days’ prior written notice to the
Administrative Agent; provided that (i) after giving effect to any voluntary
reduction, the Total Outstandings at such time shall not exceed the Aggregate
Revolving Committed Amount, as reduced, and (ii) partial reductions shall be in
minimum principal amounts of $5,000,000, and in integral multiples of $1,000,000
in excess thereof.
 
     (b) Maturity Date . The Revolving Commitment, the Swingline Commitment and
the LOC Commitment shall automatically terminate on the Maturity Date.
 
      3.5 Fees .
 
     (a) Commitment Fee . In consideration of the Commitments, the Borrower
agrees to pay to the Administrative Agent for the ratable benefit of the Lenders
holding Commitments a commitment fee (the “ Commitment Fee ”) in an amount equal
to the Applicable Percentage per annum on the average daily unused amount of the
Aggregate Revolving Committed Amount. For purposes of computation of the
Commitment Fee, LOC Obligations shall be considered usage of the Aggregate
Revolving Committed Amount but Swingline Loans shall not be considered usage of
the Aggregate Revolving
 
 35
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
Committed Amount. The Commitment Fee shall be payable quarterly in arrears on
the 15th day following the last day of each calendar quarter for the prior
calendar quarter.
 
     (b) Letter of Credit Fees . In consideration of the LOC Commitments, the
Borrower agrees to pay to the Issuing Lender a fee (the “ Letter of Credit Fee
”) equal to the Applicable Percentage per annum on the average daily maximum
amount available to be drawn under each Letter of Credit from the date of
issuance to the date of expiration. In addition to such Letter of Credit Fee,
the Issuing Lender may charge, and retain for its own account without sharing by
the other Lenders, an additional fronting fee (the “ Fronting Fee ”) of
one-eighth of one percent (0.125%) per annum on the average daily maximum amount
available to be drawn under each such Letter of Credit issued by it. The
Fronting Fee shall be payable on the 15th day following the end of the calendar
quarter during which a Letter of Credit has been issued. The Issuing Lender
shall promptly pay over to the Administrative Agent for the ratable benefit of
the Lenders (including the Issuing Lender) the Letter of Credit Fee. The Letter
of Credit Fee shall be payable quarterly in arrears on the 15th day following
the last day of each calendar quarter for the prior calendar quarter.
 
     (c) Issuing Lender Fees . In addition to the Letter of Credit Fees payable
pursuant to subsection (b) hereof, the Borrower shall pay to the Issuing Lender
for its own account without sharing by the other Lenders the reasonable and
customary charges from time to time of the Issuing Lender with respect to the
amendment, transfer, administration, cancellation and conversion of, and
drawings under, such Letters of Credit (collectively, the “ Issuing Lender Fees
”).
 
     (d) Administrative Fee . The Borrower agrees to pay to the Administrative
Agent the annual administrative fee as described in the Fee Letter.
 
      3.6 Computation of Interest and Fees .
 
     (a) Interest payable hereunder with respect to Alternate Base Rate Loans
based on the Prime Rate shall be calculated on the basis of a year of 365 days
(or 366 days, as applicable) for the actual days elapsed. All other fees,
interest and all other amounts payable hereunder shall be calculated on the
basis of a 360 day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination thereof.
Any change in the interest rate on a Loan resulting from a change in the
Alternate Base Rate shall become effective as of the opening of business on the
day on which such change in the Alternate Base Rate shall become effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of the effective date and the amount of each such change.
 
     (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Credit Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent
 
 36
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
shall, at the request of the Borrower, deliver to the Borrower a statement
showing the computations used by the Administrative Agent in determining any
interest rate.
 
     (c) It is the intent of the Lenders and the Credit Parties to conform to
and contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this paragraph which shall override and control all
such agreements, whether now existing or hereafter arising and whether written
or oral. In no way, nor in any event or contingency (including, but not limited
to, prepayment or acceleration of the maturity of any Credit Party Obligations),
shall the interest taken, reserved, contracted for, charged, or received under
this Credit Agreement, under the Notes or otherwise, exceed the maximum
nonusurious amount permissible under applicable law. If, from any possible
construction of any of the Credit Documents or any other document, interest
would otherwise be payable in excess of the maximum nonusurious amount, any such
construction shall be subject to the provisions of this paragraph and such
interest shall be automatically reduced to the maximum nonusurious amount
permitted under applicable law, without the necessity of execution of any
amendment or new document. If any Lender shall ever receive anything of value
which is characterized as interest on the Loans under applicable law and which
would apart from this provision, be in excess of the maximum nonusurious amount,
an amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrower or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans. The right to demand
payment of the Loans or any other Indebtedness evidenced by any of the Credit
Documents does not include the right to receive any interest which has not
otherwise accrued on the date of such demand, and the Lenders do not intend to
charge or receive any unearned interest in the event of such demand. All
interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.
 
      3.7 Pro Rata Treatment and Payments .
 
     (a) Each borrowing of Revolving Loans and any reduction of the Commitments
shall be made pro rata according to the respective Commitment Percentages of the
Lenders. Each payment under this Credit Agreement or any Note shall be applied
(i) first, to any Fees then due and owing, (ii) second, to interest then due and
owing in respect of the Notes of the Borrower and (iii) third, to principal then
due and owing hereunder and under the Notes of the Borrower. Each payment on
account of the Commitment Fees or the Letter of Credit Fees shall be made pro
rata in accordance with the respective amounts due and owing. Each payment
(other than voluntary repayments and mandatory prepayments) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective
 
 37
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
amounts due and owing hereunder. Each voluntary repayment and mandatory
prepayment on account of principal of the Loans shall be applied in accordance
with Section 3.3. All payments (including prepayments) to be made by the
Borrower on account of principal, interest and fees shall be made without
defense, set-off or counterclaim (except as provided in Section 3.13(b)) and
shall be made to the Administrative Agent for the account of the Lenders at the
Administrative Agent’s office specified in Section 11.2 in Dollars and in
immediately available funds not later than 1:00 P.M. on the date when due. The
Administrative Agent shall distribute such payments to the Lenders entitled
thereto promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the LIBOR Rate Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension. If
any payment on a LIBOR Rate Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.
 
     (b) Allocation of Payments After Event of Default . Notwithstanding any
other provision of this Credit Agreement to the contrary, after the occurrence
and during the continuance of an Event of Default, all amounts collected or
received by the Administrative Agent or any Lender on account of the Credit
Party Obligations or any other amounts outstanding under any of the Credit
Documents or in respect of the Collateral shall be paid over or delivered as
follows:
 
     FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents and any protective advances made by the Administrative Agent with
respect to the Collateral under or pursuant to the terms of the Security
Documents;
 
     SECOND, to payment of any fees owed to the Administrative Agent;
 
     THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;
 
     FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest and including with respect to any Secured Hedging
Agreement any fees, premiums and scheduled periodic payments due under such
Secured Hedging Agreement and any interest accrued thereon;
 
 38
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     FIFTH, to the payment of the outstanding principal amount of the Credit
Party Obligations including, without limitation, the payment or cash
collateralization of the outstanding LOC Obligations and payment of the
outstanding principal amount arising under any Secured Hedging Agreement, to the
extent such Secured Hedging Agreement is permitted by Section 7.1(e), any
breakage, termination or other payments due under such Secured Hedging Agreement
and any interest accrued thereon;
 
     SIXTH, to all other Credit Party Obligations and other obligations which
shall have become due and payable under the Credit Documents or otherwise and
not repaid pursuant to clauses “FIRST” through “FIFTH” above; and
 
     SEVENTH, to the payment of the surplus, if any, to the Borrower or whoever
may be lawfully entitled to receive such surplus.
 
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans and
LOC Obligations held by such Lender bears to the aggregate then outstanding
Loans and LOC Obligations) of amounts available to be applied pursuant to
clauses “THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above and (iii) to the extent
that any amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (A) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (B) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section 3.7. Notwithstanding the foregoing terms of this Section, only
Collateral proceeds and payments under the Guaranty (as opposed to ordinary
course principal, interest and fee payments hereunder) shall be applied to
obligations under any Secured Hedging Agreement.
 
      3.8 Non-Receipt of Funds by the Administrative Agent .
 
     (a) Unless the Administrative Agent shall have been notified in writing by
a Lender prior to the date a Loan is to be made by such Lender (which notice
shall be effective upon receipt) that such Lender does not intend to make the
proceeds of such Loan available to the Administrative Agent, the Administrative
Agent may assume that such Lender has made such proceeds available to the
Administrative Agent on such date, and the Administrative Agent may in reliance
upon such assumption (but shall not be required to) make available to the
Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent, the Administrative Agent shall be
able to recover such corresponding amount from such Lender. If such Lender does
not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent will promptly notify the Borrower, and
the Borrower shall immediately pay such corresponding amount to the
 
 39
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
Administrative Agent. The Administrative Agent shall also be entitled to recover
from the Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent at a per
annum rate equal to (i) from the Borrower at the applicable rate for the
applicable borrowing pursuant to the Notice of Borrowing and (ii) from a Lender
at the Federal Funds Rate.
 
     (b) Unless the Administrative Agent shall have been notified in writing by
the Borrower, prior to the date on which any payment is due from it hereunder
(which notice shall be effective upon receipt) that the Borrower does not intend
to make such payment, the Administrative Agent may assume that such Borrower has
made such payment when due, and the Administrative Agent may in reliance upon
such assumption (but shall not be required to) make available to each Lender on
such payment date an amount equal to the portion of such assumed payment to
which such Lender is entitled hereunder, and if the Borrower has not in fact
made such payment to the Administrative Agent, such Lender shall, on demand,
repay to the Administrative Agent the amount made available to such Lender. If
such amount is repaid to the Administrative Agent on a date after the date such
amount was made available to such Lender, such Lender shall pay to the
Administrative Agent on demand interest on such amount in respect of each day
from the date such amount was made available by the Administrative Agent at a
per annum rate equal to, if repaid to the Administrative Agent within two (2)
days from the date such amount was made available by the Administrative Agent,
the Federal Funds Rate and thereafter at a rate equal to the Alternate Base
Rate.
 
     (c) A certificate of the Administrative Agent submitted to the Borrower or
any Lender with respect to any amount owing under this Section 3.8 shall be
conclusive in the absence of manifest error.
 
      3.9 Inability to Determine Interest Rate .
 
     Notwithstanding any other provision of this Credit Agreement, if (i) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining LIBOR for such Interest Period, or (ii) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Borrower has requested
be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrower, and the Lenders at least
two (2) Business Days prior to the first day of such Interest Period. Unless the
Borrower shall have notified the Administrative Agent upon receipt of such
telephone notice that it wishes to rescind or modify its request regarding such
LIBOR Rate Loans, any Loans that were requested to be made as LIBOR Rate Loans
shall be made as Alternate Base Rate Loans and any Loans that were requested to
be converted into or continued as LIBOR Rate Loans shall remain as or be
converted into Alternate Base Rate Loans. Until any such notice has been
withdrawn by
 
 40
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
the Administrative Agent, no further Loans shall be made as, continued as, or
converted into, LIBOR Rate Loans for the Interest Periods so affected.
 
      3.10 Illegality .
 
     Notwithstanding any other provision of this Credit Agreement, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof by the relevant Governmental Authority to any Lender shall
make it unlawful for such Lender or its LIBOR Lending Office to make or maintain
LIBOR Rate Loans as contemplated by this Credit Agreement or to obtain in the
interbank eurodollar market through its LIBOR Lending Office the funds with
which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Borrower thereof, (b) the commitment of such Lender
hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as such shall
forthwith be suspended until the Administrative Agent shall give notice that the
condition or situation which gave rise to the suspension shall no longer exist,
and (c) such Lender’s Loans then outstanding as LIBOR Rate Loans, if any, shall
be converted on the last day of the Interest Period for such Loans or within
such earlier period as required by law to Alternate Base Rate Loans. The
Borrower hereby agrees promptly to pay any Lender, upon its demand, any
additional amounts necessary to compensate such Lender for actual and direct
costs (but not including anticipated profits) reasonably incurred by such Lender
including, but not limited to, any interest or fees payable by such Lender to
lenders of funds obtained by it in order to make or maintain its LIBOR Rate
Loans hereunder. A certificate as to any additional amounts payable pursuant to
this Section 3.10 submitted by such Lender, through the Administrative Agent, to
the Borrower shall be conclusive in the absence of manifest error. Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
LIBOR Lending Office) to avoid or to minimize any amounts which may otherwise be
payable pursuant to this Section 3.10; provided , however , that such efforts
shall not cause the imposition on such Lender of any additional costs or legal
or regulatory burdens deemed by such Lender in its sole discretion to be
material.
 
      3.11 Requirements of Law .
 
     (a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:
 
     (i) shall subject such Lender to any tax of any kind whatsoever with
respect to any LIBOR Rate Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for changes in the rate of
tax on the overall net income of such Lender);
 
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the LIBOR Rate hereunder; or
 
 41
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     (iii) shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans or the Letters of Credit or to reduce any
amount receivable hereunder or under any Note (other than costs or reductions
relating to taxes which shall be governed exclusively by Section 3.13 hereof),
then, in any such case, the Borrower shall promptly pay such Lender, upon its
demand, any additional amounts necessary to compensate such Lender for such
additional cost or reduced amount receivable which such Lender reasonably deems
to be material as determined by such Lender with respect to its LIBOR Rate Loans
or Letters of Credit. A certificate as to any additional amounts payable
pursuant to this Section 3.11 submitted by such Lender, through the
Administrative Agent, to the Borrower shall be conclusive in the absence of
manifest error. Each Lender agrees to use reasonable efforts (including
reasonable efforts to change its LIBOR Lending Office, as the case may be) to
avoid or to minimize any amounts which might otherwise be payable pursuant to
this paragraph of this Section 3.11; provided , however , that such efforts
shall not cause the imposition on such Lender of any additional costs or legal
or regulatory burdens deemed by such Lender in its sole discretion to be
material.
 
     (b) If any Lender shall have reasonably determined that the adoption of or
any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or Governmental Authority made subsequent to the date hereof does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount reasonably
deemed by such Lender in its sole discretion to be material, then from time to
time, within fifteen (15) days after demand by such Lender, the Borrower shall
pay to such Lender such additional amount as shall be certified by such Lender
as being required to compensate it for such reduction. Such a certificate as to
any additional amounts payable under this Section 3.11 submitted by a Lender
(which certificate shall include a description of the basis for the
computation), through the Administrative Agent, to the Borrower shall be
conclusive absent manifest error.
 
     (c) The agreements in this Section 3.11 shall survive the termination of
this Credit Agreement and payment of the Notes and all other amounts payable
hereunder.
 
      3.12 Indemnity .
 
     The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense (excluding loss of anticipated
profits) which such Lender may sustain or incur as a consequence of (a) default
by the Borrower in payment of the principal amount of or interest on any Loan by
such Lender in accordance with the terms hereof,
 
 42
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
(b) default by the Borrower in accepting a borrowing after the Borrower has
given a notice in accordance with the terms hereof, (c) default by the Borrower
in making any repayment after the Borrower has given a notice in accordance with
the terms hereof, and/or (d) the making by the Borrower of a repayment or
prepayment of a Loan, or the conversion thereof, on a day which is not the last
day of the Interest Period with respect thereto, in each case including, but not
limited to, any such loss or expense arising from interest or fees payable by
such Lender to lenders of funds obtained by it in order to maintain its Loans
hereunder. A certificate as to any additional amounts payable pursuant to this
Section 3.12 submitted by any Lender, through the Administrative Agent, to the
Borrower (which certificate must be delivered to the Administrative Agent within
thirty (30) days following such default, repayment, prepayment or conversion)
shall be conclusive in the absence of manifest error. The agreements in this
Section 3.12 shall survive termination of this Credit Agreement and payment of
the Notes and all other amounts payable hereunder.
 
      3.13 Taxes .
 
     (a) All payments made by the Borrower hereunder or under any Note will be,
except to the extent required by law and except as provided in Section 3.13(b),
made free and clear of, and without deduction or withholding for, any present or
future taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any Governmental Authority or by any
political subdivision or taxing authority thereof or therein with respect to
such payments (but excluding (i) any tax imposed on or measured by the net
income or profits of a Lender pursuant to the laws of the jurisdiction in which
it is organized or the jurisdiction in which the principal office or applicable
lending office of such Lender is located or any subdivision thereof or therein,
(ii) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction in which the Borrower is located and (iii) any
taxes that would not have been imposed but for a connection between a Lender and
the jurisdiction imposing such tax other than a connection arising solely from
entering into this Credit Agreement or any other Credit Documents) and all
interest, penalties or similar liabilities with respect thereto (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “ Taxes ”). If any Taxes are required by law
to be withheld or deducted by the Borrower from or in respect of any sum payable
hereunder or under any Note, (i) the sum payable shall be increased as may be
necessary so that every payment of all amounts due under this Credit Agreement
or under any Note, after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein or in such Note,
(ii) the Borrower shall make such deductions or withholdings and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law. The Borrower will furnish
to the Administrative Agent as soon as practicable after the date the payment of
any Taxes is due pursuant to applicable law certified copies (to the extent
reasonably available and required by law) of tax receipts evidencing such
payment by the Borrower. If liability for Taxes is asserted against a Lender,
the Lender shall provide notice to the Borrower of such liability, and the
Borrower shall indemnify and hold harmless such Lender, and reimburse such
Lender upon its written request, for the amount of any Taxes so levied or
imposed and paid by such Lender.
 
 43
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
A Lender’s failure to provide notice to the Borrower shall not relieve the
Borrower of any of its obligations under the preceding sentence; provided ,
however , that notwithstanding the foregoing, where notice is not given within
120 days after the Lender receives written notice of the assertion of Taxes and
the Borrower does not otherwise have notice of such assertion, no
indemnification shall be required for penalties, additions to Taxes, expenses
and interest accruing on such Taxes from the date 120 days after the receipt by
the Lender of written notice of the assertion of such Taxes until thirty
(30) days after the date such notice was actually received by the Borrower. Each
Lender shall use reasonable efforts to cooperate with the Borrower in seeking a
refund of any such Tax payment, which, in the opinion of the independent
certified accountants to the Borrower, has not been correctly or legally
asserted. In the event that an administrative or judicial proceeding is
commenced involving any Lender which, if determined adversely to it, would
result in the payment of Taxes, such Lender shall promptly notify the Borrower
and shall cooperate with and assist the Borrower to reduce or recover amounts
with respect to such Taxes.
 
     (b) Each Lender that is not a United States person (as such term is defined
in Section 7701(a)(30) of the Code) agrees to deliver to the Borrower and the
Administrative Agent on or prior to the Closing Date, or in the case of a Lender
that is an assignee or transferee of an interest under this Credit Agreement
pursuant to Section 11.6 (unless the respective Lender was already a Lender
hereunder immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, (i) if the Lender is a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN or W-8ECI (or successor
forms) (or, in the case of a partnership, an Internal Revenue Service Form
W-8IMY with appropriate Internal Revenue Service Forms W-8 of its Partners
attached) certifying such Lender’s entitlement to a complete exemption from
United States federal withholding tax with respect to payments to be made under
this Credit Agreement and under any Note, or (ii) if the Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, either Internal Revenue
Service Form W-8BEN or W-8ECI as set forth in clause (i) above, or (A) a
certificate substantially in the form of Schedule 3.13 (any such certificate, a
“ Non-Bank Certificate ”) and (B) two accurate and complete original signed
copies of Internal Revenue Service Form W-8BEN (or successor form) (or, in the
case of a partnership, an Internal Revenue Service Form W-8IMY with appropriate
Internal Revenue Service Forms W-8 of its Partners attached) certifying such
Lender’s entitlement to an exemption from United States federal withholding tax
with respect to payments of interest to be made under this Credit Agreement and
under any Note. In addition, each Lender agrees that it will deliver upon the
Borrower’s request updated versions of the foregoing, as applicable, whenever
the previous certification has become obsolete or inaccurate in any material
respect, together with such other forms as may be required in order to confirm
or establish the entitlement of such Lender to a continued exemption from or
reduction in United States federal withholding tax with respect to payments
under this Credit Agreement and any Note. Notwithstanding anything to the
contrary contained in Section 3.13(a), but subject to the immediately succeeding
sentence, (A) the Borrower shall be entitled, to the extent it is required to do
so by law, to deduct or withhold Taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
fees or other
 
 44
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
amounts payable hereunder for the account of any Lender which is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code) for
United States federal income tax purposes to the extent that such Lender has not
provided to the Borrower United States Internal Revenue Service Forms that
establish a complete exemption from such deduction or withholding and (B) the
Borrower shall not be obligated pursuant to Section 3.13(a) hereof to indemnify
or gross-up payments to be made to a Lender in respect of Taxes imposed by the
United States if (1) such Lender has not provided to the Borrower the Internal
Revenue Service Forms required to be provided to the Borrower pursuant to this
Section 3.13(b) or (2) in the case of a payment, other than interest, to a
Lender described in clause (ii) above, to the extent that such Forms do not
establish a complete exemption from withholding of such Taxes. Notwithstanding
anything to the contrary contained in the preceding sentence or elsewhere in
this Section 3.13, the Borrower agrees to pay additional amounts and to
indemnify each Lender in the manner set forth in Section 3.13(a) (without regard
to the identity of the jurisdiction requiring the deduction or withholding) in
respect of any Taxes deducted or withheld by it as described in the immediately
preceding sentence as a result of any changes after the Closing Date in any
applicable law, treaty, governmental rule, regulation, guideline or order, or in
the interpretation thereof, relating to the deducting or withholding of Taxes;
provided , however , that if a Lender is able to avoid or reduce such Taxes by
complying with applicable information reporting, certification or identification
requirements, such Lender must comply with such requirements to obtain the
benefits of this sentence.
 
     (c) Each Lender agrees to use reasonable efforts (including reasonable
efforts to change its LIBOR Lending Office, as the case may be) to avoid or to
minimize any amounts which might otherwise be payable pursuant to this
Section 3.13; provided , however , that such efforts shall not cause the
imposition on such Lender of any additional costs or legal or regulatory burdens
deemed by such Lender in its sole discretion to be material.
 
     (d) If the Borrower pays any additional amount pursuant to this
Section 3.13 with respect to a Lender, such Lender shall use reasonable efforts
to obtain a refund of tax or credit against its tax liabilities on account of
such payment; provided that such Lender shall have no obligation to use such
reasonable efforts if either (i) it is in an excess foreign tax credit position
or (ii) it believes in good faith, in its sole discretion, that claiming a
refund or credit would cause adverse tax consequences to it. In the event that
such Lender receives such a refund or credit, such Lender shall pay to the
Borrower an amount that such Lender reasonably determines is equal to the net
tax benefit obtained by such Lender as a result of such payment by the Borrower.
In the event that no refund or credit is obtained with respect to the Borrower’s
payments to such Lender pursuant to this Section 3.13, then such Lender shall
upon request provide a certification that such Lender has not received a refund
or credit for such payments. Nothing contained in this Section 3.13 shall
require a Lender to disclose or detail the basis of its calculation of the
amount of any tax benefit or any other amount or the basis of its determination
referred to in the proviso to the first sentence of this Section 3.13 to the
Borrower or any other party.
 
 45
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     (e) The agreements in this Section 3.13 shall survive the termination of
this Credit Agreement and the payment of the Notes and all other amounts payable
hereunder.
 
      3.14 Indemnification; Nature of Issuing Lender’s Duties .
 
     (a) In addition to its other obligations under Section 2.2, the Borrower
hereby agrees to protect, indemnify, pay and hold the Issuing Lender harmless
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable attorneys’ fees) that the
Issuing Lender may incur or be subject to as a consequence, direct or indirect,
of (i) the issuance of any Letter of Credit, except to the extent resulting from
the gross negligence, bad faith or willful misconduct of the Issuing Lender or
(ii) the failure of the Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or governmental authority (all
such acts or omissions, herein called “ Government Acts ”).
 
     (b) As between the Borrower and the Issuing Lender, the Borrower shall
assume all risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof. The Issuing Lender shall not be responsible for: (i) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of a
Letter of Credit to comply fully with conditions required in order to draw upon
a Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under a Letter of Credit or of the
proceeds thereof; and (vii) any consequences arising from causes beyond the
control of the Issuing Lender, including, without limitation, any Government
Acts. None of the above shall affect, impair, or prevent the vesting of the
Issuing Lender’s rights or powers hereunder.
 
     (c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put such Issuing
Lender under any resulting liability to the Borrower. It is the intention of the
parties that this Credit Agreement shall be construed and applied to protect and
indemnify the Issuing Lender against any and all risks involved in the issuance
of the Letters of Credit, all of which risks are hereby assumed by the Borrower,
including, without limitation, any and all risks of the acts or omissions,
whether rightful or wrongful, of any Government Authority. The Issuing Lender
shall not, in any way, be liable for any failure by the Issuing Lender or anyone
else to pay any
 
 46
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
drawing under any Letter of Credit as a result of any Government Acts or any
other cause beyond the control of the Issuing Lender.
 
     (d) Nothing in this Section 3.14 is intended to limit the reimbursement
obligation of the Borrower contained in Section 2.2 hereof. The obligations of
the Borrower under this Section 3.14 shall survive the termination of this
Credit Agreement. No act or omissions of any current or prior beneficiary of a
Letter of Credit shall in any way affect or impair the rights of the Issuing
Lender to enforce any right, power or benefit under this Credit Agreement.
 
     (e) Notwithstanding anything to the contrary contained in this
Section 3.14, the Borrower shall have no obligation to indemnify any Issuing
Lender in respect of any liability incurred by such Issuing Lender arising out
of the gross negligence, bad faith or willful misconduct of the Issuing Lender,
as determined by a court of competent jurisdiction.
 
      3.15 Replacement of Lenders; Other Limitations .
 
     (a) If (i) any Lender requests compensation under Section 3.10 or 3.11(a)
or shall notify the Borrower that its obligation to make or maintain LIBOR Rate
Loans has been suspended under Section 3.11(b) or (ii) any Lender fails to
consent to any proposed amendment, modification, termination, waiver or consent
with respect to any provision hereof or of any other Credit Document that
requires the unanimous approval of all of the Lenders, the approval of all of
the Lenders affected thereby or the approval of a class of Lenders, in each case
in accordance with the terms of Section 11.1, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate at par, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.6), all of its interests, rights and obligations under
the Credit Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
 
     (A) the Borrower or the assignee shall have paid to the Administrative
Agent the assignment fee specified in Section 11.6(b)(iv);
 
     (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LOC Obligations,
accrued interest thereon, accrued fees and all other amounts accrued and payable
to it hereunder and under the other Credit Documents (including any amounts
under Sections 3.10, 3.11(a) and 3.11(b) from the assignee (to the extent of
such outstanding principal) or the Borrower (to the extent of such outstanding
interest, fees and other amounts);
 
     (C) in the case of any such assignment resulting from a Lender’s failure to
consent as described in clause (ii), the consent of the Required Lenders
 
 47
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
shall have been obtained with respect to such amendment, modification,
termination, waiver or consent; and
 
     (D) such assignment does not conflict with applicable law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
     (b) If any Lender shall petition the Borrower for any increased cost or
amounts under Section 3.11 more than ninety (90) days after such Lender had
knowledge of the occurrence of the event giving rise to such increased costs or
amounts, the Borrower shall not be obligated to reimburse such Lender for
amounts incurred prior to the date on which the Borrower receives such petition
for increased costs or amounts (provided that if the event giving rise to the
increased costs or amounts is retroactive, then the ninety (90) day period
referenced above shall be extended to include the period of retroactive effect).
 
      3.16 Extension of Maturity Date .
 
     (a) Requests for Extension . The Borrower may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier than
450 days and not later than 35 days prior to (i) the third anniversary of the
Closing Date (the “ First Extension Date ”) and (ii) the fourth anniversary of
the Closing Date (the “ Second Extension Date ” and, with the First Extension
Date, each an “ Extension Date ”), request that each Lender extend such Lender’s
Maturity Date for an additional year from the Maturity Date then in effect
hereunder (the “ Existing Maturity Date ”).
 
     (b) Lender Elections to Extend . Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date (the “ Notice Date ”) that is ten (10) days from the date
which such Lender receives notice from the Administrative Agent of the
Borrower’s request for an extension of the Existing Maturity Date, advise the
Administrative Agent whether or not such Lender agrees to such extension. Each
Lender that determines not to so extend its Maturity Date (a “ Non-Extending
Lender ”) shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Notice Date), and any Lender
that does not so advise the Administrative Agent on or before the Notice Date
shall be deemed to be a Non-Extending Lender. The election of any Lender to
agree to such extension shall not obligate any other Lender to so agree.
 
     (c) Notification by Administrative Agent . The Administrative Agent shall
notify the Borrower of each Lender’s determination under this Section no later
than the date fifteen (15) days prior to the applicable Extension Date (or, if
such date is not a Business Day, on the next preceding Business Day).
 
 48
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     (d) Additional Commitment Lenders . The Borrower shall have the right on or
before the applicable Extension Date (effective as of the applicable Extension
Date) to replace the Commitments of any Non-Extending Lenders with, and at its
option add as “Lenders” under this Agreement, one or more Eligible Assignees
(each, an “ Additional Commitment Lender ”) as provided in Section 11.6, each of
which Additional Commitment Lenders shall have entered into an Assignment and
Assumption pursuant to which such Additional Commitment Lender shall, effective
as of the applicable Extension Date, undertake a Commitment (and, if any such
Additional Commitment Lender is already a Lender, its Commitment shall be in
addition to such Lender’s Commitment hereunder on such date).
 
     (e) Minimum Extension Requirement . If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Maturity Date
(each, an “ Extending Lender ”) and the additional Commitments of the Additional
Commitment Lenders shall be more than 50% of the aggregate amount of the
Commitments in effect immediately prior to the applicable Extension Date, then,
effective as of such Extension Date, the Maturity Date of each Extending Lender
and of each Additional Commitment Lender shall be extended to the date falling
one year after the Existing Maturity Date (except that, if such date is not a
Business Day, such Maturity Date as so extended shall be the next preceding
Business Day) and each Additional Commitment Lender shall thereupon become a “
Lender ” for all purposes of this Agreement; provided , however , that there
shall be no change in the Maturity Date of any Non-Extending Lender.
 
     (f) Conditions to Effectiveness of Extensions . Notwithstanding the
foregoing, the extension of the Maturity Date pursuant to this Section shall not
be effective with respect to any Lender unless:
 
     (i) no Default or Event of Default exists on the date of such extension and
after giving effect thereto;
 
     (ii) all applicable conditions set forth in Section 4.2 shall have been
satisfied; and
 
     (iii) to the extent the Commitments of any Non-Extending Lender shall not
be replaced with Commitments from one or more Additional Commitment Lenders on
the applicable Extension Date as provided for in Section 3.16(d), and thus there
shall be no change in the applicable Maturity Date for such Non-Extending
Lender, it is understood and agreed that (x) the Borrower shall repay the
Revolving Loans outstanding on the applicable Maturity Date of any such
Non-Extending Lender (and pay any additional amounts required pursuant to
Section 3.12) to the extent necessary to repay, nonratably, the Loans of all
Non-Extending Lenders and the Commitment Percentages of the remaining Lenders
shall be revised effective as of such date, on such applicable Maturity Date,
the Commitments of the Non-Extending Lenders will be permanently terminated and
the Aggregate Revolving Committed Amount on and after such date will be equal to
the Commitments of the remaining Lenders.
 
 49
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
SECTION 4
 
CONDITIONS
 
      4.1 Conditions to Closing .
 
     This Credit Agreement shall become effective upon, and the obligation of
each Lender to make the initial Loans is subject to, the satisfaction of the
following conditions precedent:
 
     (a) Execution of Credit Agreement and Credit Documents . Receipt of (i)
multiple counterparts of this Credit Agreement, (ii) multiple counterparts of
the Pledge Agreement and any other Security Document, (iii) for the account of
each Lender requesting a promissory note, a Revolving Note, and (iv) for the
account of the Swingline Lender, the Swingline Note, in each case (A) executed
by a duly authorized officer of each party thereto, (B) conforming to the
requirements of this Credit Agreement and (C) to the extent requested by a
Lender.
 
     (b) Legal Opinion . Receipt of a New York counsel legal opinion and
applicable local counsel opinions relating to this Credit Agreement and the
other Credit Documents and the transactions contemplated herein and therein, in
form and substance reasonably acceptable to the Administrative Agent, which
opinions shall include, without limitation, (i) an opinion that the execution,
delivery and performance of the Credit Documents and the performance of the
transactions contemplated hereby will not conflict with, result in a breach of,
require any consent or permit any acceleration of (or require repayment of) any
Indebtedness of the Credit Parties or under any of the Credit Parties’ corporate
instruments and material agreements and (ii) opinions as to perfection of the
Liens granted to the Administrative Agent pursuant to the Security Documents.
 
     (c) Financial Information . Receipt by the Administrative Agent of the
financial information of the Borrower and its Restricted Subsidiaries referred
to in Section 5.1, in form and substance satisfactory to the Administrative
Agent.
 
     (d) Absence of Legal Proceedings . There shall be no material pending or,
to the best knowledge of the Borrower, threatened action, suit, investigation,
proceeding, injunction, order or claim with respect to the Borrower or any of
its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect. There shall be no bankruptcy or insolvency proceeding with respect to
any Credit Party other than an Immaterial Guarantor.
 
     (e) Corporate Documents . Receipt of the following (or their equivalent)
for each Credit Party, each (other than with respect to clause (iv)) certified
by the secretary or assistant secretary of such Credit Party as of the Closing
Date to be true and correct and in force and effect pursuant to a certificate
substantially in the form attached hereto as Schedule 4.1(e) :
 
 50
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     (i) Articles of Incorporation . Copies of the articles of incorporation or
charter documents certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state of its organization.
 
     (ii) Resolutions . Copies of resolutions of the Board of Directors or
comparable managing body approving and adopting the respective Credit Documents,
the transactions contemplated therein and authorizing execution and delivery
thereof, certified by an officer of such Credit Party (pursuant to a secretary’s
certificate in substantially the form of Schedule 4.1(b) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date.
 
     (iii) Bylaws . Copies of the bylaws, operating agreement or partnership
agreement certified by a secretary or assistant secretary as of the Closing Date
to be true and correct and in force and effect as of such date.
 
     (iv) Good Standing . Copies, where applicable, of certificates of good
standing, existence or its equivalent certified as of a recent date by the
appropriate Governmental Authorities of the State of organization and each other
State in which the failure to so qualify and be in good standing would be
reasonably likely to have a Material Adverse Effect.
 
     (v) Incumbency . An incumbency certificate of each Credit Party certified
by a secretary or assistant secretary to be true and correct as of the Closing
Date.
 
     (vi) Personal Property Collateral . The Administrative Agent and the
Syndication Agent shall have received, in form and substance satisfactory to the
Administrative Agent and the Syndication Agent:
 
     (A) (1) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of the Credit Parties, copies of the financing
statements on file in such jurisdictions and evidence that no Liens exist other
than Permitted Liens and (2) tax lien, judgment and pending litigation searches;
 
     (B) completed UCC financing statements for each appropriate jurisdiction as
is necessary to perfect the Administrative Agent’s security interest in the
Collateral;
 
     (C) stock or membership certificates, if any, evidencing the Equity
Interests pledged to the Administrative Agent pursuant to the Pledge Agreement
and duly executed in blank undated stock or transfer powers; and
 
 51
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     (D) duly executed consents as are necessary to perfect the Lenders’
security interest in the Collateral;
 
     (f) Fees . Receipt by the Administrative Agent and the Lenders of all fees,
if any, then owing pursuant to the Fee Letter, Section 3.5 or pursuant to any
Credit Document.
 
     (g) Account Designation Letter . Receipt by the Administrative Agent of an
executed counterpart of the Account Designation Letter.
 
     (h) Officer’s Certificate . Receipt by the Administrative Agent of a
certificate of a Responsible Officer certifying that (i) the Borrower is in pro
forma compliance with all of the covenants in Section 6.7 both before and after
giving effect to any Loans to be made on the Closing Date, (ii) no Default or
Event of Default exists, and (iii) all representations and warranties contained
herein and in the other Credit Documents are (A) with respect to representations
and warranties that contain a materiality qualification, true and correct (after
giving effect to such materiality qualification set forth therein) and (B) with
respect to representations and warranties that do not contain a materiality
qualification, true and correct in all material respects.
 
     (i) Payment Instructions . Receipt by the Administrative Agent of payment
instructions with respect to each wire transfer to be made by the Administrative
Agent on behalf of the Lenders or the Borrower on the Closing Date setting forth
the amount of such transfer, the purpose of such transfer, the name and number
of the account to which such transfer is to be made, the name and ABA number of
the bank or other financial institution where such account is located and the
name and telephone number of an individual that can be contacted to confirm
receipt of such transfer.
 
     (j) No Material Adverse Effect . No Material Adverse Effect shall have
occurred since July 26, 2008.
 
     (k) Existing Indebtedness . All of the existing Indebtedness of the
Borrower and its Subsidiaries under the Existing Credit Agreement (other than
the Existing Letters of Credit) shall be repaid in full and terminated and all
security interests and Liens (other than Permitted Liens) related thereto (if
any) shall be terminated on the Closing Date.
 
     (l) Consents . The Administrative Agent shall have received evidence that
all necessary governmental, corporate, shareholder and third party consents and
approvals, if any, in connection with the financings and other transactions
contemplated hereby have been received and no condition exists which would
reasonably be likely to restrain, prevent or impose any material adverse
conditions on the transactions contemplated hereby.
 
     (m) [Reserved] .
 
 52
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     (n) Solvency Certificate . The Administrative Agent shall have received an
officer’s certificate for the Credit Parties prepared by the chief financial
officer of the Borrower as to the financial condition, solvency and related
matters of the Borrower and the Credit Parties taken as a whole, after giving
effect to the initial borrowings under the Credit Documents, in substantially
the form of Schedule 4.1(n) .
 
     (o) Compliance with Laws . The financings and other transactions
contemplated hereby shall be in compliance with all applicable laws and
regulations (including all applicable securities and banking laws, rules and
regulations).
 
     (p) Patriot Act Certificate . The Administrative Agent shall have received
a certificate satisfactory thereto, for benefit of itself and the Lenders,
provided by the Borrower that sets forth information required by the Patriot Act
(as defined in Section 11.18) including, without limitation, the identity of the
Borrower, the name and address of the Borrower and other information that will
allow the Administrative Agent or any Lender, as applicable, to identify the
Borrower in accordance with the Patriot Act.
 
     (q) Additional Matters . All other documents in connection with the
transactions contemplated by this Credit Agreement shall be reasonably
satisfactory in form and substance to the Administrative Agents and the Required
Lenders.
 
      4.2 Conditions to All Extensions of Credit .
 
     The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:
 
     (a) Representations and Warranties . The representations and warranties
made by any Credit Party herein or in any other Credit Document or which are
contained in any certificate furnished at any time under or in connection
herewith or therewith shall (i) with respect to representations and warranties
that contain a materiality qualification, be true and correct (after giving
effect to such materiality qualification set forth therein) and (ii) with
respect to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects, in each case on and
as of the date of such Extension of Credit as if made on and as of such date
except for any representation or warranty made as of an earlier date, which
representation and warranty shall remain true and correct (or true and correct
in all material respects, as applicable) as of such earlier date.
 
     (b) No Default or Event of Default . No Default or Event of Default shall
have occurred and be continuing on such date or after giving effect to the
Extension of Credit to be made on such date.
 
     (c) Compliance with Commitments . Immediately after giving effect to the
Extension of Credit to be made on such date (and the application of the proceeds
thereof), (i) the Total Outstandings at such time shall not exceed the Aggregate
Revolving
 
 53
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
Committed Amount, (ii) the LOC Obligations shall not exceed the LOC Committed
amount and (iii) the outstanding Swingline Loans shall not exceed the Swingline
Committed Amount.
 
     (d) Additional Conditions to Revolving Loans . If a Revolving Loan is
requested, all conditions set forth in Section 2.1(b)(i) shall have been
satisfied.
 
     (e) Additional Conditions to Letters of Credit . If the issuance of a
Letter of Credit is requested, all conditions set forth in Section 2.2(b) shall
have been satisfied.
 
     (f) Additional Conditions to Swingline Loans . If a Swingline Loan is
requested, all conditions set forth in Section 2.3(b)(i) shall have been
satisfied.
 
     Each request for an Extension of Credit (including extensions and
conversions) and each acceptance by the Borrower of an Extension of Credit
(including extensions and conversions) shall be deemed to constitute a
representation and warranty by each of the Credit Parties as of the date of such
Loan that the conditions in subsections (a) through (c) and subsection (d),
(e) or (f), as applicable, of this Section 4.2 have been satisfied.
 
SECTION 5
 
REPRESENTATIONS AND WARRANTIES
 
     To induce the Lenders to enter into this Credit Agreement and to make
Extensions of Credit herein provided for, each of the Credit Parties hereby
represents and warrants to the Administrative Agent and to each Lender that:
 
      5.1 Financial Condition .
 
     The Borrower has delivered to the Administrative Agent and the Lenders
(i) balance sheets and the related statements of income and of cash flows of the
Borrower and its Subsidiaries for the Borrower’s July 26, 2008 fiscal year end
audited by Deloitte & Touche, LLP, certified public accountants. The financial
statements referred to above are, in all material respects, complete and correct
and present fairly the financial condition of the Borrower and its Subsidiaries
in accordance with GAAP as of such dates. All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as disclosed therein).
 
      5.2 No Material Adverse Change .
 
     Since July 26, 2008, there has been no development or event which has had
or could reasonably be expected to have a Material Adverse Effect.
 
 54
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
      5.3 Organization; Existence .
 
     Each Credit Party (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
corporate or other necessary power and authority, and the legal right to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, except as would not, in the
aggregate, have a Material Adverse Effect and (c) is duly qualified as a foreign
entity and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, other than in such jurisdictions where the failure
to be so qualified and in good standing would not, in the aggregate, have a
Material Adverse Effect.
 
      5.4 Power; Authorization; Enforceable Obligations .
 
     Each Credit Party has the corporate or other necessary power and authority,
and the legal right, to make, deliver and perform the Credit Documents to which
it is a party and has taken all necessary corporate or other action to authorize
the execution, delivery and performance by it of the Credit Documents to which
it is a party. No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with acceptance of extensions of credit by the Borrower
or the making of the guaranties hereunder or with the execution, delivery or
performance of any Credit Documents by the Credit Parties (other than those
which have been obtained) or with the validity or enforceability of any Credit
Document against the Credit Parties. Each Credit Document to which it is a party
constitutes a valid and legally binding obligation of each Credit Party
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.
 
      5.5 Conflict .
 
     The execution, delivery and performance of the Credit Documents, the
borrowings hereunder and the use of the proceeds of the Loans will not
(a) violate any Requirement of Law applicable to the Borrower or any of its
Restricted Subsidiaries (except those as to which waivers or consents have been
obtained), (b) conflict with, result in a breach of or constitute a default
under (i) the articles of incorporation, bylaws or other organizational
documents of such Person, (ii) any material indenture, material agreement or
other material instrument to which such Person is a party or by which any of its
properties may be bound or (iii) any approval of any Governmental Authority
relating to such Person, or (c) result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law.
 
      5.6 No Material Litigation .
 
     No claim, litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the best knowledge of the
Credit Parties, threatened by or against any Credit Party or any of its
Subsidiaries or against any of their respective properties
 
 55
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
which (a) relates to the Credit Documents or any of the transactions
contemplated hereby or thereby or (b) could reasonably be expected to have a
Material Adverse Effect.
 
      5.7 No Default .
 
     No Default or Event of Default has occurred and is continuing.
 
      5.8 Taxes .
 
     Each of the Credit Parties and its Subsidiaries has filed, or caused to be
filed, all tax returns (federal, state, local and foreign) required to be filed
and paid (a) all amounts of taxes shown thereon to be due (including interest
and penalties) and (b) all other taxes, fees, assessments and other governmental
charges (including mortgage recording taxes, documentary stamp taxes and
intangibles taxes) owing by it, except for such taxes (i) which are not yet
delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP. Neither any of the Credit Parties nor any of its
Subsidiaries are aware as of the Closing Date of any proposed tax assessments
against it or any of its Subsidiaries which could reasonably be expected to have
a Material Adverse Effect.
 
      5.9 ERISA .
 
     Neither a Reportable Event nor an “accumulated funding deficiency” (within
the meaning of Section 412 of the Code or Section 302 of ERISA) has occurred
during the five-year period prior to the date on which this representation is
made or deemed made with respect to any Plan, and each Plan has complied in all
material respects with the applicable provisions of ERISA and the Code, except
to the extent that any such occurrence or failure to comply would not reasonably
be expected to have a Material Adverse Effect. No termination of a Single
Employer Plan has occurred resulting in any liability that has remained
underfunded, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period which could reasonably be expected to have a Material Adverse
Effect. The present value of all accrued benefits under each Single Employer
Plan (based on those assumptions used to fund such Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by an amount which, as determined in accordance with GAAP,
could reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor any Commonly Controlled Entity is currently subject to any
liability for a complete or partial withdrawal from a Multiemployer Plan which
could reasonably be expected to have a Material Adverse Effect.
 
      5.10 Governmental Regulations, Etc .
 
     (a) No part of the proceeds of the Loans hereunder will be used, directly
or indirectly, for the purpose of purchasing or carrying any “margin stock”
within the meaning of Regulation U, or for the purpose of purchasing or carrying
or trading in any securities. No Indebtedness being reduced or retired out of
the proceeds of the Loans hereunder was or will be incurred for the purpose of
purchasing or carrying any margin
 
 56
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
stock within the meaning of Regulation U or any “margin security” within the
meaning of Regulation T. “Margin stock” within the meaning of Regulation U does
not constitute more than 25% of the value of the consolidated assets of the
Borrower and its Subsidiaries. Neither the execution and delivery hereof by the
Borrower, nor the performance by it of any of the transactions contemplated by
this Credit Agreement (including, without limitation, the direct or indirect use
of the proceeds of the Loans) will violate or result in a violation of the
Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as
amended, or regulations issued pursuant thereto, or Regulation T, U or X.
 
     (b) None of the Credit Parties is an “investment company” registered or
required to be registered under the Investment Company Act of 1940, as amended,
and is not controlled by such a company.
 
      5.11 Subsidiaries .
 
     Set forth on Schedule 5.11 is a list of all the Subsidiaries of the Credit
Parties, including a list setting forth Material Domestic Subsidiaries,
Immaterial Domestic Subsidiaries, Immaterial Foreign Subsidiaries, Immaterial
Guarantors and Unrestricted Subsidiaries on the Closing Date, the jurisdiction
of their incorporation and the direct or indirect ownership interest of the
Borrower therein.
 
      5.12 Use of Proceeds .
 
     The Extensions of Credit will be used solely (a) to refinance certain
existing Indebtedness, including the Existing Credit Agreement, (b) to provide
general working capital, (c) for Permitted Acquisitions and (d) for other
general corporate purposes.
 
      5.13 Compliance with Laws; Contractual Obligations .
 
     Each Credit Party and each Subsidiary is in compliance with all
Requirements of Law, except to the extent that the failure to comply therewith
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. None of the Credit Parties is in default under or with
respect to any of its Contractual Obligations in any respect which could
reasonably be expected to have a Material Adverse Effect.
 
      5.14 Accuracy and Completeness of Information .
 
     All written information, other than the Projections (as defined below),
which has been or is hereafter made available to the Administrative Agent, the
Syndication Agent or the Lenders by any Credit Party or any Credit Parties’
representatives, taken as a whole, in connection with the transactions
contemplated hereby (“ Information ”) is and will be complete and correct in all
material respects and does not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein not misleading, in light of the circumstances under which it
has been made, and (ii) all financial projections concerning the Credit Parties
that have been or are hereafter made available to the
 
 57
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
Administrative Agent, the Syndication Agent or the Lenders by you or any of your
representatives (the “ Projections ”) have been or will be prepared in good
faith based upon reasonable assumptions at the time furnished, it being
understood and agreed that the Projections are subject to uncertainty and that
there can be no assurances that they will be achieved and that actual results
may differ materially from the Projections. There is no fact now known to any of
the Credit Parties which has, or could reasonably be expected to have, a
Material Adverse Effect which fact has not been set forth herein, in the
financial statements of the Credit Parties furnished to the Administrative Agent
and/or the Lenders, or in any certificate, opinion or other written statement
made or furnished by the Credit Parties to the Administrative Agent and/or the
Lenders.
 
      5.15 Environmental Matters .
 
     (a) Except where such violation or liability could not reasonably be
expected to have a Material Adverse Effect and to the best knowledge of the
Credit Parties, the facilities and properties owned, leased or operated by any
of the Credit Parties and the Subsidiaries (the “ Properties ”) do not contain
any Materials of Environmental Concern in amounts or concentrations which
(i) constitute a violation of, or (ii) have resulted in liability under, any
Environmental Law.
 
     (b) Except where such violation could not reasonably be expected to have a
Material Adverse Effect and to the best knowledge of the Credit Parties, the
Properties and all operations of the Credit Parties and the Subsidiaries at the
Properties are in compliance, and have in the last three (3) years been in
compliance, in all material respects with all applicable Environmental Laws, and
there is no contamination at or under the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by any
of the Credit Parties (the “ Business ”).
 
     (c) Except where such violation or liability could not reasonably be
expected to have a Material Adverse Effect, none of the Credit Parties or any of
its Subsidiaries has received any written notice of, or otherwise become aware
of, any violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the Business.
 
     (d) Except where such violation or liability could not reasonably be
expected to have a Material Adverse Effect, Materials of Environmental Concern
have not been transported or disposed of from the Properties in violation of, or
in a manner or to a location which has given rise to liability under any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that has given rise to liability under, any
applicable Environmental Law.
 
     (e) Except as could not reasonably be expected to have a Material Adverse
Effect, no judicial proceeding or governmental or administrative action is
pending or, to
 
 58
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
the knowledge of any Credit Party, threatened, under any Environmental Law to
which any of the Credit Parties is or will be named as a party with respect to
the Properties or the Business, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial directives outstanding under any Environmental Law
with respect to the Properties or the Business.
 
     (f) Except where such violation or liability could not reasonably be
expected to have a Material Adverse Effect, there has been no release or threat
of release of Materials of Environmental Concern at or from the Properties, or
arising from or related to the operations of any of the Credit Parties in
connection with the Properties or otherwise in connection with the Business, in
violation of or in amounts or in a manner requiring remediation under
Environmental Laws.
 
      5.16 Solvency .
 
     The fair saleable value of the Credit Parties’ assets, taken as a whole,
measured on a going concern basis, exceeds all probable liabilities, including
those to be incurred pursuant to this Credit Agreement. The Credit Parties,
taken as a whole, (a) do not have unreasonably small capital in relation to the
business in which they are or propose to be engaged or (b) have not incurred, or
believe that they will incur after giving effect to the transactions
contemplated by this Credit Agreement, debts beyond their ability to pay such
debts as they become due.
 
      5.17 Reserved .
 
      5.18 Reserved .
 
      5.19 Insurance .
 
     As of the date hereof, the present insurance coverage of the Borrower and
its Restricted Subsidiaries is outlined as to carrier, policy number, expiration
date, type and amount on Schedule 5.19 and such insurance coverage complies with
the requirements set forth in Section 6.5.
 
      5.20 Foreign Assets Control Regulations, Etc .
 
     Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et seq .) (the “
Trading with the Enemy Act ”), as amended. Neither any Credit Party nor any or
its Subsidiaries is in violation of (a) the Trading with the Enemy Act, as
amended, (b) any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act. None of
the Credit Parties (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge,
 
 59
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
engages in any dealings or transactions, or is otherwise associated, with any
such blocked person.
 
      5.21 Compliance with OFAC Rules and Regulations .
 
     (a) None of the Credit Parties or their Subsidiaries is in violation of or
has violated any of the country or list based economic and trade sanctions
administered and enforced by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.
 
     (b) None of the Credit Parties or their Subsidiaries (i) is a Sanctioned
Person or a Sanctioned Entity, (ii) has more than 10% of its assets located in
Sanctioned Entities, or (iii) derives more than 10% of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities.
The proceeds of any Loan will not be used and have not been used to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Entity.
 
      5.22 Security Documents .
 
     The Security Documents create valid security interests in, and Liens on,
the Collateral purported to be covered thereby. Except as set forth in the
Security Documents, upon the filing of appropriate financing statements with the
Secretary of State of the state of incorporation or organization for each Credit
Party and the Administrative Agent obtaining control or possession (in the State
of New York, with respected to certificated securities) over those items of
Collateral in which a security interest is perfected through control or
possession, the Administrative Agent shall have perfected security interests and
Liens in the Collateral, prior to all other Liens other than Permitted Liens.
 
SECTION 6
 
AFFIRMATIVE COVENANTS
 
     The Credit Parties covenant and agree that on the Closing Date, and so long
as this Credit Agreement is in effect and until the Commitments have been
terminated, no Loans remain outstanding and all amounts owing hereunder or under
any other Credit Document (other than indemnification obligations which survive
the termination of this Credit Agreement) have been paid in full, the Credit
Parties shall, and shall cause each Restricted Subsidiary to:
 
 60
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
      6.1 Financial Statements .
 
     Furnish, or cause to be furnished, to the Administrative Agent for the
benefit of the Lenders:
 
     (a) Audited Financial Statements . As soon as available, but in any event
within ninety (90) days after the end of each fiscal year of the Borrower, an
audited consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of the fiscal year and the related consolidated statements of income,
retained earnings, shareholders’ equity and cash flows for the year, audited by
an independent certified public accounting firm of nationally recognized
standing, setting forth in each case in comparative form the figures for the
previous year, reported without a “going concern” or like qualification or
exception, or qualification indicating that the scope of the audit was
inadequate to permit such independent certified public accountants to certify
such financial statements without such qualification. In the event the footnotes
to the financial statements delivered pursuant to this Section 6.1(a) do not
include a schedule providing a break-out of the Borrower and the Guarantors in
form and substance satisfactory to the Administrative Agent, such schedule,
which shall be in form and substance satisfactory to the Administrative Agent,
shall be provided to the Administrative Agent.
 
     (b) Company-Prepared Financial Statements . As soon as available, but in
any event within forty-five (45) days after the end of each of the first three
(3) fiscal quarters of the Borrower, a company-prepared consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of the quarter and
related company-prepared consolidated statements of income and cash flows for
such quarterly period and for the fiscal year to date; in each case setting
forth in comparative form the consolidated figures for the corresponding period
or periods of the preceding fiscal year or the portion of the fiscal year ending
with such period, as applicable, in each case subject to normal recurring
year-end audit adjustments. In the event the footnotes to the financial
statements delivered pursuant to this Section 6.1(a) do not include a schedule
providing a break-out of the Borrower and the Guarantors in form and substance
satisfactory to the Administrative Agent, such schedule, which shall be in form
and substance satisfactory to the Administrative Agent, shall be provided to the
Administrative Agent.
 
     (c) Annual Operating Budget . As soon as available, but in any event within
sixty (60) days after the end of each fiscal year of the Borrower, a copy of a
detailed annual operating budget of the Borrower and its Subsidiaries for the
next four fiscal quarter period prepared on a quarterly basis, in form and
substance reasonably satisfactory to the Administrative Agent, together with a
summary of the material assumptions made in the preparation of such annual
budget. The annual operating budget delivered pursuant to this Section 6.1(c)
shall be accompanied by a schedule providing, in form and substance reasonably
satisfactory to the Administrative Agent, a break-out of the Borrower and the
Guarantors taken as a whole.
 
 61
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
All such financial statements shall be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments) and shall be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein and further accompanied by a description of, and an estimation of the
effect on the financial statements on account of, a change in the application of
accounting principles as provided in Section 1.4.
 
      6.2 Certificates; Other Information .
 
     Furnish, or cause to be furnished, to the Administrative Agent for
distribution to the Lenders:
 
     (a) Accountant’s Certificate and Reports . Concurrently with the delivery
of the financial statements referred to in Section 6.1(a) above, a certificate
of the independent certified public accountants reporting on such financial
statements stating that in making the examination necessary therefor no
knowledge was obtained of any Default or Event of Default relating to financial
or accounting matters or violations of Section 6.7, except as specified in such
certificate.
 
     (b) Officer’s Certificate . Concurrently with the delivery of the financial
statements referred to in Sections 6.1(a) and 6.1(b) above, a certificate of a
Responsible Officer, delivered to the Administrative Agent at its credit contact
address, with a copy to the Administrative Agent at its syndication agency
services address, in each case as set forth in Section 11.2, stating that, to
the best of such Responsible Officer’s knowledge and belief, (i) the financial
statements fairly present in all material respects the financial condition of
the parties covered by such financial statements, (ii) during such period each
Credit Party has observed or performed its covenants and other agreements
hereunder and under the other Credit Documents, and satisfied the conditions
contained in this Credit Agreement to be observed, performed or satisfied by it
(except to the extent waived in accordance with the provisions hereof) and
(iii) such Responsible Officer has obtained no knowledge of any Default or Event
of Default except as specified in such certificate. Such certificate shall
include (i) the calculations required to indicate compliance with Section 6.7 as
of the last day of the period covered by such financial statements and
(ii) solely with respect to the certificate delivered in connection with
Section 6.1(a), an updated Schedule 5.11 as of the most recently ended fiscal
quarter of the Borrower. A form of Officer’s Compliance Certificate is attached
as Schedule 6.2(b) ; provided that the Borrower shall deliver an updated
Schedule 5.11 each time a Guarantor is required to be added pursuant to
Section 6.9 or is released from its obligations in a transaction permitted by
this Agreement.
 
     (c) Public Information . Promptly after the same are sent, copies of all
reports (other than those otherwise provided pursuant to Section 6.1) and other
financial information which any Credit Party sends to its public stockholders,
and promptly after the same are filed, copies of all financial statements and
non-confidential reports which any Credit Party may make to, or file with, the
Securities and Exchange Commission or any successor or analogous United States
Governmental Authority.
 
 62
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     (d) Permitted Acquisition Report . Not less than five (5) Business Days
prior to the consummation of any Permitted Acquisition where the total
consideration, including, without limitation, assumed Indebtedness, earnout
payments and any other deferred payments (the “ Total Consideration ”) for such
Permitted Acquisition is expected to exceed $50,000,000:
 
     (i) a reasonably detailed description of the material terms of (A) such
Permitted Acquisition (including, without limitation, the purchase price and
method and structure of payment) and (B) each Target;
 
     (ii) (A) if the Total Consideration is expected to be greater than
$50,000,000 but less than $150,000,000, audited financial statements (or, if
unavailable, management-prepared financial statements) of the Target for its two
(2) most recent fiscal years and two (2) most recent fiscal quarters and (B) if
the Total Consideration is expected to be greater than or equal to $150,000,000,
audited financial statements of the Target for its two (2) most recent fiscal
years prepared by independent certified public accountants acceptable to the
Administrative Agent and unaudited fiscal year-to-date statements for the two
(2) most recent fiscal quarters;
 
     (iii) if the Total Consideration is expected to be greater than
$150,000,000, consolidated projected income statements of the Borrower and its
consolidated Subsidiaries (giving effect to such Permitted Acquisition and the
consolidation with the Borrower of each relevant Target) for the three-year
period following the consummation of such Permitted Acquisition, in reasonable
detail, together with any appropriate statement of assumptions and pro forma
adjustments reasonably acceptable to the Administrative Agent; and
 
     (iv) a certificate, in form and substance reasonably satisfactory to the
Administrative Agent, executed by a Responsible Officer of the Borrower
(A) setting forth the best good faith estimate of the total consideration to be
paid for each Target, (B) certifying that (y) such Permitted Acquisition
complies with the requirements of this Credit Agreement and (z) after giving
effect to such Permitted Acquisition and any borrowings in connection therewith,
the Borrower believes in good faith that it will have sufficient availability
under the Aggregate Revolving Committed Amount to meet its ongoing working
capital requirements and (C) demonstrating compliance with clauses (b) and
(d) of the definition of the Permitted Acquisition.
 
     (e) Regulation U Certificate . Upon the request of any Lender or the
Administrative Agent, a certificate in conformity with the requirements of FR
Form U-1 referred to in Regulation U, signed by a Responsible Officer, stating
that no part of the proceeds of the Loans under this Credit Agreement will be
used, directly or indirectly, for the purpose of purchasing or carrying any
“margin stock” within the meaning of Regulation U, or for the purpose of
purchasing or carrying or trading in any securities.
 
 63
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     (f) Other Information . Promptly, such additional financial and other
information as the Administrative Agent, at the request of any Lender, may from
time to time reasonably request.
 
      6.3 Notices .
 
     Give notice to the Administrative Agent and each Lender of:
 
     (a) Defaults . Promptly (but in any event within two (2) Business Days),
after any Credit Party knows or has reason to know thereof, the occurrence of
any Default or Event of Default.
 
     (b) Legal Proceedings . Promptly, any litigation, or any investigation or
proceeding (including without limitation, any environmental proceeding) known to
a Credit Party, relating to a Credit Party or any of its Subsidiaries which, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect.
 
     (c) ERISA . Promptly, (i) the occurrence of (or if a Responsible Officer
determines it is reasonably expected to occur) any Reportable Event with respect
to any Plan, a failure to make any required material contribution to a Plan, the
creation of any Lien in favor of the PBGC (other than a Permitted Lien) or a
Plan or any withdrawal from, or the termination, Reorganization or Insolvency
of, any Multiemployer Plan or (ii) the institution of proceedings or the taking
of any other action by the PBGC or the Borrower or any Commonly Controlled
Entity or any Multiemployer Plan with respect to the withdrawal from, or the
terminating, Reorganization or Insolvency of, any Plan.
 
     (d) Other . Promptly, any other development or event which a Responsible
Officer of the Borrower determines is reasonably likely to have a Material
Adverse Effect.
 
Each notice pursuant to this Section 6.3 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower proposes to take with
respect thereto.
 
      6.4 Maintenance of Existence; Compliance with Laws; Contractual
Obligations .
 
     (a) (i) Preserve, renew and keep in full force and effect the corporate
existence of (A) each of the Credit Parties and (B) each Subsidiary that is not
a Credit Party, where such failure to preserve, renew and keep in full force and
effect the corporate existence of such Subsidiary could reasonably be expected
to have a Material Adverse Effect and (ii) take all reasonable action to
maintain all rights, privileges, licenses and franchises necessary or desirable
in the normal conduct of its business other than any such rights, privileges,
licenses and franchises the loss of which would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
 64
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     (b) Comply with all Requirements of Law (including, without limitation, all
Environmental Laws and ERISA) applicable to it except to the extent that failure
to comply therewith would not, in the aggregate, have a Material Adverse Effect.
 
     (c) Fully perform and satisfy all of its obligations under all of its
Contractual Obligations except to the extent that failure to perform and satisfy
such obligations would not, in the aggregate, have a Material Adverse Effect.
 
      6.5 Maintenance of Property; Insurance .
 
     Keep all material property useful and necessary in its business in
reasonably good working order and condition (ordinary wear and tear excepted);
maintain with financially sound and reputable insurance companies casualty,
liability, business interruption and such other insurance (which may include
plans of self-insurance) with such coverage and deductibles, and in such amounts
as may be consistent with prudent business practice and in any event consistent
with normal industry practice; and furnish to the Administrative Agent, upon
written request, full information as to the insurance carried.
 
      6.6 Inspection of Property; Books and Records; Discussions .
 
     Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities; and
permit, during regular business hours and upon reasonable notice by the
Administrative Agent, the Administrative Agent to visit and inspect any of its
properties and examine and make abstracts (including photocopies) from any of
its books and records at any reasonable time, and to discuss the business,
operations, properties and financial and other condition of the Credit Parties
and their Restricted Subsidiaries with officers and employees of the Credit
Parties and their Restricted Subsidiaries and with their independent certified
public accountants. The cost of the inspection referred to in the preceding
sentence shall be for the account of the Lenders unless an Event of Default has
occurred and is continuing, in which case the cost of such inspection shall be
for the account of the Borrower.
 
      6.7 Financial Covenants .
 
     (a) Consolidated Leverage Ratio : Maintain a Consolidated Leverage Ratio,
which shall be calculated at the end of each fiscal quarter, of not greater than
3.00 to 1.0.
 
     (b) Interest Coverage Ratio . Maintain an Interest Coverage Ratio, which
shall be calculated at the end of each fiscal quarter, of not less than 2.75 to
1.0.
 
     (c) Consolidated Total Tangible Net Worth . Maintain Consolidated Total
Tangible Net Worth, which shall be calculated at the end of each fiscal quarter,
of not less than (i) $50,000,000 plus (ii) 50% of Consolidated Net Income (if
positive) from the Closing Date to the date of computation plus (iii) 75% of the
Equity Issuances made from the Closing Date to the date of computation (other
than Equity Issuances made after the Closing Date pursuant to employee stock
option programs).
 
 65
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
      6.8 Use of Proceeds .
 
     Use the Loans solely for the purposes provided in Section 5.12.
 
      6.9 Additional Guarantors .
 
     (a) Cause (i) each of the Borrower’s Material Domestic Subsidiaries that is
a Restricted Subsidiary which is not a party to this Credit Agreement, whether
newly formed, after acquired or otherwise existing and (ii) any guarantor of the
Subordinated Notes which is not a party to this Credit Agreement, to promptly
become a “Guarantor” hereunder by way of execution of a Joinder Agreement.
 
     (b) To the extent that the Borrower’s Immaterial Domestic Subsidiaries
(other than Unrestricted Subsidiaries) which are not Guarantors collectively own
greater than 15% of Consolidated Total Assets, cause one or more of such
Immaterial Domestic Subsidiaries to promptly become a “Guarantor” hereunder by
way of execution of a Joinder Agreement to reduce the Consolidated Total Assets
ownership percentage of the remaining Immaterial Domestic Subsidiaries that are
not Guarantors to 15% or below; provided that (i) the Credit Parties may elect
to release any Immaterial Domestic Subsidiary as a Guarantor hereunder to the
extent the Borrower delivers to the Administrative Agent a certificate of a
Responsible Officer certifying that, after giving effect to such release, the
Borrower’s Immaterial Domestic Subsidiaries that are not Guarantors collectively
own less than 15% of Consolidated Total Assets and (ii) it is acknowledged and
agreed that the Administrative Agent may take such action as is necessary to
release such Immaterial Domestic Subsidiary from its Guaranty.
 
     (c) Notwithstanding anything to the contrary in this Section 6.9, if the
Borrower designates any Guarantor as an Unrestricted Subsidiary in accordance
with the terms of the definition of Unrestricted Subsidiary, such Guarantor
shall be released from its Guaranty, it being acknowledged and agreed that the
Administrative Agent may take such action as is necessary to release such from
its Guaranty.
 
      6.10 Payment of Obligations.
 
     Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all its Federal and state taxes and
material local and other material taxes and all its other material obligations
and liabilities of whatever nature and any additional costs that are imposed as
a result of any failure to so pay, discharge or otherwise satisfy such
obligations and liabilities, except when the amount or validity of such
obligations, liabilities and costs is currently being contested in good faith by
appropriate proceedings and reserves, if applicable, in conformity with GAAP
with respect thereto have been provided on the books of the Borrower or its
Restricted Subsidiaries, as the case may be.
 
 66
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
      6.11 Environmental Laws .
 
     (a) Comply in all material respects with, and take commercially reasonably
steps to ensure compliance in all material respects by all tenants and
subtenants, if any, with, all applicable Environmental Laws and obtain and
comply in all material respects with and maintain, and take commercially
reasonably steps to ensure that all tenants and subtenants obtain and comply in
all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect;
 
     (b) Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws except
to the extent that the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not reasonably be
expected to have a Material Adverse Effect; and
 
     (c) Defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective employees, agents, officers and directors and
affiliates, from and against any and all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or nature
known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Credit Parties or any of
their Restricted Subsidiaries or their Properties, or any orders, requirements
or demands of Governmental Authorities related thereto, including, without
limitation, reasonable attorney’s and consultant’s fees, investigation and
laboratory fees, response costs, court costs and litigation expenses, except to
the extent that any of the foregoing arise out of the gross negligence or
willful misconduct of the Administrative Agent, the Lenders and their respective
employees, agents, officers, directors and Affiliates. The agreements in this
paragraph shall survive repayment of the Notes and all other amounts payable
hereunder.
 
      6.12 Pledged Assets .
 
     Each Credit Party will cause 100% of the Equity Interests in each of its
direct or indirect Domestic Subsidiaries (other than Unrestricted Subsidiaries
and Immaterial Domestic Subsidiaries and unless such Domestic Subsidiary is
owned by a Foreign Subsidiary) and 65% (to the extent the pledge of a greater
percentage would be unlawful or would cause any materially adverse tax
consequences to the Borrower or any Guarantor) of the voting Equity Interests
and 100% of the non-voting Equity Interests of its first-tier Foreign
Subsidiaries (other than Unrestricted Subsidiaries and Immaterial Foreign
Subsidiaries), in each case to the extent owned by such Credit Party, to be
subject to a first priority, perfected Lien in favor of the Administrative Agent
pursuant to the terms and conditions of the Security Documents; provided that
the Credit Parties shall not be required to grant or maintain any such Liens
after the
 
 67
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
Collateral Release Date and the Administrative Agent shall take all action
reasonably required to release such Liens, including the delivery to the
Borrower of all stock certificates and stock powers held by the Administrative
Agent and the filing of UCC financing termination statements; provided , further
, however , that upon the Borrower’s corporate family rating from Moody’s or the
corporate rating from S&P being downgraded below Baa3 or BBB-, respectively (in
each case with a stable or better outlook) or upon the Borrower’s corporate
family rating from Moody’s or the corporate rating from S&P failing to be in
effect, each Credit Party shall grant to the Administrative Agent the Liens
contemplated by this Section 6.12 and shall take all actions required hereunder
to reinstate the Liens on Collateral granted pursuant to the Security Documents
immediately prior to the Collateral Release Date.
 
      6.13 Further Assurances .
 
     To the extent the Credit Parties are required to pledge any Collateral in
accordance with the terms hereof or the Security Documents, upon the reasonable
request of the Administrative Agent, promptly perform or cause to be performed
any and all acts and execute or cause to be executed any and all documents for
filing under the provisions of the Uniform Commercial Code or any other
Requirement of Law which are necessary or advisable to maintain in favor of the
Administrative Agent, for the benefit of the Secured Parties, Liens on the
Collateral that are duly perfected in accordance with the requirements of, or
the obligations of the Credit Parties under, the Credit Documents and all
applicable Requirements of Law.
 
SECTION 7
 
NEGATIVE COVENANTS
 
     The Credit Parties covenant and agree that on the Closing Date, and so long
as this Credit Agreement is in effect and until the Commitments have been
terminated, no Loans remain outstanding and all amounts owing hereunder or under
any other Credit Document (other than indemnification obligations which survive
the termination of this Credit Agreement) have been paid in full, the Credit
Parties shall not and shall not permit any Restricted Subsidiary to:
 
      7.1 Indebtedness .
 
     Each of the Credit Parties will not, nor will it permit any of its
Restricted Subsidiaries to, contract, create, incur, assume or permit to exist
any Indebtedness, except:
 
     (a) Indebtedness arising or existing under this Credit Agreement and the
other Credit Documents;
 
     (b) Indebtedness of the Borrower and its Subsidiaries existing as of the
Closing Date as referenced in the financial statements referenced in Section 5.1
(and set out more specifically in Schedule 7.1(b) ) hereto and renewals,
replacements, refinancings or extensions thereof in a principal amount not in
excess of that outstanding as of the date
 
 68
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
of such renewal, refinancing or extension plus any reasonable fees payable in
connection therewith;
 
     (c) Indebtedness of the Borrower and its Subsidiaries incurred after the
Closing Date consisting of Capital Leases or Indebtedness incurred to provide
all or a portion of the purchase price or cost of construction of an asset
provided that (i) such Indebtedness when incurred shall not exceed the purchase
price or cost of construction of such asset; (ii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing plus any reasonable fees payable in
connection therewith; and (iii) the total amount of all such Indebtedness shall
not exceed $25,000,000 at any time outstanding;
 
     (d) unsecured intercompany Indebtedness among the Credit Parties, provided
that any such Indebtedness shall be fully subordinated to the Credit Party
Obligations hereunder on terms reasonably satisfactory to the Administrative
Agent;
 
     (e) Indebtedness and obligations owing under Hedging Agreements entered
into in order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;
 
     (f) Indebtedness and obligations of Credit Parties owing under documentary
letters of credit for the purchase of goods or other merchandise generally;
 
     (g) Guaranty Obligations in respect of Indebtedness of a Credit Party to
the extent such Indebtedness is permitted to exist or be incurred pursuant to
this Section 7.1;
 
     (h) obligations with respect to surety bonds incurred in the ordinary
course of business;
 
     (i) Indebtedness of the Borrower and its Subsidiaries (other than
Unrestricted Subsidiaries) in an amount not to exceed $100,000,000 in the
aggregate at any time outstanding;
 
     (j) the Senior Subordinated Notes and any Guaranty Obligations of any
Credit Party in respect thereof;
 
     (k) Indebtedness arising from netting services, overdraft protection, cash
management obligations and otherwise in connection with deposit, securities and
commodities accounts in the ordinary course of business;
 
     (l) Indebtedness arising from agreements providing for indemnification,
holdbacks, working capital or other purchase price adjustments, earn-outs,
non-compete agreements, deferred compensation or similar obligations, or from
guaranties, surety bonds or performance bonds securing the performance of any
Credit Party pursuant to such agreements, in connection with Permitted
Acquisitions or dispositions permitted hereunder;
 
 69
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     (m) Indebtedness consisting of Investments permitted by clauses (c), (i),
(j) and (k) the definition of Permitted Investments; and
 
     (n) Indebtedness of any Person that becomes a Subsidiary of the Borrower
after the date hereof or assumed in connection with a Permitted Acquisitions,
which Indebtedness is existing at the time such Person becomes a Subsidiary of
the Borrower or at the time of the Permitted Acquisition and was not incurred
solely in contemplation of such Person’s becoming a Subsidiary or such Permitted
Acquisition; and
 
     (o) all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in the foregoing clauses.
 
      7.2 Liens .
 
     Each of the Credit Parties will not, nor will it permit any of its
Restricted Subsidiaries to, contract, create, incur, assume or permit to exist
any Lien with respect to any of its property or assets of any kind (whether real
or personal, tangible or intangible), whether now owned or hereafter acquired,
except for Permitted Liens.
 
      7.3 Nature of Business .
 
     Each of the Credit Parties will not, nor will it permit any of its
Restricted Subsidiaries to, alter the character of its business in any material
respect from that conducted as of the Closing Date.
 
      7.4 Consolidation, Merger, Sale or Purchase of Assets, etc .
 
     Each of the Credit Parties will not, nor will it permit any of its
Restricted Subsidiaries to,
 
     (a) dissolve, liquidate or wind up its affairs, sell, transfer, lease or
otherwise dispose of its property or assets or agree to do so at a future time
except the following, without duplication, shall be expressly permitted:
 
     (i) the sale, transfer, lease or other disposition of (A) inventory and
materials and (B) intellectual property (including the license thereof) in the
ordinary course of business;
 
     (ii) the sale, lease, transfer or other disposition of obsolete or worn-out
property or assets, whether now owned or hereafter acquired, in the ordinary
course of business;
 
     (iii) the sale, transfer or other disposition of cash and Cash Equivalents;
 
 70
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     (iv) the disposition of property or assets as a direct result of a Recovery
Event;
 
     (v) (A) the sale, lease or transfer of other property or assets between
Credit Parties, (B) the sale, lease or transfer of other property or assets
among the Credit Parties and Subsidiaries that are not Credit Parties in an
aggregate amount not to exceed $15,000,000 in the aggregate during the term of
this Agreement, (C) the sale, lease or transfer of other property or assets
between Subsidiaries that are not Credit Parties;
 
     (vi) the sale, lease or transfer of property or assets not to exceed
$40,000,000 in the aggregate in any fiscal year; and
 
     (vii) the liquidation and/or dissolution of any Immaterial Domestic
Subsidiary so long as such Immaterial Domestic Subsidiary is not a Guarantor
hereunder;
 
provided , that, in the case of clauses (i), (iii) and (vi) above, at least 75%
of the consideration received therefor by the Borrower or any such Subsidiary is
in the form of cash or Cash Equivalents; or
 
     (b) (i) purchase, lease or otherwise acquire (in a single transaction or a
series of related transactions) the property or assets of any Person (other than
purchases or other acquisitions of inventory, materials, property and equipment
in the ordinary course of business, except as otherwise limited or prohibited
herein) or (ii) enter into any transaction of merger or consolidation, except
for (A) investments or acquisitions permitted pursuant to Section 7.5, (B) the
merger or consolidation of a Credit Party or other Subsidiary with and into
another Credit Party or (C) the merger or consolidation of a Subsidiary that is
not a Credit Party with and into another Subsidiary that is not a Credit Party;
provided that if the Borrower is a party thereto, the Borrower will be the
surviving corporation.
 
      7.5 Advances, Investments and Loans .
 
     Each of the Credit Parties will not, nor will it permit any of its
Restricted Subsidiaries to, make any Investment except for Permitted
Investments.
 
      7.6 Transactions with Affiliates .
 
     Except as permitted under this Agreement or among Credit Parties or wholly
owned Restricted Subsidiaries, each of the Credit Parties will not, nor will it
permit any of its Restricted Subsidiaries to, enter into any transaction or
series of transactions, whether or not in the ordinary course of business, with
any officer, director, shareholder or Affiliate other than on terms and
conditions substantially as favorable as would be obtainable in a comparable
arm’s-length transaction with a Person other than an officer, director,
shareholder or Affiliate.
 
 71
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
      7.7 Fiscal Year; Organizational Documents; Senior Subordinated Notes .
 
     Each of the Credit Parties will not, nor will it permit any of its
Restricted Subsidiaries to, (a) change its fiscal year and (b) amend, modify or
change its articles of incorporation (or corporate charter or other similar
organizational document) or bylaws (or other similar document) in any manner
materially adverse to the interests of the Lenders without the prior written
consent of the Required Lenders; provided that no Credit Party shall (i) except
as permitted under Section 7.4, alter its legal existence or, in one transaction
or a series of transactions, merge into or consolidate with any other entity, or
sell all or substantially all of its assets, (ii) change its state of
incorporation or organization, without providing thirty (30) days prior written
notice to the Administrative Agent (or such shorter period as the Administrative
Agent may consent to) and without filing (or confirming that the Administrative
Agent has filed) such financing statements and amendments to any previously
filed financing statements as the Administrative Agent may require or
(iii) change its registered legal name, without providing thirty (30) days prior
written notice to the Administrative Agent (or such shorter period as the
Administrative Agent may consent to) and without filing (or confirming that the
Administrative Agent has filed) such financing statements and amendments to any
previously filed financing statements as the Administrative Agent may require.
 
     Each of the Credit Parties will not, nor will it permit any Subsidiary to,
without the prior written consent of the Required Lenders, amend, modify or
permit the amendment or modification of any subordination provision in the
Senior Subordinated Notes or in any indenture, purchase agreement or other
agreement governing the Senior Subordinated Notes.
 
      7.8 Limitation on Restricted Actions .
 
     Each of the Credit Parties will not, nor will it permit any of its
Subsidiaries (other than Unrestricted Subsidiaries) to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of any such Person to (a) pay dividends or make
any other distributions to any Credit Party on its Equity Interests or with
respect to any other interest or participation in, or measured by, its profits,
(b) pay any Indebtedness or other obligation owed to any Credit Party, (c) make
loans or advances to any Credit Party, (d) sell, lease or transfer any of its
properties or assets to any Credit Party, or (e) act as a Guarantor and pledge
its assets pursuant to the Credit Documents or any renewals, refinancings,
exchanges, refundings or extension thereof, except (in respect of any of the
matters referred to in clauses (a)-(d) above) for such encumbrances or
restrictions existing under or by reason of (i) this Credit Agreement and the
other Credit Documents, (ii) applicable law, (iii) any document or instrument
governing Indebtedness incurred pursuant to Section 7.1(c); provided that any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, or (iv) any Permitted Lien or
any document or instrument governing any Permitted Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien.
 
 72
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
      7.9 Restricted Payments .
 
     Each of the Credit Parties will not, nor will it permit any of its
Subsidiaries (other than Unrestricted Subsidiaries) to, directly or indirectly,
declare, order, make or set apart any sum for or pay any Restricted Payment,
except (a) to make dividends payable solely in the same class of Equity
Interests of such Person, (b) to make dividends or other distributions payable
to any Credit Party (directly or indirectly through Subsidiaries), (c) subject
to the subordination terms thereof, the Borrower may make regularly scheduled
interest payments under the Senior Subordinated Notes, (d) to make earnout
payments so long as (i) no Default or Event of Default has occurred and is
continuing or would result therefrom and (ii) after giving effect to such
earnout payment on a pro forma basis, the Credit Parties would be in compliance
with the financial covenants set forth in Section 6.7 as of the last fiscal
quarter end, (e) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Borrower may repurchase shares of its
Equity Interests in an aggregate amount not to exceed $20,000,000 and (f) the
Borrower may make Restricted Payments so long as (i) no Default or Event of
Default has occurred and is continuing or would result therefrom and (ii) after
giving effect to such payment on a pro forma basis, (A) the Credit Parties would
be in compliance with the financial covenants set forth in Section 6.7 as of the
last fiscal quarter end, (B) the Consolidated Leverage Ratio would be less than
2.75 to 1.0 as of the last fiscal quarter end and (C) there would exist at least
$40,000,000 of unrestricted cash and/or availability under the Aggregate
Revolving Committed Amount (which the Borrower could borrow without causing an
Event of Default).
 
      7.10 Sale Leasebacks .
 
     The Credit Parties will not, nor will they permit any Subsidiaries (other
than Unrestricted Subsidiaries) to, directly or indirectly, become or remain
liable as lessee or as guarantor or other surety with respect to any lease,
whether an operating lease or a Capital Lease, of any property (whether real,
personal or mixed), whether now owned or hereafter acquired, (a) which any
Credit Party has sold or transferred or is to sell or transfer to a Person which
is not another Credit Party or (b) which any Credit Party intends to use for
substantially the same purpose as any other property which has been sold or is
to be sold or transferred by such Credit Party to another Person which is not
another Credit Party in connection with such lease; provided that the Credit
Parties will be permitted to sell property and lease such property back so long
as (a) the sale of the property is for fair market value and otherwise permitted
by the Credit Agreement and (b) the rental payments to be made with respect to
all such transactions does not exceed $1.0 million in the aggregate in any
fiscal year.
 
      7.11 No Further Negative Pledges .
 
     Each of the Credit Parties will not, nor will it permit any Subsidiary
(other than Unrestricted Subsidiaries) to, enter into, assume or become subject
to any agreement prohibiting or otherwise restricting the creation or assumption
of any Lien upon its properties or assets, whether now owned or hereafter
acquired, or requiring the grant of any security for such obligation if security
is given for some other obligation, except (a) pursuant to this Credit Agreement
and the other Credit Documents, (b) pursuant to any document or instrument
 
 73
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
governing Indebtedness incurred pursuant to Sections 7.1(c), (i) or (j);
provided that, (i) with respect to Indebtedness incurred pursuant to
Section 7.1(c), any such restriction contained therein relates only to the asset
or assets constructed or acquired in connection therewith and (ii) with respect
to Indebtedness incurred pursuant to Sections 7.1(i) and (j), any such
restriction shall not apply to this Credit Agreement or any other Credit
Document, and (c) in connection with any Permitted Lien or any document or
instrument governing any Permitted Lien, provided that any such restrictions
contained therein relates only to the asset or assets subject to such Permitted
Lien.
 
SECTION 8
 
EVENTS OF DEFAULT
 
      8.1 Events of Default .
 
     An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “ Event of Default ”):
 
     (a) The Borrower shall fail to pay any principal on any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to reimburse the
Issuing Lender for any LOC Obligations when due in accordance with the terms
hereof; or the Borrower shall fail to pay any interest on any Loan or any Fee or
other amount payable hereunder when due in accordance with the terms hereof and
such failure shall continue unremedied for three (3) Business Days (or any
Guarantor shall fail to pay on the Guaranty in respect of any of the foregoing
or in respect of any other Guaranty Obligations thereunder within the aforesaid
period of time); or
 
     (b) Any representation or warranty made or deemed made herein or in any of
the other Credit Documents or which is contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Credit Agreement shall prove to have been incorrect, false or misleading in
any material respect on or as of the date made or deemed made; or
 
     (c) (i) Any Credit Party shall fail to perform, comply with or observe any
term, covenant or agreement applicable to it contained in Sections 6.3(a),
6.4(a) or 6.7 or in Section 7; or (ii) any Credit Party shall fail to perform,
comply with or observe any covenant or agreement contained in Section 6.1 and
such failure shall continue unremedied for a period of five (5) Business Days;
or (iii) any Credit Party shall fail to comply with any other covenant contained
in this Credit Agreement or the other Credit Documents or any other agreement,
document or instrument among any Credit Party, the Administrative Agent and the
Lenders or executed by any Credit Party in favor of the Administrative Agent or
the Lenders (other than as described in Sections 8.1(a), 8.1(b), 8.1(c)(i) or
8.1(c)(ii) above), and in the event such breach or failure to comply is capable
of cure, is not cured within thirty (30) days of its occurrence; or
 
 74
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     (d) Any Credit Party or any of its Subsidiaries (other than Unrestricted
Subsidiaries) shall (i) default in any payment of principal of or interest on
any Indebtedness (other than the Notes) in a principal amount outstanding of at
least $20,000,000 in the aggregate for the Credit Parties and their Subsidiaries
(other than Unrestricted Subsidiaries) beyond the period of grace (not to exceed
thirty (30) days), if any, provided in the instrument or agreement under which
such Indebtedness was created or (ii) default in the observance or performance
of any other agreement or condition relating to any Indebtedness in a principal
amount outstanding of at least $20,000,000 in the aggregate for the Credit
Parties and their Subsidiaries (other than Unrestricted Subsidiaries) or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity; or
 
     (e) (i) Any Credit Party other than an Immaterial Guarantor shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Credit Party other than an Immaterial Guarantor shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against any
Credit Party other than an Immaterial Guarantor any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of sixty (60)
days; or (iii) there shall be commenced against any Credit Party other than an
Immaterial Guarantor any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within sixty (60) days from the entry thereof; or (iv) any
Credit Party other than an Immaterial Guarantor shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clauses (i), (ii), or (iii) above; or (v) any
Credit Party other than an Immaterial Guarantor shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or
 
     (f) One or more judgments or decrees shall be entered against any Credit
Party or any of its Restricted Subsidiaries involving in the aggregate a
liability (to the extent not paid when due or covered by insurance) of
$25,000,000 or more and all such judgments or decrees shall not have been paid
and satisfied, vacated, discharged, stayed or bonded pending appeal within sixty
(60) days from the entry thereof; or
 
 75
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     (g) (i) Any Person shall engage in any non-exempt “prohibited transaction”
(as defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Plan, (ii) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan or any Lien
in favor of the PBGC or a Plan (other than a Permitted Lien) shall arise on the
assets of the Borrower or any Commonly Controlled Entity, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a Trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes
of Title IV of ERISA or (v) the Borrower, any of its Subsidiaries or any
Commonly Controlled Entity shall, or in the reasonable opinion of the Required
Lenders is likely to, incur any liability in connection with a withdrawal from,
or the Insolvency or Reorganization of, any Multiemployer Plan and in each case
in clauses (i) through (v) above, such event or condition, together with all
other such events or conditions, if any, could have a Material Adverse Effect;
or
 
     (h) There shall occur a Change of Control; or
 
     (i) The Guaranty or any provision thereof shall cease to be in full force
and effect or any Guarantor or any Person acting by or on behalf of any
Guarantor shall deny or disaffirm any Guarantor’s obligations under the
Guaranty; or
 
     (j) Any Credit Document (other than those which are ministerial in nature)
shall fail to be in full force and effect or to give the Administrative Agent
and/or the Lenders the security interests, liens, rights, powers, priority and
privileges purported to be created thereby (except as such documents may be
terminated or no longer in force and effect in accordance with the terms
thereof, other than those indemnities and provisions which by their terms shall
survive) or, except any Lien shall fail to be a first priority, perfected Lien
on a material portion of the Collateral or any Credit Party or any Person acting
by or on behalf of any Credit Party shall, in writing, deny or disaffirm any
Credit Party Obligation; or
 
     (k) The Credit Party Obligations shall fail to constitute “senior debt,”
“designated senior debt” or a corresponding term under the terms of the Senior
Subordinated Notes.
 
      8.2 Acceleration; Remedies .
 
     Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, or upon the request and direction of the Required
Lenders shall, by written notice to the Borrower take any of the following
actions (including any combination of such actions):
 
 76
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     (a) Termination of Commitments . Declare the Commitments terminated
whereupon the Commitments shall be immediately terminated.
 
     (b) Acceleration . Declare the unpaid principal of and any accrued interest
in respect of all Loans and any and all other indebtedness or obligations
(including, without limitation, Fees) of any and every kind owing by any Credit
Party to the Administrative Agent and/or any of the Lenders hereunder to be due
and direct the Borrower to pay to the Administrative Agent cash collateral as
security for the LOC Obligations for subsequent drawings under then outstanding
Letters of Credit an amount equal to the maximum amount of which may be drawn
under Letters of Credit then outstanding, whereupon the same shall be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by each Credit Party.
 
     (c) Enforcement of Rights . Exercise any and all rights and remedies
created and existing under the Credit Documents, whether at law or in equity.
 
     (d) Rights Under Applicable Law . Exercise any and all rights and remedies
available to the Administrative Agent or the Lenders under applicable law.
 
Notwithstanding the foregoing, if an Event of Default specified in
Section 8.1(e) shall occur, then the Commitments shall automatically terminate
and all Loans, all accrued interest in respect thereof, all accrued and unpaid
Fees and other indebtedness or obligations owing to the Administrative Agent
and/or any of the Lenders hereunder automatically shall immediately become due
and payable without presentment, demand, protest or the giving of any notice or
other action by the Administrative Agent or the Lenders, all of which are hereby
waived by the Borrower.
 
SECTION 9
 
AGENCY PROVISIONS
 
      9.1 Appointment .
 
     Each Lender hereby irrevocably designates and appoints Wachovia as the
Administrative Agent of such Lender under this Credit Agreement, and each such
Lender irrevocably authorizes Wachovia, as the Administrative Agent for such
Lender, to take such action on its behalf under the provisions of this Credit
Agreement and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Credit Agreement,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Credit
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or otherwise exist against the Administrative Agent.
 
 77
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
      9.2 Delegation of Duties .
 
     The Administrative Agent may execute any of its duties under this Credit
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care. Without
limiting the foregoing, the Administrative Agent may appoint one of its
affiliates as its agent to perform the functions of the Administrative Agent
hereunder relating to the advancing of funds to the Borrower and distribution of
funds to the Lenders and to perform such other related functions of the
Administrative Agent hereunder as are reasonably incidental to such functions.
 
      9.3 Exculpatory Provisions .
 
     Neither the Administrative Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates shall be (a) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Credit Agreement (except for its or such Person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Credit Party or any officer thereof contained in this Credit Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this Credit
Agreement or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of any of the Credit Documents or for any failure of any Credit
Party to perform its obligations hereunder or thereunder. The Administrative
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance by any Credit Party of any of the agreements
contained in, or conditions of, this Credit Agreement, or to inspect the
properties, books or records of any Credit Party.
 
      9.4 Reliance by Administrative Agent .
 
     The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any Note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it in
good faith to be genuine and correct and to have been signed, sent or made by
the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Credit Parties), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless (a) a written notice of assignment, negotiation
or transfer thereof shall have been filed with the Administrative Agent and
(b) the Administrative Agent shall have received the written agreement of such
assignee to be bound hereby as fully and to the same extent as if such assignee
were an original Lender party hereto, in each case in form satisfactory to the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Credit Agreement unless it
shall first receive such advice or concurrence of the Required Lenders as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under any of the Credit Documents in accordance with a request of the Required
Lenders or all of the Lenders, as may be required under this Credit Agreement,
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Notes.
 
 78
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
      9.5 Notice of Default .
 
     The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Credit Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided , however , that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Credit Agreement expressly requires that such action be taken, or not
taken, only with the consent or upon the authorization of the Required Lenders,
or all of the Lenders, as the case may be.
 
      9.6 Non-Reliance on Administrative Agent and Other Lenders .
 
     Each Lender expressly acknowledges that neither the Administrative Agent
nor any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Credit Parties, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Credit Parties and made its own decision
to make its Loans hereunder and enter into this Credit Agreement. Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Credit Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Credit Parties which may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.
 
 79
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
      9.7 Indemnification .
 
     The Lenders agree to indemnify the Administrative Agent in its capacity
hereunder (to the extent not reimbursed by the Credit Parties and without
limiting the obligation of the Credit Parties to do so), ratably according to
their respective Commitment Percentages in effect on the date on which
indemnification is sought under this Section 9.7, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Notes)
be imposed on, incurred by or asserted against the Administrative Agent in any
way relating to or arising out of any Credit Document or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
, however , that no Lender shall be liable for the payment of any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements to the extent resulting from the
Administrative Agent’s gross negligence or willful misconduct, as determined by
a court of competent jurisdiction pursuant to a final non-appealable judgment.
The agreements in this Section 9.7 shall survive the termination of this Credit
Agreement and payment of the Notes and all other amounts payable hereunder.
 
      9.8 Administrative Agent in Its Individual Capacity .
 
     The Administrative Agent and its affiliates may make loans to, accept
deposits from and generally engage in any kind of business with the Borrower as
though the Administrative Agent were not the Administrative Agent hereunder.
With respect to its Loans made or renewed by it and any Note issued to it, the
Administrative Agent shall have the same rights and powers under this Credit
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.
 
      9.9 Successor Administrative Agent .
 
     The Administrative Agent may resign as Administrative Agent upon thirty
(30) days’ prior notice to the Borrower and the Lenders. If the Administrative
Agent shall resign as Administrative Agent under this Credit Agreement and the
other Credit Documents, then the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders, which successor agent shall be
approved by the Borrower (so long as no Event of Default has occurred and is
continuing), whereupon such successor agent shall succeed to the rights, powers
and duties of the Administrative Agent, and the term “Administrative Agent”
shall mean such successor agent effective upon such appointment and approval,
and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Credit Agreement or any holders of the Notes. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9.9 shall inure to its benefit as
 
 80
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
to any actions taken or omitted to be taken by it while it was Administrative
Agent under this Credit Agreement.
 
      9.10 Other Agents, Arrangers and Managers .
 
     None of the Lenders or other Persons identified on the front page or
signature pages of this Credit Agreement as “Syndication Agent,” “Lead Arranger”
or “Book Manager” shall have any right, power, obligation, liability,
responsibility or duty under this Credit Agreement other than, in the case of
the Syndication Agent, those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Credit Agreement or
in taking or not taking action hereunder.
 
      9.11 Collateral and Guaranty Matters .
 
     (a) The Lenders irrevocably authorize and direct the Administrative Agent:
 
     (i) to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document (A) upon termination of the
Revolving Commitments and payment in full of all Credit Party Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit, (B) that is transferred or to be transferred as part
of or in connection with any sale or other disposition permitted hereunder,
(C) subject to Section 11.1, if approved, authorized or ratified in writing by
the Required Lenders, (D) in connection with the release of any Guarantor
pursuant to clause (ii) below or (E) on and after the Collateral Release Date;
and
 
     (ii) to release any Guarantor from its obligations under the applicable
Guaranty if such Person ceases to be a Guarantor as a result of a transaction
permitted hereunder.
 
     (b) In connection with a termination or release pursuant to this Section,
the Administrative Agent shall promptly execute and deliver to the applicable
Credit Party, at the Borrower’s expense, all documents that the applicable
Credit Party shall reasonably request to evidence such termination or release.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section.
 
 81
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
SECTION 10
 
GUARANTY
 
      10.1 The Guaranty .
 
     In order to induce the Lenders to enter into this Credit Agreement and any
Hedging Agreement Provider to enter into any Secured Hedging Agreement and to
extend credit hereunder and thereunder and in recognition of the direct benefits
to be received by the Guarantors from the Extensions of Credit hereunder and any
Secured Hedging Agreement, each of the Guarantors hereby agrees with the
Administrative Agent and the Lenders as follows: the Guarantor hereby
unconditionally and irrevocably jointly and severally guarantees as primary
obligor and not merely as surety the full and prompt payment when due, whether
upon maturity, by acceleration or otherwise, of any and all indebtedness of the
Borrower owed to the Administrative Agent, the Lenders and the Hedging Agreement
Providers. If any or all of the indebtedness becomes due and payable hereunder
or under any Secured Hedging Agreement with a Hedging Agreement Provider, each
Guarantor unconditionally promises to pay such indebtedness to the
Administrative Agent, the Lenders, the Hedging Agreement Providers, or order, or
demand, together with any and all reasonable expenses which may be incurred by
the Administrative Agent, the Lenders or the Hedging Agreement Providers in
collecting any of the Credit Party Obligations. The word “indebtedness” is used
in this Article in its most comprehensive sense and includes any and all
advances, debts, obligations and liabilities of the Borrower and the Guarantors,
including specifically all Credit Party Obligations, arising in connection with
this Credit Agreement, the other Credit Documents or Secured Hedging Agreement,
in each case, heretofore, now, or hereafter made, incurred or created, whether
voluntarily or involuntarily, absolute or contingent, liquidated or
unliquidated, determined or undetermined, whether or not such indebtedness is
from time to time reduced, or extinguished and thereafter increased or incurred,
whether the Borrower and the Guarantors may be liable individually or jointly
with others, whether or not recovery upon such indebtedness may be or hereafter
become barred by any statute of limitations, and whether or not such
indebtedness may be or hereafter become otherwise enforceable.
 
     Each Guarantor, the Administrative Agent and each Lender hereby confirms
that it is the intention of all such Persons that this Guaranty and the
obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for the purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty and the obligations of each
Guarantor hereunder. To effectuate the foregoing intention, the Administrative
Agent, the Lenders and the Guarantors hereby irrevocably agree that the
obligations of each Guarantor under this Guaranty at any time shall be limited
to the maximum amount as will result in the obligations of such Guarantor under
this Guaranty not constituting a fraudulent transfer or conveyance.
 
 82
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
      10.2 Bankruptcy .
 
     Additionally, each of the Guarantors unconditionally and irrevocably
guarantees jointly and severally the payment of any and all Credit Party
Obligations of the Borrower to the Lenders and any Hedging Agreement Provider
whether or not due or payable by the Borrower upon the occurrence of any of the
events specified in Section 8.1(e), and unconditionally promises to pay such
Credit Party Obligations to the Administrative Agent for the account of the
Lenders and to any such Hedging Agreement Provider, or order, on demand, in
lawful money of the United States. Each of the Guarantors further agrees that to
the extent that the Borrower or a Guarantor shall make a payment or a transfer
of an interest in any property to the Administrative Agent, any Lender or any
Hedging Agreement Provider, which payment or transfer or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, or
otherwise is avoided, and/or required to be repaid to the Borrower or a
Guarantor, the estate of the Borrower or a Guarantor, a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such avoidance or repayment, the
obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.
 
      10.3 Nature of Liability .
 
     The liability of each Guarantor hereunder is exclusive and independent of
any security for or other guaranty of the Credit Party Obligations of the
Borrower whether executed by any such Guarantor, any other guarantor or by any
other party, and no Guarantor’s liability hereunder shall be affected or
impaired by (a) any direction as to application of payment by the Borrower or by
any other party, or (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the Credit Party
Obligations of the Borrower, or (c) any payment on or in reduction of any such
other guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by the Borrower, or (e) any payment made to the
Administrative Agent, the Lenders or any Hedging Agreement Provider on the
Credit Party Obligations that the Administrative Agent, such Lenders or such
Hedging Agreement Provider repay the Borrower pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each of the Guarantors waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding.
 
      10.4 Independent Obligation .
 
     The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor or the Borrower, and a separate action or
actions may be brought and prosecuted against each Guarantor whether or not
action is brought against any other Guarantor or the Borrower and whether or not
any other Guarantor or the Borrower is joined in any such action or actions.
 
 83
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
      10.5 Authorization .
 
     Each of the Guarantors authorizes the Administrative Agent, each Lender and
each Hedging Agreement Provider without notice or demand (except as shall be
required by applicable statute and cannot be waived), and without affecting or
impairing its liability hereunder, from time to time to (a) renew, compromise,
extend, increase, accelerate or otherwise change the time for payment of, or
otherwise change the terms of the Credit Party Obligations or any part thereof
in accordance with this Credit Agreement and any Secured Hedging Agreement, as
applicable, including any increase or decrease of the rate of interest thereon,
(b) take and hold security from any Guarantor or any other party for the payment
of this Guaranty or the Credit Party Obligations and exchange, enforce waive and
release any such security, (c) apply such security and direct the order or
manner of sale thereof as the Administrative Agent and the Lenders in their
discretion may determine and (d) release or substitute any one or more
endorsers, Guarantors, the Borrower or other obligors.
 
      10.6 Reliance .
 
     It is not necessary for the Administrative Agent, the Lenders or any
Hedging Agreement Providers to inquire into the capacity or powers of the
Borrower or the officers, directors, members, partners or agents acting or
purporting to act on its behalf, and any indebtedness made or created in
reliance upon the professed exercise of such powers shall be guaranteed
hereunder.
 
      10.7 Waiver .
 
     (a) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent,
any Lender or any Hedging Agreement Provider to (i) proceed against the
Borrower, any other Guarantor or any other party, (ii) proceed against or
exhaust any security held from the Borrower, any other Guarantor or any other
party, or (iii) pursue any other remedy in the Administrative Agent’s, any
Lender’s or any Hedging Agreement Provider’s power whatsoever. Each of the
Guarantors waives any defense based on or arising out of any defense of the
Borrower, any other Guarantor or any other party other than payment in full of
the Credit Party Obligations, including without limitation any defense based on
or arising out of the disability of the Borrower, any other Guarantor or any
other party, or the unenforceability of the Credit Party Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrower other than payment in full of the Credit Party Obligations. The
Administrative Agent or any of the Lenders may, at their election, foreclose on
any security held by the Administrative Agent or a Lender by one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable (to the extent such sale is permitted by applicable
law), or exercise any other right or remedy the Administrative Agent and any
Lender may have against the Borrower or any other party, or any security,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Credit Party Obligations have been paid in
full. Each of the Guarantors waives any defense arising out of any such election
by the Administrative Agent and each of the Lenders, even though such election
operates to impair or extinguish any right of reimbursement or
 
 84
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
subrogation or other right or remedy of the Guarantors against the Borrower or
any other party or any security.
 
     (b) Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including without limitation notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
this Guaranty, and notices of the existence, creation or incurring of new or
Additional Credit Party Obligations. Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Credit Party Obligations and the nature, scope and extent of the risks which
such Guarantor assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any Lender shall have any duty to advise such Guarantor
of information known to it regarding such circumstances or risks.
 
     (c) Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders or the Hedging Agreement Provider
against the Borrower or any other guarantor of the Credit Party Obligations of
the Borrower owing to the Lenders or such Hedging Agreement Provider
(collectively, the “ Other Parties ”) and all contractual, statutory or common
law rights of reimbursement, contribution or indemnity from any Other Party
which it may at any time otherwise have as a result of this Guaranty until such
time as the Credit Party Obligations shall have been paid in full, no Credit
Document or Secured Hedging Agreement remains in effect and the Commitments have
been terminated. Each of the Guarantors hereby further agrees not to exercise
any right to enforce any other remedy which the Administrative Agent, the
Lenders or any Hedging Agreement Provider now have or may hereafter have against
any Other Party, any endorser or any other guarantor of all or any part of the
Credit Party Obligations of the Borrower and any benefit of, and any right to
participate in, any security or Collateral given to or for the benefit of the
Lenders and/or the Hedging Agreement Providers to secure payment of the Credit
Party Obligations of the Borrower until such time as the Credit Party
Obligations shall have been paid in full, no Credit Document or Secured Hedging
Agreement remains in effect and the Commitments have been terminated.
 
      10.8 Limitation on Enforcement .
 
     The Lenders and the Hedging Agreement Providers agree that this Guaranty
may be enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders (only with respect to obligations under the
applicable Secured Hedging Agreement entered into with such Hedging Agreement
Provider) and that no Lender or Hedging Agreement Provider shall have any right
individually to seek to enforce or to enforce this Guaranty, it being understood
and agreed that such rights and remedies may be exercised by the Administrative
Agent for the benefit of the Lenders under the terms of this Credit Agreement
and for the benefit of any Hedging Agreement Provider under any Secured Hedging
Agreement provided by such Hedging Agreement Provider. The Lenders and the
Hedging Agreement
 
 85
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
Providers further agree that this Guaranty may not be enforced against any
director, officer, employee or stockholder/equityholder of the Guarantors.
 
      10.9 Confirmation of Payment .
 
     The Administrative Agent and the Lenders will, upon request after payment
of the Credit Party Obligations which are the subject of this Guaranty and
termination of the Commitments relating thereto, confirm to the Borrower, the
Guarantors or any other Person that the Credit Party Obligations have been paid
in full and the Commitments relating thereto terminated, subject to the
provisions of Section 10.2.
 
SECTION 11
 
MISCELLANEOUS
 
      11.1 Amendments and Waivers .
 
     Neither this Credit Agreement, nor any of the other Credit Documents, nor
any terms hereof or thereof may be amended, supplemented, waived or modified
except in accordance with the provisions of this Section 11.1 nor may Collateral
be released except as specifically provided herein or in the Security Documents
or in accordance with the provisions of this Section. The Required Lenders may,
or, with the written consent of the Required Lenders, the Administrative Agent
may, from time to time, (a) enter into with the Borrower written amendments,
supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Credit Agreement or the other Credit
Documents or changing in any manner the rights of the Lenders or of the Borrower
hereunder or thereunder or (b) waive, on such terms and conditions as the
Required Lenders may specify in such instrument, any of the requirements of this
Credit Agreement or the other Credit Documents or any Default or Event of
Default and its consequences; provided , however , that no such waiver and no
such amendment, waiver, supplement, modification or release shall:
 
     (i) reduce the amount or extend the scheduled date of maturity of any Loan
or Note, or reduce the stated rate of any interest or fee payable hereunder
(except in connection with a waiver of interest at the increased post-default
rate) or extend the scheduled date of any payment thereof or increase the amount
or extend the expiration date of any Lender’s Commitment, in each case without
the written consent of each Lender directly affected thereby; or
 
     (ii) amend, modify or waive any provision of this Section 11.1 or reduce
the percentage specified in the definition of Required Lenders, without the
written consent of all the Lenders; or
 
     (iii) amend, modify or waive any provision of Section 9 without the written
consent of the then Administrative Agent; or
 
 86
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     (iv) release all or substantially all of the Guarantors from their
obligations under the Guaranty (excluding for purposes hereof the release of a
Guarantor by a sale, transfer, disposition or otherwise to the extent permitted
pursuant to the terms of Section 7.4) without the written consent of all of the
Lenders; or
 
     (v) except in accordance with Sections 6.12 and 9.11, release all or
substantially all of the Collateral without the written consent of all of the
Lenders;
 
     (vi) amend, modify or waive the Lender approval requirements of any
provision of the Credit Documents which at such time requires the consent,
approval or request of the Required Lenders or all Lenders, as the case may be,
without the written consent of the Required Lenders or of all of the Lenders, as
the case may be; or
 
     (vii) amend, modify or waive any provision of the Credit Documents
affecting the rights or duties of the Administrative Agent, the Issuing Lender
or the Swingline Lender under any Credit Document without the written consent of
the Administrative Agent, the Issuing Lender and/or the Swingline Lender, as
applicable, in addition to the Lenders required hereinabove to take such action;
or
 
     (viii) amend or modify the definition of Credit Party Obligations without
the written consent of each Lender and each Hedging Agreement Provider directly
affected thereby; or
 
     (ix) amend, modify or waive the order in which the Credit Party Obligations
are paid in Section 3.7(b) without the written consent of each Lender and each
Hedging Agreement Provider directly affected thereby.
 
     Any such waiver, any such amendment, supplement or modification and any
such release shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the other Credit Parties, the Lenders, the Administrative
Agent and all future holders of the Notes. In the case of any waiver, the
Borrower, the other Credit Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
outstanding Loans and Notes and other Credit Documents, and any Default or Event
of Default permanently waived shall be deemed to be cured and not continuing;
but no such waiver shall extend to any subsequent or other Default or Event of
Default, or impair any right consequent thereon.
 
     Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower shall not be required for any amendment, modification or waiver of the
provisions of Section 9 (other than the provisions of Section 9.9 or 9.11);
provided, however, that the Administrative Agent will provide written notice to
the Borrower of any such amendment, modification or waiver. In addition, the
Borrower and the Lenders hereby authorize the Administrative Agent to modify
this Credit Agreement by unilaterally amending or supplementing Schedule 2.1(a)
from time to time in the manner requested by the Borrower, the Administrative
Agent or any Lender in order to reflect any assignments or transfers of the
Loans as provided for hereunder; provided further ,
 
 87
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
however , that the Administrative Agent shall promptly deliver a copy of any
such modification to the Borrower and each Lender.
 
     Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.
 
      11.2 Notices .
 
     All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made (a) when delivered by hand, (b) when transmitted via telecopy (or other
facsimile device) to the number set out herein, (c) the day following the day on
which the same has been delivered prepaid (or pursuant to an invoice
arrangement) to a reputable national overnight air courier service, or (d) the
third Business Day following the day on which the same is sent by certified or
registered mail, postage prepaid, in each case addressed as follows in the case
of the Borrower, the other Credit Parties and the Administrative Agent, and as
set forth on such Lender’s Administrative Questionnaire, in the case of the
Lenders, or to such other address as may be hereafter notified by the respective
parties hereto and any future holders of the Notes:
 
     if to the Borrower or any other Credit Party:



     
               
 
Dycom Industries, Inc.
11770 US Hwy 1, Suite 101
Palm Beach Gardens, Florida 33408
Attention: H. Andrew DeFerrari
Telephone: (561) 799-2240
Telecopy: (561) 799-2207
 
with a copy to:
 
Shearman & Sterling LLP
599 Lexington Avenue
New York, New York 10022
Attention: Maura O’Sullivan
Telephone: (212) 848-7897
Telecopy: (646) 848-7897

 
 88
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     if to the Administrative Agent:



     
               
 
Wachovia Bank, National Association, as Administrative Agent
1525 W.T. Harris Blvd.
Mail Code NC 0680
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telephone: (704) 590-2703
Telecopy: (704) 590-2782
 
with a copy to:
 
Wachovia Bank, National Association
301 South College Street, NC5562
Charlotte, NC 28288
Attention:Mark B. Felker
Telephone: (704) 374-7074
Telecopy: (704) 383-7611

 
      11.3 No Waiver; Cumulative Remedies .
 
     No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
      11.4 Survival of Representations and Warranties .
 
     All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Loans; provided that all such representations and
warranties shall terminate on the date upon which the Commitments have been
terminated and all Credit Party Obligations have been paid in full.
 
      11.5 Payment of Expenses and Taxes .
 
     The Credit Parties jointly and severally agree (a) to pay or reimburse the
Administrative Agent and the Lead Arrangers for all their reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation, printing and execution of, and any amendment,
supplement or modification to, this Credit Agreement and the other Credit
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, together with the reasonable fees and disbursements of counsel to
the Administrative Agent and the Lead Arrangers (including one New York counsel
and one local counsel in any applicable
 
 89
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
jurisdiction), (b) to pay or reimburse each Lender and the Administrative Agent
for all its costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Credit Agreement and the other Credit
Documents, including, without limitation, the reasonable fees and disbursements
of counsel to the Administrative Agent and to the Lenders, and (c) on demand, to
pay, indemnify, and hold each Lender and the Administrative Agent harmless from,
any and all recording and filing fees and any and all liabilities with respect
to, or resulting from any delay in paying, stamp, excise and other similar
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, the Credit Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender and
the Administrative Agent and their Affiliates harmless from and against, any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of the Credit Documents and any such other documents and the use,
or proposed use, of proceeds of the Loans (all of the foregoing, collectively,
the “ Indemnified Liabilities ”); provided , however , that the Borrower shall
not have any obligation hereunder to the Administrative Agent or any Lender with
respect to Indemnified Liabilities arising from the gross negligence or willful
misconduct of the Administrative Agent or any such Lender, as determined by a
court of competent jurisdiction pursuant to a final non-appealable judgment. The
agreements in this Section 11.5 shall survive repayment of the Loans, Notes and
all other Credit Party Obligations.
 
      11.6 Successors and Assigns; Participations; Purchasing Lenders .
 
     (a) Successors and Assigns Generally . The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
     (b) Assignments by Lenders . Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
 90
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     (i) Minimum Amounts .
 
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender, no minimum amount
need be assigned; and
 
     (B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
 
     (ii) Proportionate Amounts . Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Tranches
on a non-pro rata basis.
 
     (iii) Required Consents . No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
 
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender or an Affiliate of a Lender
 
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender or an Affiliate of such Lender
with respect to such Lender; and
 
     (C) the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a Revolving
Commitment.
 
 91
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
     (iv) Assignment and Assumption . The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
     (v) No Assignment to a Credit Party . No such assignment shall be made to
any Credit Party or any of Credit Party’s Affiliates or Subsidiaries.
 
     (vi) No Assignment to Natural Persons . No such assignment shall be made to
a natural person.
 
     Subject to acceptance and recording thereof by the Administrative Agent
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.11 and 11.5 with respect to facts
and circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
 
     (c) Register . The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in Charlotte,
North Carolina a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “ Register ”). The entries
in the Register shall be conclusive, and the Borrower, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
 
     (d) Participations . Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or any Credit Party or any Credit Party’s
Affiliates or Subsidiaries) (each, a “ Participant ”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other
 
 92
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the Lenders, Issuing Lender and Swingline Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
 
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement. Subject to paragraph (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.11 and 3.13 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.7 as though it were a Lender, provided such Participant
agrees to be subject to Section 3.7 as though it were a Lender.
 
     (e) Limitations upon Participant Rights . A Participant shall not be
entitled to receive any greater payment under Sections 3.11 and 3.13 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.13 as though it were a Lender.
 
     (f) Certain Pledges . Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
      11.7 Adjustments; Set-off .
 
     (a) Each Lender agrees that if any Lender (a “ Benefited Lender ”) shall at
any time receive any payment of all or part of its Loans, or interest thereon,
or receive any Collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8.1(e), or otherwise) in a greater proportion than any
such payment to or Collateral received by any other Lender, if any, in respect
of such other Lender’s Loans, or interest thereon, such Benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loan, or shall provide such other Lenders
with the benefits of any such Collateral, or the proceeds thereof, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such Collateral or proceeds ratably with each of the Lenders; provided ,
however , that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. The Borrower agrees that each Lender so
purchasing a
 
 93
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
portion of another Lender’s Loans may exercise all rights of payment (including,
without limitation, rights of set-off) with respect to such portion as fully as
if such Lender were the direct holder of such portion.
 
     (b) In addition to any rights and remedies of the Lenders provided by law
(including, without limitation, other rights of set-off), each Lender shall have
the right, without prior notice to any Credit Party, any such notice being
expressly waived by the Credit Parties to the extent permitted by applicable
law, upon the occurrence of any Event of Default, to setoff and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of any Credit Party, or any
part thereof in such amounts as such Lender may elect, against and on account of
the obligations and liabilities of the Borrower and the other Credit Parties to
such Lender hereunder and claims of every nature and description of such Lender
against the Borrower and the other Credit Parties, in any currency, whether
arising hereunder, under the Notes or under any documents contemplated by or
referred to herein or therein, as such Lender may elect, whether or not such
Lender has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. The aforesaid right of
set-off may be exercised by such Lender against any Credit Party or against any
trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver or execution, judgment or attachment creditor of any such
Credit Party, or against anyone else claiming through or against any such Credit
Party or any such trustee in bankruptcy, debtor in possession, assignee for the
benefit of creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by such Lender prior to the occurrence of any Event of Default. Each
Lender agrees promptly to notify the applicable Credit Party and the
Administrative Agent after any such set-off and application made by such Lender;
provided , however , that the failure to give such notice shall not affect the
validity of such set-off and application.
 
      11.8 Table of Contents and Section Headings .
 
     The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.
 
      11.9 Counterparts .
 
     This Credit Agreement may be executed by one or more of the parties to this
Credit Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or email shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
 94
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
      11.10 Effectiveness .
 
     This Credit Agreement shall become effective on the date on which all of
the parties have signed a copy hereof (whether the same or different copies) and
shall have delivered the same to the Administrative Agent (or counsel to the
Administrative Agent) or, in the case of the Lenders, shall have given to the
Administrative Agent written, telecopied or telex notice (actually received) at
such office that the same has been signed and mailed to it.
 
      11.11 Severability .
 
     Any provision of this Credit Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
      11.12 Integration .
 
     This Credit Agreement and the other Credit Documents represent the
agreement of the Borrower, the Administrative Agent and the Lenders with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, the Borrower or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Credit Documents.
 
      11.13 GOVERNING LAW .
 
     THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS CREDIT AGREEMENT AND THE OTHER CREDIT
DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 
      11.14 Consent to Jurisdiction and Service of Process .
 
     All judicial proceedings brought against the Borrower and/or any other
Credit Party with respect to this Credit Agreement, any Note or any of the other
Credit Documents may be brought in any New York State or Federal court of the
United States of America of competent jurisdiction sitting in the State of New
York, and, by execution and delivery of this Credit Agreement, each of the
Borrower and the other Credit Parties accepts, for itself and in connection with
its properties, generally and unconditionally, the non-exclusive jurisdiction of
the aforesaid courts and irrevocably agrees to be bound by any final judgment
rendered thereby in connection with this Credit Agreement, any Note or any other
Credit Document from which no appeal has been taken or is available. Each of the
Borrower and the other Credit Parties irrevocably agrees that all service of
process in any such proceedings in any such court may be effected by mailing a
copy thereof by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to it at its address set forth in Section 11.2 or at
such other
 
 95
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
address of which the Administrative Agent shall have been notified pursuant
thereto, such service being hereby acknowledged by the each of the Borrower and
the other Credit Parties to be effective and binding service in every respect.
Each of the Borrower, the other Credit Parties, the Administrative Agent and the
Lenders irrevocably waives any objection, including, without limitation, any
objection to the laying of venue based on the grounds of forum non conveniens
which it may now or hereafter have to the bringing of any such action or
proceeding in any such jurisdiction. Nothing herein shall affect any right that
any party hereto may have to serve process in any other manner permitted by law
or shall limit the right of any Lender to bring proceedings against the Borrower
or the other Credit Parties in the court of any other jurisdiction.
 
      11.15 Confidentiality .
 
     The Administrative Agent and each of the Lenders agrees that it will use
its best efforts not to disclose without the prior consent of the Borrower
(other than to its employees, affiliates, auditors or counsel or to another
Lender) any information with respect to the Borrower and its Subsidiaries which
is furnished pursuant to this Credit Agreement, any other Credit Document or any
documents contemplated by or referred to herein or therein and which is
designated by the Borrower to the Lenders in writing as confidential or as to
which it is otherwise reasonably clear such information is not public, except
that any Lender may disclose any such information (a) as was or has become
available to such Lender other than by a breach of this Section 11.15, or as has
become generally available to the public other than by a breach of this
Section 11.15, (b) as may be required or appropriate in any report, statement or
testimony submitted to any municipal, state or federal regulatory body having or
claiming to have jurisdiction over such Lender or to the Federal Reserve Board
or the Federal Deposit Insurance Corporation or the OCC or the NAIC or similar
organizations (whether in the United States or elsewhere) or their successors,
(c) as may be required or appropriate in response to any summons or subpoena or
similar legal process or any law, order, regulation or ruling applicable to such
Lender, (d) to any prospective Participant or assignee in connection with any
contemplated transfer pursuant to Section 11.6; provided that such prospective
transferee shall have been made aware of this Section 11.15 and shall have
agreed in a writing reasonably satisfactory to the Borrower to be bound by its
provisions as if it were a party to this Credit Agreement, (e) to any actual or
prospective counterparty (or its advisors) to any Secured Hedging Agreement
relating to a Credit Party and its obligations; provided that such prospective
transferee shall have agreed to be bound by the confidentiality provisions set
forth in this Section 11.15, (f) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
regarding the credit facilities evidenced by this Credit Agreement customarily
found in such publications, and (g) in connection with any suit, action or
proceeding for the purpose of defending itself, reducing its liability, or
protecting or exercising any of its claims, rights, remedies or interests under
or in connection with the Credit Documents or any Secured Hedging Agreement.
 
 96
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
      11.16 Acknowledgments .
 
     The Borrower and the other Credit Parties each hereby acknowledges that:
 
     (a) it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;
 
     (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Credit Agreement and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower and the other
Credit Parties, on the other hand, in connection herewith is solely that of
debtor and creditor; and
 
     (c) no joint venture exists among the Borrower or the other Credit Parties
and the Lenders.
 
      11.17 Waivers of Jury Trial .
 
     THE BORROWER, THE OTHER CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
      11.18 Patriot Act .
 
     Each Lender and the Administrative Agent (for itself and not on behalf of
any other party) hereby notifies the Borrower that, pursuant to the requirements
of the USA Patriot Act, Title III of Pub. L. 107-56, signed into law October 26,
2001 (the “ Patriot Act ”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow each Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Patriot Act.
 
      11.19 Continuing Agreement .
 
     This Credit Agreement shall be a continuing agreement and shall remain in
full force and effect until all Credit Party Obligations (other than those
obligations that expressly survive the termination of this Credit Agreement)
have been paid in full and all Commitments and Letters of Credit have been
terminated. Upon termination, the Credit Parties shall have no further
obligations (other than those obligations that expressly survive the termination
of this Credit Agreement) under the Credit Documents and the Administrative
Agent shall, at the request and expense of the Borrower, deliver all the
Collateral in its possession to the Borrower and release all Liens on the
Collateral; provided that should any payment, in whole or in part, of the Credit
Party Obligations be rescinded or otherwise required to be restored or returned
by the Administrative Agent or any Lender, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, then the Credit
Documents shall automatically be reinstated and all
 
 97
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
Liens of the Administrative Agent shall reattach to the Collateral and all
amounts required to be restored or returned and all costs and expenses incurred
by the Administrative Agent or any Lender in connection therewith shall be
deemed included as part of the Credit Party Obligations.
 
     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Credit Agreement to be duly executed and delivered as of the date first
above written.

     
BORROWER :
 
DYCOM INDUSTRIES, INC.,
a Florida corporation
         
By: /s/ Steven Nielsen
         
Name: Steven Nielsen
Title: President and Chief Executive Officer
     
GUARANTORS :
 
ANSCO & ASSOCIATES, LLC,
a Delaware limited liability company
         
APEX DIGITAL, LLC,
a Delaware limited liability company
         
BROADBAND EXPRESS, LLC,
a Delaware limited liability company
         
BROADBAND INSTALLATION SERVICES, LLC,
a Delaware limited liability company
         
C-2 UTILITY CONTRACTORS, LLC
a Delaware limited liability company
         
CABLECOM, LLC,
a Delaware limited liability company
         
CAN-AM COMMUNICATIONS, INC.,
a Delaware corporation
         
CAVO BROADBAND COMMUNICATIONS, LLC,
a Delaware limited liability company
         
COMMUNICATIONS CONSTRUCTION GROUP, LLC,
a Delaware limited liability company
         
DYCOM CAPITAL MANAGEMENT, INC.,
a Delaware corporation
         
By: /s/ H. Andrew DeFerrari
         
Name: H. Andrew DeFerrari
Title: Treasurer

 
 98
 




 



 
 

--------------------------------------------------------------------------------

 

 
 





         
DYCOM CORPORATE IDENTITY, INC.,
a Delaware corporation
         
DYCOM IDENTITY, LLC,
a Delaware limited liability company
         
DYCOM INVESTMENTS, INC.,
a Delaware corporation
         
ERVIN CABLE CONSTRUCTION, LLC,
a Delaware limited liability company
         
GLOBE COMMUNICATIONS, LLC,
a North Carolina limited liability company
         
IVY H. SMITH COMPANY, LLC,
a Delaware limited liability company
         
LAMBERT’S CABLE SPLICING COMPANY, LLC,
a Delaware limited liability company
         
LOCATING, INC.,
a Washington corporation
         
NICHOLS CONSTRUCTION, LLC,
a Delaware limited liability company
         
NIELS FUGAL SONS COMPANY, LLC,
a Delaware limited liability company
   
 
POINT TO POINT COMMUNICATIONS, INC.,
a Louisiana corporation
         
PRECISION VALLEY COMMUNICATIONS OF VERMONT, LLC,
a Delaware limited liability company
         
PRINCE TELECOM, LLC
a Delaware limited liability company
         
By: /s/ H. Andrew DeFerrari
         
Name: H. Andrew DeFerrari
Title: Treasurer

 
 99
 




 



 
 

--------------------------------------------------------------------------------

 

 
 





         
RJE TELECOM, LLC,
a Delaware limited liability company
         
STAR CONSTRUCTION, LLC,
a Delaware limited liability company
         
STEVENS COMMUNICATIONS, LLC,
a Delaware limited liability company
         
S.T.S., LLC,
a Tennessee limited liability company
         
TCS COMMUNICATIONS, LLC,
a Delaware limited liability company
         
TESINC, LLC,
a Delaware limited liability company
         
UNDERGROUND SPECIALTIES, LLC,
a Delaware limited liability company
         
US COMMUNICATIONS CONTRACTORS, LLC,
a Delaware limited liability company
         
UTILIQUEST, LLC,
a Georgia limited liability company
         
WHITE MOUNTAIN CABLE CONSTRUCTION, LLC,
a Delaware limited liability company
         
By: /s/ H. Andrew DeFerrari
         
Name: H. Andrew DeFerrari
Title: Treasurer
         
INSTALLATION TECHNICIANS, LLC,
a Florida limited liability company
         
By: /s/ Robert Allen Stoutt, Jr.
         
Name: Robert Allen Stoutt, Jr.
   
Title: President
         
MIDTOWN EXPRESS, LLC,
a Delaware corporation
         
By: /s/ Dennis Kastens
         
Name: Dennis Kastens
   
Title: President

 
 100
 




 



 
 

--------------------------------------------------------------------------------

 

 
 





     
LENDERS :
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
individually in its capacity as a
Lender and in its capacity as Administrative Agent
         
By: /s/ Mark B. Felker
         
Name: Mark B. Felker
   
Title: Managing Director

 
 101
 




 



 
 

--------------------------------------------------------------------------------

 

 
 





                 
/s/ Bank of America, N.A.  
   
as a Lender 
                 
By:  
/s/ Scott Hitchens  
     
Name:  
Scott Hitchens 
     
Title:  
Vice President 
   

 
 102
 




 



 
 

--------------------------------------------------------------------------------

 

 
 





                 
Branch Banking & Trust Company  
   
as a Lender 
                 
By:  
/s/ Bill Buchholz  
     
Name:  
C. William Buchholz 
     
Title:  
Senior Vice President 
   

 
 103
 




 



 
 

--------------------------------------------------------------------------------

 

 
 





                 
RBS Citizen, N.A.
   
as a Lender 
                 
By:  
/s/ Fanghui Helen Ye  
     
Name:  
Fanghui Helen Ye 
     
Title:  
Assistant Vice President 
   

 
 104
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
 

                 
Compass Bank,
   
as a Lender 
                 
By:  
/s/ Michael R. Del Rocco  
     
Name:  
Michael R. Del Rocco 
     
Title:  
Senior Vice President 
   

 
 105
 




 



 
 

--------------------------------------------------------------------------------

 

 
 





                 
SunTrust Bank,
   
as a Lender 
                 
By:  
/s/ Robert Maddox  
     
Name:  
Robert Maddox 
     
Title:  
Director 
   

 
 106
 




 



 
 

--------------------------------------------------------------------------------

 

 
 


 
 

                 
REGIONS BANK,
   
as a Lender 
                 
By:  
/s/ Angie Llaca  
     
Name:  
Angie Llaca 
     
Title:  
Senior Vice Presdient 
   

 
 107
 



 
 

--------------------------------------------------------------------------------

 



 


 


 
Schedule 1.1-A
 
[FORM OF]
ACCOUNT DESIGNATION LETTER


TO:                      Wachovia Bank, National Association, as Administrative
Agent


RE:
Credit Agreement, dated as of September 12, 2008, by and among Dycom Industries,
Inc., a Florida corporation (the “Borrower”), the Guarantors, the Lenders and
Wachovia Bank, National Association, as Administrative Agent for the Lenders (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)



DATE:                    [Date]




 

 

 


The Administrative Agent is hereby authorized to disburse all Loan proceeds into
the following account, unless the Borrower shall designate, in writing to the
Administrative Agent, one or more other accounts:


[______________________]
ABA Routing Number [_______]
Account #[__________]


Notwithstanding the foregoing, on the Closing Date, funds borrowed under the
Credit Agreement shall be sent to the institutions and/or persons designated on
the attached payment instructions.


This Account Designation Notice may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 



 




    DYCOM INDUSTRIES, INC.,
a Florida corporation


By:                                                      
Name:                                                      
Title:                                                      





 
 

--------------------------------------------------------------------------------

 

Schedule 1.1-B


PERMITTED LIENS




Broadband Express, LLC, Midtown Express, LLC and Cavo Broadband Communications,
LLC lease vehicles pursuant to leases that are classified as capital leases on
the consolidated financial statements of the Borrower.  These leases have an
aggregate liability of approximately $3,133,000 on the consolidated financial
statements of the Borrower.

 
 

--------------------------------------------------------------------------------

 

Schedule 1.1-C


EXISTING LETTERS OF CREDIT









Customer/Applicant
LC #
Beneficiary
Exposure
Issue Date
Expiration Date
Dycom Industries Inc
SM202517
Liberty Mutual Insurance Co
2,000,000.00
3/20/2003
7/31/2009
Dycom Industries Inc
SM204883
Liberty Mutual Insurance Co
2,200,000.00
9/11/2003
7/31/2009
Dycom Industries Inc
SM206946
Atlantic Mutual
1,400,000.00
2/11/2004
2/11/2009
Dycom Industries Inc
SM208143
Liberty Mutual Insurance Co
800,000.00
5/12/2004
7/31/2009
Dycom Industries Inc
SM208983
State of Washington
1,234,000.00
7/2/2004
7/1/2009
Dycom Industries Inc
SM210044
Liberty Mutual Insurance Co
6,852,000.00
9/16/2004
6/3/2009
Utiliquest LLC
SM213137
National Union Fire Insurance
2,800,000.00
4/11/2005
4/7/2009
Dycom Industries Inc
SM215939
Liberty Mutual Insurance Co
5,960,000.00
9/23/2005
10/1/2008
Dycom Industries Inc
SM217354
Lumbermans Mutual Casualtu
1,005,000.00
12/16/2005
1/1/2009
Dycom Industries Inc
SM420144
Zurich American
400,000.00
2/27/2002
10/31/2008
Dycom Industries Inc
SM420774
Liberty Mutual Insurance Co
3,000,000.00
4/29/2002
7/31/2009
Dycom Industries Inc
SM420775
Liberty Mutual Insurance Co
5,000,000.00
4/29/2002
7/31/2009
Dycom Industries Inc
SM420776
Royal Indemnity
745,000.00
4/29/2002
7/31/2009
Dycom Industries Inc
SM420777
Travelers Indemnity
950,000.00
4/29/2002
11/30/2008
Dycom Industries Inc
SM422670
Liberty Mutual Insurance Co
4,500,000.00
9/9/2002
7/31/2009
Dycom Industries Inc
SM223459
Liberty Mutual Insurance Co
3,523,000.00
12/15/2006
12/15/2008
Dycom Industries Inc
SM229997
Liberty Mutual Insurance Co
4,490,000.00
2/11/2008
2/6/2009
Dycom Industries Inc
SM232237
Liberty Mutual Insurance Co
6,681,000.00
7/31/2008
7/31/2009
   
Total
53,540,000.00
   




 
 

--------------------------------------------------------------------------------

 


Schedule 1.1-D


EXISTING INVESTMENTS




The Investment as of the Closing Date in the following subsidiaries:


Unrestricted Subsidiaries:


CertusView Technologies, LLC
CertusView Solutions, LLC


Foreign Subsidiaries:


RJE Canada, ULC
S.T.S. Canada, Ltd.









 
 

--------------------------------------------------------------------------------

 



 


 


 


Schedule 2.1(a)


SCHEDULE OF LENDERS AND
COMMITMENTS






Lender
 
Revolving Committed Amount
   
Commitment Percentage
   
LOC Committed Amount
 
Wachovia Bank, National Association
  $ 40,000,000.00       20.512820513 %   $ 20,512,820.51  
Bank of America, N.A.
  $ 40,000,000.00       20.512820513 %   $ 20,512,820.51  
Branch Banking and Trust Company
  $ 30,000,000.00       15.384615385 %   $ 15,384,615.38  
RBS Citizens, N.A.
  $ 30,000,000.00       15.384615385 %   $ 15,384,615.38  
Compass Bank
  $ 20,000,000.00       10.256410256 %   $ 10,256,410.26  
SunTrust Bank
  $ 20,000,000.00       10.256410256 %   $ 10,256,410.26  
Regions Bank
  $ 15,000,000.00       7.692307692 %   $ 7,692,307.69       $ 195,000,000.00  
    100.000000000 %   $ 100,000,000.00  






 


 

 
 

--------------------------------------------------------------------------------

 


Schedule 2.1(b)(i)


[FORM OF]
NOTICE OF BORROWING




TO:                      Wachovia Bank, National Association, as Administrative
Agent


RE:
Credit Agreement, dated as of September 12, 2008, by and among Dycom Industries,
Inc., a Florida corporation (the “Borrower”), the Guarantors, the Lenders and
Wachovia Bank, National Association, as Administrative Agent for the Lenders (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)



DATE:                    [Date]


 

 

 


Pursuant to subsection [2.1(b)(i)][2.3(b)(i)] of the Credit Agreement, the
Borrower hereby requests that the following:


I.  
Revolving Loans be made on [date] as follows (the “Proposed Borrowing”):




  (1 )
Total Amount of Loans
  $                       (2 )
Amount of (1) to be allocated to LIBOR Rate Loans
  $                       (3 )
Amount of (1) to be allocated to Alternate Base Rate Loans
  $                       (4 )
Interest Periods and amounts to be allocated thereto in respect of LIBOR Rate
Loans (amounts must total (2)):
  $                            
(i)
one month
  $                            
(ii)
two months
  $                            
(iii)
three months
  $                            
(iv)
six months
  $                            
Total LIBOR Rate Loans
  $    




 
 

--------------------------------------------------------------------------------

 



 
NOTE:
BORROWINGS MUST BE IN MINIMUM AMOUNTS OF (A) $5,000,000 WITH RESPECT TO LIBOR
RATE LOANS AND $1,000,000 INCREMENTS IN EXCESS THEREOF AND (B) $1,000,000 WITH
RESPECT TO ALTERNATE BASE RATE LOANS AND $1,000,000 INCREMENTS IN EXCESS
THEREOF.



II.           Swingline Loans be made on [date] as follows (the “Proposed
Borrowing”):


Swingline Loans requested:


(1)           Total Amount of Swingline
Loans                                                                                     $                      




 
NOTE:
SWINGLINE LOAN BORROWINGS MUST BE IN MINIMUM AMOUNTS OF $100,000 AND IN INTEGRAL
AMOUNTS OF $100,000 IN EXCESS THEREOF.



Terms defined in the Credit Agreement shall have the same meanings used therein
when used herein.


The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Borrowing:


(A)
the representations and warranties made by any Credit Party in the Credit
Agreement or in any other Credit Document or which are contained in any
certificate furnished at any time under or in connection herewith or therewith
are (i) with respect to representations and warranties that contain a
materiality qualification, true and correct (after giving effect to such
materiality qualification set forth therein) and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
true and correct in all material respects, in each case on and as of the date of
the Proposed Borrowing as if made on and as of the date of the Proposed
Borrowing except for any representation or warranty made as of an earlier date,
which representation and warranty shall remain true and correct (or true and
correct in all material respects, as applicable) as of such earlier date.
   
(B)
no Default or Event of Default has occurred and is continuing on the date of or
after giving effect to such Proposed Borrowing; and
   
(C)
immediately after giving effect to the Proposed Borrowing (and the application
of the proceeds thereof), (i) the Total Outstandings at such time shall not
exceed the Aggregate Revolving Committed Amount, (ii) the outstanding LOC
Obligations shall not exceed the LOC Committed Amount and (iii) the outstanding
Swingline Loans shall not exceed the Swingline Committed Amount.



This Notice of Borrowing may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 




 


DYCOM INDUSTRIES, INC.,
a Florida corporation
                       
                    By:                                                      
        Name:                                                      
        Title:                                                      
                                              







 
 

--------------------------------------------------------------------------------

 

Schedule 2.1(e)


[FORM OF]
REVOLVING NOTE




 
[Date]



FOR VALUE RECEIVED, the undersigned, DYCOM INDUSTRIES, INC., a Florida
corporation (the “Borrower”) hereby unconditionally promises to pay, on the
Maturity Date (as defined in the Credit Agreement referred to below), to the
order of ___________ (the “Lender”) at the office of Wachovia Bank, National
Association, in lawful money of the United States of America and in immediately
available funds, the aggregate unpaid principal amount of all Revolving Loans
made by the Lender to the undersigned pursuant to Section 2.1 of the Credit
Agreement referred to below.  The undersigned further agrees to pay interest in
like money at such office on the unpaid principal amount hereof and, to the
extent permitted by law, accrued interest in respect hereof from time to time
from the date hereof until payment in full of the principal amount hereof and
accrued interest hereon, at the rates and on the dates set forth in the Credit
Agreement.


This Note is one of the Revolving Notes referred to in the Credit Agreement,
dated as of September 12, 2008, among the Borrower, the Guarantors identified
therein, the Lender, the other banks and financial institutions from time to
time party thereto and Wachovia Bank, National Association, as Administrative
Agent (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), and the holder is entitled to the benefits thereof.  Terms
used but not otherwise defined herein shall have the meanings provided in the
Credit Agreement.


Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable, all as provided
therein.  In the event this Revolving Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to principal and
interest, all costs of collection, including reasonable attorneys’ fees.


All parties now and hereafter liable with respect to this Revolving Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.


This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.


This Revolving Note may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 



 


                    DYCOM INDUSTRIES, INC.,
                       a Florida corporation
                       
       By:                                                  
       Name:                                                      
                             
Title:                                                                                               





 
 

--------------------------------------------------------------------------------

 

Schedule 2.3(d)


[FORM OF]
SWINGLINE NOTE




 
[Date]



FOR VALUE RECEIVED, the undersigned, DYCOM INDUSTRIES, INC., a Florida
corporation (the “Borrower”) hereby unconditionally promises to pay, on the
Maturity Date (as defined in the Credit Agreement referred to below), to the
order of ___________ (the “Swingline Lender”) at the office of Wachovia Bank,
National Association, in lawful money of the United States of America and in
immediately available funds, the aggregate unpaid principal amount of all
Swingline Loans made by the Lender to the undersigned pursuant to Section 2.3 of
the Credit Agreement referred to below.  The undersigned further agrees to pay
interest in like money at such office on the unpaid principal amount hereof and,
to the extent permitted by law, accrued interest in respect hereof from time to
time from the date hereof until payment in full of the principal amount hereof
and accrued interest hereon, at the rates and on the dates set forth in the
Credit Agreement.


This Note is the Swingline Note referred to in the Credit Agreement, dated as of
September 12, 2008, among the Borrower, the Guarantors identified therein, the
Lender, the other banks and financial institutions from time to time party
thereto and Wachovia Bank, National Association, as Administrative Agent (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), and the holder is entitled to the benefits thereof.  Terms used but
not otherwise defined herein shall have the meanings provided in the Credit
Agreement.


Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Swingline Note shall
become, or may be declared to be, immediately due and payable, all as provided
therein.  In the event this Swingline Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to principal and
interest, all costs of collection, including reasonable attorneys’ fees.


All parties now and hereafter liable with respect to this Swingline Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.


This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.


This Revolving Note may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.

--------------------------------------------------------------------------------




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
DYCOM INDUSTRIES, INC.,
a Florida corporation
 
By:                                                      
        Name:                                                      
        Title:                                                  

 


 

 
 

--------------------------------------------------------------------------------

 




Schedule 3.2


[FORM OF]
NOTICE OF EXTENSION/CONVERSION


TO:                      Wachovia Bank, National Association, as Administrative
Agent


RE:
Credit Agreement, dated as of September 12, 2008, by and among Dycom Industries,
Inc., a Florida corporation (the “Borrower”), the Guarantors, the Lenders and
Wachovia Bank, National Association, as Administrative Agent for the Lenders (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)



DATE:                   [Date]


 

 

 


Pursuant to Section 3.2 of the Credit Agreement, the Borrower hereby requests
conversion or extension of the following Loans be made on [date] as follows (the
“Proposed Conversion/Extension”):



  (1 )
Total Amount of Loans to be converted/extended
  $                       (2 )
Amount of (1) to be allocated to LIBOR Rate Loans
  $                       (3 )
Amount of (1) to be allocated to Alternate Base Rate Loans
  $                       (4 )
Interest Periods and amounts to be allocated thereto in respect of LIBOR Rate
Loans (amounts must total (2)):
  $                            
(i)
one month
  $                            
(ii)
two months
  $                            
(iii)
three months
  $                            
(iv)
six months
  $                            
Total LIBOR Rate Loans
  $    




 
 

--------------------------------------------------------------------------------

 



 
NOTE:                      BORROWINGS MUST BE IN MINIMUM AMOUNTS OF (A)
$5,000,000 WITH RESPECT TO LIBOR RATE LOANS AND $1,000,000 INCREMENTS IN EXCESS
THEREOF AND (B) $1,000,000 WITH RESPECT TO ALTERNATE BASE RATE LOANS AND
$1,000,000 INCREMENTS IN EXCESS THEREOF.


Terms defined in the Credit Agreement shall have the same meanings used therein
when used herein.


The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the-date of the Proposed Conversion/Extension:


(A)           the representations and warranties made by any Credit Party in the
Credit Agreement or in any other Credit Document or which are contained in any
certificate furnished at any time under or in connection herewith or therewith
are (i) with respect to representations and warranties that contain a
materiality qualification, true and correct (after giving effect to such
materiality qualification set forth therein) and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
true and correct in all material respects, in each case on and as of the date of
the Proposed Conversion/Extension as if made on and as of the date of the
Proposed Conversion/Extension except for any representation or warranty made as
of an earlier date, which representation and warranty shall remain true and
correct (or true and correct in all material respects, as applicable) as of such
earlier date.


(B)           no Default or Event of Default has occurred and is continuing on
the date of or after giving effect to such Proposed Conversion/Extension; and


(C)           immediately after giving effect to the making of the Proposed
Conversion/Extension (and the application of the proceeds thereof), (i) the
Total Outstandings at such time shall not exceed the Aggregate Revolving
Committed Amount, (ii) the outstanding LOC Obligations shall not exceed the LOC
Committed Amount and (iii) the outstanding Swingline Loans shall not exceed the
Swingline Committed Amount.


This Notice of Extension/Conversion may, upon execution, be delivered by
facsimile or electronic mail, which shall be deemed for all purposes to be an
original signature.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 
 

--------------------------------------------------------------------------------

 






DYCOM INDUSTRIES, INC.,
a Florida corporation
                       
                    By:                                                      
        Name:                                                      
       
Title:                                                                             





 
 

--------------------------------------------------------------------------------

 

Schedule 3.13


NON-BANK CERTIFICATE




Reference is hereby made to the Credit Agreement dated as of September 12, 2008
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among DYCOM INDUSTRIES, INC., a Florida corporation (the
“Borrower”), the Guarantors identified therein, the lenders party thereto
(individually, a “Lender” and collectively, the “Lenders”) and Wachovia Bank,
National Association, as Administrative Agent for the Lenders hereunder (in such
capacity, the “Administrative Agent”).  Pursuant to the provisions of Section
3.13 of the Credit Agreement, the undersigned hereby certifies that it is not a
“bank” as such term is used in Section 881(c)(3)(A) of the Internal Revenue Code
of 1986, as amended.




_________________________________,
as a Lender




By:                                                       
Name:                                                      
Title:                                                      





 
 

--------------------------------------------------------------------------------

 

Schedule 4.1(e)


[FORM OF]
SECRETARY’S CERTIFICATE




Pursuant to Section 4.1(e) of the Credit Agreement (the “Credit Agreement”),
dated as of September 12, 2008, among DYCOM INDUSTRIES, INC., a Florida
corporation (the “Borrower”), the Guarantors identified therein (the
“Guarantors”), the banks and other financial institutions from time to time
party thereto (the “Lenders”) and Wachovia Bank, National Association, as
Administrative Agent for the Lenders, the undersigned ____________ of [CREDIT
PARTY] (the “Company”) hereby certifies as follows:


1.           Attached hereto as Annex I is a true and complete copy of
resolutions duly adopted by the board of directors of the Company which (i)
approve and adopt the Credit Documents to which the Company is a party and the
transactions contemplated therein and (ii) authorize the execution and delivery
of such Credit Documents.  Such resolutions have not in any way been rescinded
or modified and have been in full force and effect since their adoption to and
including the date hereof; and such resolutions are the only proceedings now in
force relating to or affecting the matters referred to therein.


2.           Attached hereto as Annex II is a true and complete copy of the
[articles of incorporation][certificate of formation][certificate of limited
partnership] of the Company and all amendments thereto as in effect on the date
hereof.


3.           Attached hereto as Annex III is a true and complete copy of the
[bylaws][operating agreement][partnership agreement] of the Company and all
amendments thereto as in effect on the date hereof.


4.           The following persons are now the duly elected and qualified
officers of the Company, holding the offices indicated next to the names below,
and the signatures appearing opposite the names below are their true and genuine
signatures, and each of such officers is duly authorized to execute and deliver
on behalf of the Company the Credit Documents to which the Company is a party
and to act as a Responsible Officer on behalf of the Company under the Credit
Agreement:


Name
 
Office
 
Signature
                             




 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has hereunto set his/her name as of the date
first above written.


___________________________
                    Name: ______________________                                                     
Title:  
______________________                                                     










I, ________________, _______________ of the Company, hereby certify, as of the
date first above written, that _______________ was validly appointed to the
office of and is the _________________ of the Company and that the signature set
forth above is his/her authentic signature.






                     ___________________________

Name: ______________________                                                     
Title:  
______________________                                                     









 
 

--------------------------------------------------------------------------------

 

Schedule 4.1(n)


[FORM OF]
SOLVENCY CERTIFICATE


TO:                      Wachovia Bank, National Association, as Administrative
Agent


RE:
Credit Agreement, dated as of September 12, 2008, by and among Dycom Industries,
Inc., a Florida corporation (the “Borrower”), the Guarantors, the Lenders and
Wachovia Bank, National Association, as Administrative Agent for the Lenders (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)



DATE:                   [Date]




 

 

 
The undersigned chief financial officer of DYCOM INDUSTRIES, INC., a Florida
corporation (the “Borrower”), is familiar with the properties, businesses,
assets and liabilities of the Credit Parties and is duly authorized to execute
this certificate on behalf of the Borrower and the other Credit Parties and not
in his/her individual capacity.


The undersigned certifies that he has made such investigation and inquiries as
to the financial condition of the Credit Parties as the undersigned deems
necessary and prudent for the purpose of providing this certificate (this
“Certificate”).  The undersigned acknowledges that the Administrative Agent and
the Lenders are relying on the truth and accuracy of this Certificate in
connection with the making of Loans and other Extensions of Credit under the
Credit Agreement.


BASED ON THE FOREGOING, the undersigned certifies that, both before and after
giving effect to the Loans and other Extensions of Credit (if any) made on the
Closing Date:


(A)           The fair saleable value of the Credit Parties’ assets, taken as a
whole, measured on a going concern basis, exceeds all probable liabilities,
including those to be incurred pursuant to the Credit Agreement.


(B)           The Credit Parties, taken as a whole, (a) do not have unreasonably
small capital in relation to the business in which they are or propose to be
engaged or (b) have not incurred, or believe that they will incur after giving
effect to the transactions contemplated by the Credit Agreement, debts beyond
their ability to pay such debts as they become due.


This Certificate may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 





    DYCOM INDUSTRIES, INC.,
        a Florida corporation


By:                                                       
Name:                                                      
Title:                                                      
                                                 



 
 

--------------------------------------------------------------------------------

 

Schedule 5.11


SUBSIDIARIES


Material Domestic Subsidiaries
Entity Name
Jurisdiction
Equity Interest Holder
Percent
Ownership (%)
Ansco & Associates, LLC
Delaware
Dycom Investments, Inc.
100
Broadband Express, LLC
Delaware
Broadband Installation Services, LLC
100
Broadband Installation Services, LLC
Delaware
Dycom Investments, Inc.
100
Can-Am Communications, Inc.
Delaware
Dycom Investments, Inc.
100
Dycom Capital Management, Inc.
Delaware
Dycom Investments, Inc.
100
Dycom Identity, LLC
Delaware
Dycom Corporate Identity, Inc.
Locating, Inc.
97.461
2.539
Dycom Investments, Inc.
Delaware
Dycom Industries, Inc.
100
Ervin Cable Construction, LLC
Delaware
Dycom Investments, Inc.
100
Ivy H. Smith Company, LLC
Delaware
Dycom Investments, Inc.
100
Lambert's Cable Splicing Company, LLC
Delaware
Dycom Investments, Inc.
100
Prince Telecom, LLC
Delaware
Dycom Investments, Inc.
100
S.T.S., LLC
Tennessee
Dycom Investments, Inc.
100
Star Construction, LLC
Delaware
Dycom Investments, Inc.
100
TCS Communications, LLC
Delaware
Can-Am Communications, Inc.
100
UtiliQuest, LLC
Georgia
Dycom Investments, Inc.
100
Immaterial Domestic Subsidiaries - Guarantors
Apex Digital, LLC
Delaware
Dycom Investments, Inc.
100
C-2 Utility Contractors, LLC
Delaware
Dycom Investments, Inc.
100
CableCom, LLC
Delaware
Dycom Investments, Inc.
100
Cavo Broadband Communications, LLC
Delaware
Prince Telecom, LLC
100
Communications Construction Group, LLC
Delaware
Dycom Investments, Inc.
100
Dycom Corporate Identity, Inc.
Delaware
Dycom Capital Management, Inc.
100
Globe Communications, LLC
North Carolina
Dycom Investments, Inc.
100
Installation Technicians, LLC
Florida
Dycom Investments, Inc.
100
Locating, Inc.
Washington
Dycom Investments, Inc.
100
Midtown Express, LLC
Delaware
Broadband Installation Services, LLC
100
Nichols Construction, LLC
Delaware
Dycom Investments, Inc.
100
Niels Fugal Sons Company, LLC
Delaware
Dycom Investments, Inc.
100
Point to Point Communications, Inc.
Louisiana
Dycom Identity, Inc.
100
Precision Valley Communications of Vermont, LLC
Delaware
Can-Am Communications, Inc.
100
RJE Telecom, LLC
Delaware
Dycom Investments, Inc.
100
Stevens Communications, LLC
Delaware
Dycom Investments, Inc.
100
Tesinc, LLC
Delaware
Dycom Investments, Inc.
100
Underground Specialties, LLC
Delaware
Can-Am Communications, Inc.
100
US Communications Contractors, LLC
Delaware
Can-Am Communications, Inc.
100
White Mountain Cable Construction, LLC
Delaware
Can-Am Communications, Inc.
100
Immaterial Domestic Subsidiary - Non-Guarantors
Alabama Broadband, LLC
Delaware
Dycom Investments, Inc.
100
Arguss Service Corp.
Delaware
Can-Am Communications, Inc.
100
Atlantic Communications Services, LLC
Delaware
RJE Telecom, LLC
100
C-2 Utility Contractors of California, Inc.
Delaware
C-2 Utility Contractors, LLC
100
Cable Connectors, LLC
Delaware
Lambert's Cable Splicing Company, LLC
100
CableCom of California, Inc.
Delaware
CableCom, LLC
100
Communications Construction Group of California, Inc.
Delaware
Communications Construction Group, LLC
100
Conceptronic, Inc.
Delaware
Can-Am Communications, Inc.
100
Crystal Clear Satellite Sales & Services, LLC
Delaware
Apex Digital, LLC
100
DiversiCOM Site Development of California, Inc.
Delaware
DiversiCOM Site Development, LLC
100
DiversiCOM Site Development, LLC
Delaware
Can-Am Communications, Inc.
100
Dycom Aviation, LLC
Delaware
Dycom Investments, Inc.
100
Fiber Cable, LLC
Delaware
Dycom Investments, Inc.
100
K. H. Smith Communications, LLC
Delaware
Lambert's Cable Splicing Company, LLC
100
Kohler Construction Co., LLC
Delaware
Dycom Investments, Inc.
100
NCS, LLC
Delaware
Dycom Investments, Inc.
100
Niels Fugal Sons Company of California, Inc.
Delaware
Niels Fugal Sons Company, LLC
100
OSP Services, LLC
Delaware
Dycom Investments, Inc.
100
RJE Canada, Inc.
Delaware
Dycom Investments, Inc.
100
RJE Telecom of California, Inc.
Delaware
RJE Telecom, LLC
100
S.T.S. Canada, Inc.
Delaware
Dycom Investments, Inc.
100
Satellite Sales & Service Group, LLC
Delaware
Apex Digital, LLC
100
Schenck Communications I, LLC
Alaska
Can-Am Communications, Inc.
100
Selzee Solutions, Inc.
Florida
Dycom Investments, Inc.
100
Tesinc of California, Inc.
Delaware
Tesinc, LLC
100
Triple-D Communications, LLC
Delaware
Globe Communications, LLC
100
U G T I
California
Dycom Investments, Inc.
100
Underground Specialties of California, Inc.
Delaware
Underground Specialties, LLC
100
US Communications Contractors of California, Inc.
Delaware
US Communications Contractors, LLC
100
Foreign Subsidiaries
RJE Canada, ULC
Alberta
Canada
RJE Canada, Inc.
100
S.T.S. Canada, Ltd.
Alberta
Canada
S.T.S. Canada, Inc.
100
Unrestricted Subsidiaries
CertusView Solutions, LLC
Delaware
Dycom Investments, Inc.
100
CertusView Technologies, LLC
Delaware
Dycom Investments, Inc.
100




 
 

--------------------------------------------------------------------------------

 

Schedule 5.19


INSURANCE

 
Coverage
Carrier
Policy Term
Deductible
Limits
Policy No.
 
Workers Compensation
Liberty Mutual
7/31/09 to 7/31/10
$ 1,000,000
Statutory
WA7-63D-004260-039 & WC7631004260049 & EW7-63N-004260-059
 
General Liability
Liberty Mutual
7/31/09 to 7/31/10
$ 1,000,000
$5mil
TB2-631-004260-019
 
Automobile Liability
Liberty Mutual
7/31/09 to 7/31/10
$ 1,000,000
$5mil
AS2-631-004260-029 & AV2-631-004260-069
 
Umbrella
Westchester Fire Insurance Co.
7/31/09 to 7/31/10
$ 10,000
$10mil x/s $5mil
  G22049860004  
1st Excess
Great American Insurance Co.
7/31/09 to 7/31/10
  N/A
$10mil x/s $15mil
TUE358014903
 
2nd Excess
Zurich/American Guarantee & Liability Insurance Co.
7/31/09 to 7/31/10
  N/A
$25mil x/s $25mil
AEC913878503
 
3rd Excess
Endurance/American Specialty Insurance Co.
7/31/09 to 7/31/10
  N/A
$25mil x/s $50mil
ELD10000214303
 
4th Excess
Great American Insurance Co.
7/31/09 to 7/31/10
  N/A
$25mil x/s $75mil
TUE358013704
 
5th Excess
St. Paul Fire and Marine Insurance Co.
7/31/09 to 7/31/10
  N/A
$25mil x/s $100mil
  Q106400825  
Property
Fireman's Fund
7/31/09 to 7/31/10
$10K property/$25K contractors equipment
$35mil
MXI93008765
 
Boiler and Machinery
Hartford Steam Boiler
7/31/09 to 7/31/10
$10K property/Time element ded. 24 hrs.
$5mil
FBP2258121
 
Contractors Pollution Liability
Liberty Mutual
7/31/09 to 7/31/10
$ 250,000
$5mil/$10mil
UBEB0100619019
 
Contractors Pollution Liability/Site Specific
Liberty Mutual
7/31/09 to 7/31/10
$ 250,000
$5mil/$10mil
TVEB0100619029
 
Crime
Travelers Casualty and Surety Company of America
10/14/09 to 10/14/10
$ 100,000
$5 mil for employee theft and depositors forgery/$1mil for computer theft
  105355265  
Architects and Engineers PL
Evanston Insurance Co.
10/14/09 to 10/14/10
$ 100,000
$5mil
AE-818214
 
Aviation Policy for 2001 Learjet 31A and 1977 Beech King Air
Global Aerospace
10/14/09 to 10/14/10
  N/A
$200mil Liability/$4mil Hull for Leer and $200mil liability/$800K Hull for King
Air
  15000518  
D&O
Federal Insurance Co./Chubb
10/14/09 to 10/14/10
$1M Securities Claims/$250K Other
$15mil
  8164-3829  
D&O 1st Excess
Ace American Insurance Co.
10/14/09 to 10/14/10
  N/A
$10mil x/s $15mil
DOXG21645382008
 
D&O 2nd Excess
Zurich American Insurance Co.
10/14/09 to 10/14/10
  N/A
$10mil x/s $25mil
DOC-5940451-01
 
D&O 3rd Excess
Arch Insurance Co.
10/14/09 to 10/14/10
  N/A
$10mil x/s $35mil
DOX0018391-03
 
D&O 4th Excess
XL Specialty Insurance Co.
10/14/09 to 10/14/10
  N/A
$5mil x/s $45mil
ELU114093-09
 
D&O Side A only
Allied World National Assurance Company
10/14/09 to 10/14/10
  N/A
$5mil x/s $50mil
  0305-0199  
Fiduciary
Federal Insurance Co./Chubb
10/14/09 to 10/14/10
$ 25,000
$10mil
  8187-3379  
EPLI
National Union Fire Insurance Co. of Pittsburg/Chartis
10/14/09 to 10/14/10
$ 500,000
$10mil
  01-302-16-47  
Storage Tank Liability for TCS
Zurich American Insurance Co.
11/1/08 to 11/1/09
$ 10,000
$1mil/$2mil
USC942426100
 
Information Security and Privacy Insurance
Beazley Insurance Co.
3/12/09 to 3/12/10
$ 250,000
$5M
W15KV309PNPT
 



 

 
 

--------------------------------------------------------------------------------

 




Schedule 6.2(b)


FORM OF
OFFICER’S COMPLIANCE CERTIFICATE


TO:                      Wachovia Bank, National Association, as Administrative
Agent


RE:
Credit Agreement, dated as of September 12, 2008, by and among Dycom Industries,
Inc., a Florida corporation (the “Borrower”), the Guarantors, the Lenders and
Wachovia Bank, National Association, as Administrative Agent for the Lenders (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)



DATE:                   [Date]




 

 

 
Pursuant to Section 6.2(b) of the Credit Agreement, I, __________________,
hereby certify in my official capacity as __________________ of the Borrower,
that to the best of my knowledge and belief as of the fiscal year/quarter ending
______________, ______, the statements below are accurate and complete in all
respects (all capitalized terms used herein shall have the meanings set forth in
the Credit Agreement):


(A)
The financial statements for the fiscal period cited above, which accompany this
Officer’s Compliance Certificate, fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries for such period in
conformity with GAAP applied on a consistent basis.



(B)
During the fiscal period cited above each of the Credit Parties observed or
performed its covenants and other agreements under the Credit Agreement and
other Credit Documents, and satisfied the conditions contained in the Credit
Agreement to be observed, performed or satisfied by it (except to the extent
waived in accordance with the provisions of the Credit Agreement).



(C)
I have obtained no knowledge of any Default or Event of Default under the Credit
Agreement.



(D)
Attached hereto as Schedule 1 are calculations (calculated as of the date of the
financial statements/reports referred to in paragraph (a) above) which
demonstrate compliance by the Credit Parties with each of the financial
covenants contained in Section 6.7 of the Credit Agreement.




 
 

--------------------------------------------------------------------------------

 

                     
                        DYCOM INDUSTRIES, INC.,
          a Florida corporation


 By:                                                       
 Name:                                                      
 Title:                                                      

 

 
 

--------------------------------------------------------------------------------

 

Schedule 1




[TO BE COMPLETED BY BORROWER.]

 
 

--------------------------------------------------------------------------------

 

Schedule 6.9


[FORM OF]
JOINDER AGREEMENT


THIS JOINDER AGREEMENT (this “Agreement”), dated as of _____________, ____, is
by and between _____________________, a ______________________ (the “Subsidiary
Guarantor”), and WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as
Administrative Agent under that certain Credit Agreement dated as of September
12, 2008 (as it may be amended, modified, extended or restated from time to
time, the “Credit Agreement”) by and among DYCOM INDUSTRIES, INC., a Florida
corporation (the “Borrower”), the Guarantors identified therein (the
“Guarantors”), the Lenders party thereto and Wachovia Bank, National
Association, as Administrative Agent (the “Administrative Agent”).  Capitalized
terms used herein but not otherwise defined shall have the meanings provided in
the Credit Agreement.


The Subsidiary Guarantor is a Material Domestic Subsidiary that is a Restricted
Subsidiary or is required by Section 6.9 of the Credit Agreement to become a
“Guarantor” thereunder.


Accordingly, the Subsidiary Guarantor hereby agrees as follows with the
Administrative Agent, for the benefit of the Lenders:


1.           The Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the Subsidiary Guarantor will be
deemed to be a party to the Credit Agreement and a “Guarantor” for all purposes
of the Credit Agreement and the other Credit Documents, and shall have all of
the obligations of a Guarantor thereunder as if it had executed the Credit
Agreement and the other Credit Documents.  The Subsidiary Guarantor hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Credit Documents, including without
limitation (a) all of the representations and warranties of the Credit Parties
set forth in Section 5 of the Credit Agreement and (b) all of the affirmative
and negative covenants set forth in Sections 6 and 7 of the Credit
Agreement.  Without limiting the generality of the foregoing terms of this
paragraph 1, the Subsidiary Guarantor hereby jointly and severally together with
the other Guarantors, guarantees to each Lender and the Administrative Agent as
provided in the Credit Agreement the prompt payment and performance of the
Credit Party Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) strictly in accordance with the terms thereof and agrees that if any
of such Credit Party Obligations are not paid or performed in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise), the Subsidiary Guarantor will,
jointly and severally together with the other Guarantors, promptly pay and
perform the same, without any demand or notice whatsoever, and that in the case
of any extension of time of payment or renewal of any of the Credit Party
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.



--------------------------------------------------------------------------------


2.           The Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the Subsidiary Guarantor will be
deemed to be a party to the Pledge Agreement, and shall have all the rights and
obligations of a “Pledgor” thereunder as if it had executed the Pledge
Agreement.  The Subsidiary Guarantor hereby ratifies, as of the date hereof, and
agrees to be bound by, all the terms, provisions and conditions contained in the
Pledge Agreement.  Without limiting the generality of the foregoing terms of
this Paragraph 2, the Subsidiary Guarantor hereby pledges and assigns to the
Administrative Agent, for the ratable benefit of the Lenders, and grants to the
Administrative Agent, for the ratable benefit of the Lenders, a continuing
security interest in any and all right, title and interest of the Subsidiary
Guarantor in and to Pledged Collateral (as such term is defined in Section 2 of
the Pledge Agreement) and the other Pledged Collateral (as such term is defined
in Section 2 of the Pledge Agreement).


3.           The Subsidiary Guarantor acknowledges and confirms that it has
received a copy of the Credit Agreement and the schedules and exhibits
thereto.  The information on the schedules to the Credit Agreement are hereby
amended to provide the information shown on the attached Schedule A.


4.           The information on Schedule B to this Agreement is true and correct
as of the date hereof.


5.           The Borrower and the Guarantors confirm that all of their
obligations under the Credit Agreement are, and upon the Subsidiary Guarantor
becoming a Guarantor, shall continue to be, in full force and effect.  The
parties hereto confirm and agree that immediately upon the Subsidiary Guarantor
becoming a Guarantor, the term “Credit Party Obligations,” as used in the Credit
Agreement, shall include all obligations of such Subsidiary Guarantor under the
Credit Agreement and under each other Credit Document.


6.           The Subsidiary Guarantor hereby agrees that upon becoming a
Guarantor it will assume all Credit Party Obligations of a Guarantor as set
forth in the Credit Agreement.


7.           Each of the Borrower and the Subsidiary Guarantor agrees that at
any time and from time to time, upon the written request of the Administrative
Agent, it will execute and deliver such further documents and do such further
acts and things as the Administrative Agent may reasonably request in order to
effect the purposes of this Agreement.


8.           This Agreement shall be governed by and construed and interpreted
in accordance with the laws of the State of New York.


9.           This Agreement (a) may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute one contract and (b) may, upon execution, be delivered by
facsimile or electronic mail, which shall be deemed for all purposes to be an
original signature.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Borrower and the Subsidiary Guarantor has caused
this Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.


BORROWER:                                                        DYCOM
INDUSTRIES, INC.,
a Florida corporation


By:    _______________                                                           
Name:      
_______________                                                                   
Title:         _______________                                             


SUBSIDIARY GUARANTOR:                           [SUBSIDIARY GUARANTOR]


By:    _______________                                                                
Name:       _______________                                                         
Title:         _______________                                                       


Acknowledged and accepted:


WACHOVIA BANK, NATIONAL ASSOCIATION,
  as Administrative Agent


By:     _______________                                                               
Name:        _______________                                                        
Title:          _______________                                                      

 
 

--------------------------------------------------------------------------------

 

Schedule A


Schedules to Credit Agreement and Security Documents




[TO BE COMPLETED BY BORROWER]



 
 

--------------------------------------------------------------------------------

 

Schedule B


Disclosure Information


 
Legal Name of Credit Party (and any previous legal names within the last five
years):
 
 
State of Organization:
 
 
Jurisdictions of Organization:
 
 
Type of Organization:
 
 
Address of Chief Executive Office:
 
 
Address of Principal Place of Business:
 
 
Business Phone Number:
 
 
Organizational Identification Number:1
 
 
Federal Tax Identification Number:
 
 
Ownership Information (e.g. publicly held, if private or partnership—identity of
owners/partners):
 
List the issued and outstanding equity interests owned by (a) the Subsidiary
Guarantor and (c) the owner of the Subsidiary Guarantor’s equity interests:
 



[TO BE COMPLETED BY BORROWER/SUBSIDIARY GUARANTOR]




1 This item does not apply to a Credit Party organized under the laws of
Alabama, Indiana, Massachusetts, Nebraska, New Hampshire, New Mexico, New York,
Oklahoma, South Carolina, Vermont or West Virginia.

 
 

--------------------------------------------------------------------------------

 

Schedule 7.1(b)


INDEBTEDNESS




1)  
Bonds set forth on the attached schedule.

2)  
Broadband Express, LLC, Midtown Express, LLC and Cavo Broadband Communications,
LLC lease vehicles pursuant to leases that are classified as capital leases on
the consolidated financial statements of the Borrower.  These leases have an
aggregate liability of approximately $3,133,000 on the consolidated financial
statements of the Borrower.




 
 

--------------------------------------------------------------------------------

 
Schedule 7.1(b)

Alabama Broadband
Bond Number
 
Obligee
Bond Type
 
Bond Amount
 
Effective Date
Expiration Date
  104876736  
Alabama Power Company
Pole Attachment
  $ 145,000.00  
04/20/08
04/20/09
  105062786  
Alabama DOT
Annual Perf Bond
  $ 20,000.00  
02/01/08
02/01/09
  105062789  
City of Columbia, IL
Excavator Bond
  $ 5,000.00  
03/06/08
03/06/09
            $ 170,000.00      
Ansco & Associates
Bond Number
 
Obligee
Bond Type
 
Bond Amount
 
Effective Date
Expiration Date
  104239599  
City of North Augusta, SC
Contractor's Bond
  $ 1,000.00  
01/06/08
01/06/09
  103357734  
Columbia County Planning , GA
License Bond
  $ 1,000.00  
02/16/08
02/16/09
  104054620  
City of Raleigh, NC
Right of Way
  $ 5,000.00  
04/01/08
04/01/09
  103663243  
City of Greensboro, NC
Master Contractor's Bond
  $ 2,000.00  
09/28/07
09/28/08
            $ 9,000.00      
C-2 Utility
Bond Number
 
Obligee
Bond Type
 
Bond Amount
 
Effective Date
Expiration Date
  105062801  
Eugene School District
Performance
  $ 16,645.00  
05/01/08
05/01/09
  105062824  
City of Cottage Grove
Performance
  $ 262,925.00  
06/27/08
06/27/09
  104023080  
State of Oregon
Contractor's License
  $ 15,000.00  
02/14/08
02/14/09
  104054572  
Oregon DOT
Highway Use Tax Bond
  $ 9,500.00  
03/11/08
03/11/09
  103792925  
State of Washington
Contractor's License
  $ 6,000.00  
03/08/08
03/08/09
  103817716  
State of California
Contractor's License
  $ 10,000.00  
04/08/08
04/08/09
  104139006  
Oregon DOT
Right of Way
  $ 10,000.00  
07/24/08
07/24/09
  104139031  
Oregon DOT
Right of Way
  $ 10,000.00  
08/15/07
08/15/08
  104637626  
State of Oregon BOLI
Public Works BOLI
  $ 30,000.00  
04/17/08
04/17/09
  104767627  
City of Pendleton
Excavation Permit
  $ 2,500.00  
07/25/08
07/25/09
  104767669  
State of California
Contractor's License
  $ 12,500.00  
01/17/08
01/17/09
  105062796  
Crook County Road Dept
Right of Way
  $ 20,000.00  
04/03/08
04/03/09
            $ 405,070.00      
CableCom
Bond Number
 
Obligee
Bond Type
 
Bond Amount
 
Effective Date
Expiration Date
  104876733  
Pacific NW Properties
Performance Bond
  $ 1,000.00  
03/20/08
03/20/09
  104343512  
City of Bowie, MD
Right of Way
  $ 330,000.00  
02/04/08
02/04/09
  104054609  
State of Arizona
Contractor's License
  $ 2,500.00  
04/17/08
04/17/09
  104054610  
State of Arizona
Contractor's License
  $ 1,000.00  
04/17/08
04/17/09
  104054611  
State of Arizona
Contractor's License
  $ 5,000.00  
04/17/08
04/17/09
  104054616  
Washington Dept of Labor & Indus
Contractor's License
  $ 12,000.00  
04/22/08
04/22/09
  104106766  
Oregon Contractor's Board
Contractor's License
  $ 15,000.00  
05/30/08
05/30/09
  104088941  
New Mexico Reg & Licensing
Contractor's License
  $ 1,000.00  
05/06/08
05/06/09
  104343533  
City of Fresno, CA
Excavation Bond
  $ 25,000.00  
06/30/08
06/30/09
  104106802  
State of Arizona
Taxpayer Bond for Contractors
  $ 7,000.00  
07/09/08
07/09/09
  104174196  
California
Qualifying Individual
  $ 7,500.00  
10/06/07
10/06/08
  104597093  
City of Oroville, CA
Right of Way
  $ 2,500.00  
10/13/07
10/13/08
  104174202  
California Contractors
Contractor's License
  $ 7,500.00  
10/17/07
10/17/08
  104597114  
State of Washington
Notary License
  $ 10,000.00  
05/01/06
05/01/10
  104637634  
State of Washington
Contractor's License
  $ 4,000.00  
06/16/08
06/16/09
  104767623  
State of Nevada
Contractor's License
  $ 50,000.00  
06/28/08
06/28/09
  104767668  
State of Washington
Notary License
  $ 10,000.00  
03/18/07
03/18/11
  104876773  
State of California
Vehicle Verifier Permit
  $ 5,000.00  
01/14/08
01/14/09
            $ 496,000.00      
Cable Connectors
Bond Number
 
Obligee
Bond Type
 
Bond Amount
 
Effective Date
Expiration Date
  103573890  
South Carolina DOT
Right of Way
  $ 100,000.00  
05/24/08
05/24/09
  103679602  
South Carolina DOT
Right of Way
  $ 100,000.00  
08/21/07
08/21/08
            $ 200,000.00      
Can-Am Communications
Bond Number
 
Obligee
Bond Type
 
Bond Amount
 
Effective Date
Expiration Date
  104054581  
California
Contractor's License
  $ 10,000.00  
01/21/08
01/21/09
  104054598  
Arizona
License
  $ 2,500.00  
04/01/08
04/01/09
  104106793  
Nevada
License
  $ 15,000.00  
06/17/08
06/17/09
  104139040  
California
License
  $ 5,000.00  
06/14/08
06/14/09
  104054597  
Arizona
Taxpayer Bond
  $ 7,000.00  
08/12/07
08/12/08
  104139044  
Oregon
Contractor's License
  $ 10,000.00  
08/28/07
08/24/08
  104637636  
California
Qualifying Individual License
  $ 7,500.00  
06/27/08
06/27/09
            $ 57,000.00      
Communications Construction Group
Bond Number
 
Obligee
Bond Type
 
Bond Amount
 
Effective Date
Expiration Date
  104279777  
Town of Oyster Bay
Permit
  $ 10,000.00  
05/26/08
05/26/10
  104174215  
West Virginia
Wage Pymt Collection
  $ 10,000.00  
11/05/07
11/05/08
  104279778  
Town of Hempstead, NY
Excavation Permit
  $ 5,000.00  
12/31/07
12/31/08
  104597126  
New Mexico CLSI
Contractors License
  $ 5,000.00  
03/02/08
03/02/09
  104767630  
Town of Darien
Street Opening
  $ 3,000.00  
08/23/07
08/23/08
  105154965  
Montgomery County, MD
Permit
  $ 1,000.00  
08/01/08
08/01/09
  105154966  
Montgomery County, MD
Permit
  $ 1,000.00  
08/01/08
08/01/09
  105154967  
Montgomery County, MD
Permit
  $ 1,000.00  
08/01/08
08/01/09
  105154968  
Montgomery County, MD
Permit
  $ 1,000.00  
08/01/08
08/01/09
  105154969  
Montgomery County, MD
Permit
  $ 1,000.00  
08/01/08
08/01/09
  105154970  
Montgomery County, MD
Permit
  $ 2,000.00  
08/01/08
08/01/09
  105154980  
Montgomery County, MD
Permit
  $ 2,000.00  
08/12/08
08/12/09
  105154979  
Montgomery County, MD
Permit
  $ 1,000.00  
08/12/08
08/12/09
  105154984  
Montgomery County, MD
Permit
  $ 1,000.00  
08/12/08
08/12/09
  105154983  
Montgomery County, MD
Permit
  $ 2,000.00  
08/12/08
08/12/09
  105154982  
Montgomery County, MD
Permit
  $ 1,000.00  
08/12/08
08/12/09
  105154981  
Montgomery County, MD
Permit
  $ 1,000.00  
08/12/08
08/12/09
  105154978  
Montgomery County, MD
Permit
  $ 1,000.00  
08/12/08
08/12/09
  105164556  
Montgomery County, MD
Permit
  $ 1,000.00  
08/28/08
08/28/08
  105164557  
Montgomery County, MD
Permit
  $ 1,000.00  
08/28/08
08/28/09
  105164558  
Montgomery County, MD
Permit
  $ 1,000.00  
08/28/08
08/28/09
  105164560  
Montgomery County, MD
Permit
  $ 1,000.00  
08/28/08
08/28/09
  105164561  
Montgomery County, MD
Permit
  $ 1,000.00  
08/28/08
08/28/09
  105164562  
Montgomery County, MD
Permit
  $ 1,000.00  
08/28/08
08/28/09
  105164563  
Montgomery County, MD
Permit
  $ 1,000.00  
08/28/08
08/28/09
  105164564  
Montgomery County, MD
Permit
  $ 2,000.00  
08/28/08
08/28/09
            $ 58,000.00      
Cavo Broadband
Bond Number
 
Obligee
Bond Type
 
Bond Amount
 
Effective Date
Expiration Date
  104876758  
St Louis County MO
Electrical Contractor's Bd
  $ 10,000.00  
10/01/07
10/01/08
            $ 10,000.00      
Ervin Cable
Bond Number
 
Obligee
Bond Type
 
Bond Amount
 
Effective Date
Expiration Date
  104876772  
Electric Power Board of Chattanooga
Performance
  $ 900,000.00  
12/26/07
12/26/11
  105062806  
Smithville Telephone Co
Performance
  $ 351,169.58  
05/12/08
05/12/09
  105062820  
Smithville Telephone Co
Performance
  $ 891,383.80  
06/20/08
06/20/09
  105062821  
Smithville Telephone Co
Performance
  $ 2,338,890.94  
06/20/08
06/20/09
  104343494  
City of East St Louis, IL
Contractor's Registration
  $ 1,000.00  
01/11/08
01/11/09
  104876725  
City of Waterloo
Annual Perf Bond
  $ 10,000.00  
01/23/08
01/23/09
  104239610  
Arkansas
Contractor's Bond
  $ 10,000.00  
01/27/08
01/27/09
  103841156  
Jefferson County MO Highway
Right of Way
  $ 5,000.00  
05/24/08
05/24/09
  104279780  
Jefferson County MO Highway
Street Opening Permit
  $ 10,000.00  
05/26/08
05/26/09
  104279798  
Missouri Highway
Right of Way
  $ 10,000.00  
06/08/08
06/08/09
  103925266  
City of St Louis
Excavator Bond
  $ 10,000.00  
09/27/07
09/27/08
  103958995  
City of St Louis
Electrical Contractors Bond
  $ 10,000.00  
11/18/07
11/18/08
  104767639  
Illinois Dept of Transportation
Individual Utility Permit
  $ 2,500.00  
09/14/07
09/14/08
  105046412  
City of Bridgeton
Excavator Bond
  $ 2,000.00  
03/13/08
03/13/09
  105062792  
City of Baldwin
Street Opening Permit
  $ 5,000.00  
03/27/08
03/27/09
            $ 4,556,944.32      
Globe Communications
Bond Number
 
Obligee
Bond Type
 
Bond Amount
 
Effective Date
Expiration Date
  104767660  
Wilkes Telephone & Electric Co
Performance Bond
  $ 4,445,752.77  
12/07/06
12/07/07
  105062812  
FTC Diversified Services Inc.
Contractor's Bond
  $ 528,103.27  
05/22/08
05/22/09
  105062816  
FTC Diversified Services Inc.
Contractor's Bond
  $ 388,166.63  
06/12/08
06/12/09
  103677212  
City of Raleigh, NC
Road Cut Bond
  $ 5,000.00  
11/19/07
11/19/08
  104876750  
North Carolina DOT
Encroachment Bond
  $ 140,045.49  
08/09/07
08/09/08
            $ 5,507,068.16      
Installation Technicians
Bond Number
 
Obligee
Bond Type
 
Bond Amount
 
Effective Date
Expiration Date
  104528959  
City of Mrceline, MO
Right of Way Bond
  $ 7,500.00  
05/18/08
05/18/09
  104343517  
Missouri Highway Transport
Right of Way Bond
  $ 1,000.00  
02/25/08
02/25/09
  104343532  
City of Joplin, MO
Right of Way Bond
  $ 1,000.00  
03/15/08
03/15/09
  104054606  
City of Cole Camp, MO
Permit Bond
  $ 10,000.00  
04/10/08
04/10/09
  104023082  
State of Arkansas
Contractors License
  $ 10,000.00  
04/01/08
04/01/09
  103592402  
Johnson County, MO
Right of Way Bond
  $ 20,000.00  
04/12/08
04/12/09
  104637631  
Green County Hwy Dept
Excavation Permit
  $ 10,000.00  
06/02/08
06/02/09
  104876755  
City of Neosho, MO
Permit Bond
  $ 10,000.00  
09/24/07
09/24/08
            $ 69,500.00      
Ivy H. Smith
Bond Number
 
Obligee
Bond Type
 
Bond Amount
 
Effective Date
Expiration Date
  104767641  
City of Miami
Performance Bond
  $ 1,000,000.00  
09/15/07
10/01/08
  103663518  
Florida Construction Industry
Contractor's Bond
  $ 2,000.00  
09/30/07
09/30/09
  104876774  
City of Sunny Isles Beach
Right of Way
  $ 100,000.00  
01/16/08
01/16/09
  105062784  
Harkins Builders
Performance Bond
  $ 595,000.00  
01/22/08
01/22/09
  105062797  
City of South Miami
Right of Way
  $ 100,000.00  
04/03/08
04/03/09
  105062823  
City of Raleigh
Right of Way
  $ 5,000.00  
06/26/08
06/26/09
            $ 1,802,000.00          
Lambert's Cable
Bond Number
 
Obligee
Bond Type
 
Bond Amount
 
Effective Date
Expiration Date
  104676633  
State of Florida
Financial Responsible Officer
  $ 50,000.00  
08/23/07
08/23/08
            $ 50,000.00      
Locating
Bond Number
 
Obligee
Bond Type
 
Bond Amount
 
Effective Date
Expiration Date
  104767626  
City of Tacoma, WA
Performance Bond
  $ 81,274.16  
06/30/06
06/29/09
            $ 81,274.16      
Niels Fugal
Bond Number
 
Obligee
Bond Type
 
Bond Amount
 
Effective Date
Expiration Date
  104876759  
Northwest Pipeline Corp
Performance Bond
  $ 4,003,979.00  
10/02/07
10/02/08
  105062829  
Mass Electric Construction Co
Performance Bond
  $ 877,870.00  
07/18/08
07/18/2009q
            $ 4,881,849.00      
Point to Point
Bond Number
 
Obligee
Bond Type
 
Bond Amount
 
Effective Date
Expiration Date
  104174226  
State of California
Contractor's License
  $ 10,000.00  
01/01/08
01/01/09
  103357742  
State of Washington
Contractor's License
  $ 6,000.00  
02/23/08
02/23/09
  104239625  
State of Oklahoma
Sales & Use Tax Bond
  $ 5,000.00  
02/25/08
02/25/09
  104054618  
State of Arizona
Taxpayer Bond
  $ 2,000.00  
04/22/08
04/22/09
  104054615  
State of Nevada
Contractor's License
  $ 15,000.00  
04/21/08
04/21/09
  104088940  
State of Oregon
Construction Contractors Bond
  $ 10,000.00  
05/05/08
05/04/09
            $ 48,000.00      
Prince Telecom
Bond Number
 
Obligee
Bond Type
 
Bond Amount
 
Effective Date
Expiration Date
  104876748  
Southeastern Louisiana Univ
Performance
  $ 68,540.00  
07/12/07
07/12/08
  104637633  
Nevada Contractors Board
Contractor's License
  $ 30,000.00  
07/23/08
07/23/09
  104767646  
City of Raleigh
Right of Way Permit
  $ 5,000.00  
11/29/07
11/29/08
  104767647  
State of Washington
Contractor's License
  $ 4,000.00  
12/14/07
12/14/08
  104767648  
State of California
Contractor's License
  $ 7,500.00  
12/14/07
12/14/08
  104767649  
State of California
Contractor's License
  $ 10,000.00  
12/14/07
12/14/08
  104767663  
City of Bonney Lake WA
Right of Way Permit
  $ 10,000.00  
11/14/07
11/14/08
  104767665  
State of Oregon
Contractor's License
  $ 15,000.00  
12/13/07
12/13/08
  104876728  
City of Lakewood
Street Obstruction
  $ 5,000.00  
03/01/08
03/01/09
  104876770  
Town of Eatonville WA
Street Obstruction
  $ 5,000.00  
12/06/07
12/06/08
            $ 160,040.00        
RJE Telecom
Bond Number
 
Obligee
Bond Type
 
Bond Amount
 
Effective Date
Expiration Date
  104343583  
Arizona Dept of Revenue
Taxpayer bond
  $ 2,000.00  
04/28/08
04/28/09
  104343499  
State of California
Contractors License
  $ 7,500.00  
09/21/07
09/21/08
  104343448  
State of California
Contractors License
  $ 10,000.00  
09/21/07
09/21/08
  104528962  
State of Arizona
Contractors License
  $ 3,500.00  
05/23/08
05/23/09
  104637621  
State of Washington
Contractors License
  $ 4,000.00  
03/29/08
03/29/09
  104876740  
State of New Mexico CLSI
Contractors License
  $ 5,000.00  
06/04/08
06/04/09
  105027377  
City of Irving, TX
Right of Way Bond
  $ 50,000.00  
10/24/07
10/24/08
  105062802  
State of Oregon
Contractors License
  $ 20,000.00  
04/21/08
04/21/09
            $ 102,000.00      
RJE Canada
Bond Number
 
Obligee
Bond Type
 
Bond Amount
 
Effective Date
Expiration Date
  105154961  
SaskTel - North
Performance
 
cad 256,354.45
 
07/30/08
07/30/09
  105154960  
SaskTel - South
Performance
 
cad 204,837.12
 
07/30/08
07/30/09
           
cad 461,191.57
     
Star Construction
Bond Number
 
Obligee
Bond Type
 
Bond Amount
 
Effective Date
Expiration Date
  104767622  
Piedmont Rural Telephone Coop
Performance Bond
  $ 1,462,350.08  
07/06/06
07/06/07
  104876753  
University of Tennessee
Performance Bond
  $ 35,998.00  
09/11/07
09/11/08
  104876754  
Concord Telephone Exchange
Contractors Bond
  $ 4,728,553.00  
09/11/07
09/11/08
  104876757  
CenturyTel Service Group LLC
Contractors Bond
  $ 101,901.12  
09/27/07
09/27/08
  104597091  
TDS Telecom Services
Contractors Bond
  $ 50,000.00  
10/11/07
10/11/08
  104876764  
TDS Telecom Services
Contractors Bond
  $ 50,000.00  
10/16/07
10/16/08
  104876765  
CenturyTel Service Group LLC
Contractors Bond
  $ 95,263.47  
10/24/07
10/24/08
  105062783  
CenturyTel Service Group LLC
Contractors Bond
  $ 133,814.14  
01/17/08
01/17/09
  105062785  
CenturyTel Service Group LLC
Contractors Bond
  $ 50,521.00  
01/22/08
01/22/09
  105062790  
CenturyTel Service Group LLC
Contractors Bond
  $ 71,039.38  
03/20/08
03/20/09
  105062798  
TDS Telecom Services
Contractors Bond
  $ 101,227.90  
03/20/08
03/20/09
  105062791  
Peoples Telephone Company
Contractors Bond
  $ 237,569.56  
03/26/08
03/26/09
  105062805  
University of Tennessee
Contractors Bond
  $ 357,822.00  
05/12/08
05/12/09
  105062813  
Simpson Construction Co
Performance Bond
  $ 265,416.09  
05/27/08
05/27/09
  105062814  
TDS Telecom Services
Contractors Bond
  $ 178,522.63  
05/29/08
05/29/09
  105062831  
TDS Telecom Services
Contractors Bond
  $ 948,019.00  
07/22/08
07/22/09
  105514971  
TDS Telecom Services
Contractors Bond
  $ 135,315.78  
07/30/08
07/30/09
  105154973  
TDS Telecom Services
Contractors Bond
  $ 766,284.70  
08/04/08
08/04/09
  105154974  
TDS Telecom Services
Contractors Bond
  $ 755,519.22  
08/01/08
08/01/09
  105154976  
TDS Telecom Services
Contractors Bond
  $ 806,798.00  
08/06/08
08/06/09
  105154988  
West Carolina Rural Tel Coop
Contractors Bond
  $ 445,591.76  
08/13/08
08/13/09
  105154987  
West Carolina Rural Tel Coop
Contractors Bond
  $ 229,487.96  
08/13/08
08/13/09
  105154986  
West Carolina Rural Tel Coop
Contractors Bond
  $ 363,422.72  
08/13/08
08/13/09
  105154985  
West Carolina Rural Tel Coop
Contractors Bond
  $ 451,318.25  
08/13/08
08/13/09
  105062830  
Summers-Taylor Inc
Performance Bond
  $ 579,539.99  
08/01/08
12/31/11
  105164555  
TDS Telecommunications
Contractors Bond
  $ 50,000.00  
08/28/08
08/28/09
  105164565  
TDS Telecommunications
Contractors Bond
  $ 50,000.00  
09/02/08
09/02/09
  103357540  
City of Chattanooga
Street Obstruction
  $ 5,000.00  
09/11/07
09/17/08
  103357725  
Shelby County Alabama DOT
Right of Way
  $ 10,000.00  
02/09/08
02/09/09
  103359063  
City of Springhill
Excavation Permit
  $ 7,500.00  
04/04/08
04/04/09
  103891654  
Jefferson County Roads
Right of Way
  $ 5,000.00  
09/17/07
09/17/08
  104343467  
City of Morrison, TN
Excavation Permit
  $ 10,000.00  
11/09/07
11/09/08
  104343477  
Cherokee County Commission
Right of Way
  $ 5,000.00  
12/07/07
12/07/08
  104343525  
City of Helena
Right of Way
  $ 30,000.00  
03/01/08
03/01/09
  104343541  
City of Gallatin Tennessee
Excavation Permit
  $ 5,000.00  
04/18/08
04/18/09
  104343543  
City of Lebanon
Right of Way
  $ 5,000.00  
03/28/08
03/28/09
  104528957  
City of Murphreesboro, TN
Right of Way
  $ 50,000.00  
05/13/08
05/13/09
  104547218  
Town of Kimberly, AL
Excavation Permit
  $ 2,500.00  
08/09/07
08/09/08
  104637628  
Metropolitan Gov't Nashville
Permit
  $ 40,000.00  
05/05/08
05/05/09
  104767655  
Kentucky Transportation
Highway Use Bond
  $ 1,000.00  
11/10/07
11/10/08
  104876742  
City of Chattanooga
Right of Way
  $ 5,000.00  
06/05/08
06/05/09
  105154972  
City of Jasper, TN
Right of Way
  $ 5,000.00  
08/01/08
08/01/09
            $ 13,687,295.75      
TCS Communications
Bond Number
 
Obligee
Bond Type
 
Bond Amount
 
Effective Date
Expiration Date
  104767657  
City of Fountain
performance & Maintenance
  $ 5,000.00  
11/27/06
11/27/08
  103382796  
Bright House Networks
Financial Guarantee
  $ 750,000.00  
08/30/07
08/30/08
  103508022  
City & County of Denver CO
Street Opening
  $ 50,000.00  
12/28/07
12/28/08
  103557391  
City of Westminster
Right of Way
  $ 5,000.00  
02/19/08
02/19/09
  103694525  
City of Englewood, CO
Right of Way
  $ 10,000.00  
02/19/08
02/19/09
  103694526  
City of Aurora, CO
Right of Way
  $ 20,000.00  
01/14/08
01/14/09
  103694527  
City of Wheat Ridge CO
Contractor's License
  $ 10,000.00  
01/23/08
01/23/09
  103694528  
City of Golden, CO
Contractor's License
  $ 2,000.00  
01/28/08
01/28/09
  103694529  
Adams County CO
Right of Way
  $ 5,000.00  
01/14/08
01/14/09
  103792929  
City of Fort Collins
Contractor's License
  $ 20,000.00  
03/25/08
03/25/09
  103792930  
Arapahoe County MO
Contractor's License
  $ 20,000.00  
03/13/08
03/13/09
  103817749  
Orange County Gov't of Florida
Contractor's License
  $ 5,000.00  
09/30/07
09/30/08
  103841177  
City of Arvada, CO
Contractor's License
  $ 20,000.00  
03/01/08
03/01/09
  103841179  
City of Orlando, FL
Contractor's License
  $ 5,000.00  
09/30/07
09/30/08
  103891664  
City of Brighton, CO
Contractor's License
  $ 5,000.00  
09/30/07
09/30/08
  103959022  
City of Englewood CO
Right of Way
  $ 20,000.00  
01/06/08
01/06/09
  103999996  
City of Lafayette CO
Right of Way
  $ 5,000.00  
01/17/08
01/17/09
  104023099  
City of Littleton, CO
Street Opening
  $ 2,000.00  
03/01/08
03/01/09
  104023100  
City of Northglenn, CO
Right of Way
  $ 5,000.00  
03/01/08
03/01/09
  104239601  
City of Boulder, CO
Right of Way
  $ 5,000.00  
01/07/08
01/07/09
  104279801  
Washington County, UT
Street Opening
  $ 10,000.00  
06/10/08
06/10/10
  104279808  
Polk County, FL
Compliance Bond
  $ 5,000.00  
06/25/08
06/25/09
  104343413  
Arizona Registrar Contractors
Contractor's License
  $ 14,250.00  
08/05/07
08/05/08
  104343434  
Town of Silverthorne, CO
Right of Way
  $ 25,000.00  
09/09/07
09/09/08
  104343475  
Utah DOT
Right of Way
  $ 25,000.00  
12/04/07
12/07/10
  104343476  
City of Santa Clara City, UT
Right of Way
  $ 25,000.00  
12/07/07
12/07/08
  104343503  
City of St George UT
Right of Way
  $ 10,000.00  
01/25/08
01/25/09
  104343511  
City of Washington UT
Right of Way
  $ 10,000.00  
02/25/08
02/25/09
  104528964  
New Mexico
Contractor's License
  $ 5,000.00  
06/03/08
06/03/09
  104528966  
City of Hurricane UT
Right of Way
  $ 25,000.00  
06/08/08
06/08/09
  104547210  
City of Idaho Springs
Right of Way
  $ 5,000.00  
07/12/08
07/12/09
  104597103  
State of Arizona Dept of Revenue
Taxpayer Bond
  $ 7,000.00  
12/08/07
12/08/08
  104767628  
Town of Larkspur
Right of Way
  $ 20,000.00  
07/27/08
07/27/09
  104767637  
City of Colorado Springs
Excavation Bond
  $ 5,000.00  
09/06/07
09/06/08
  104767643  
El Paso County
Permit
  $ 2,500.00  
09/29/07
09/26/08
  104810146  
Utah DOT
Right of Way
  $ 10,000.00  
02/22/07
02/22/08
  104876769  
Utah DOT
Right of Way
  $ 25,000.00  
11/28/07
11/28/08
  104876771  
Nevada Contractors Board
Contractor's License
  $ 50,000.00  
12/12/07
12/12/08
  105062799  
Toquerville City
Street Opening
  $ 10,000.00  
04/08/08
04/08/09
  105062822  
City of Centennial CO
Street Opening
  $ 20,000.00  
06/24/08
06/24/09
  105129807  
City of Rio Rancho, NM
Excavation Bond
  $ 5,000.00  
07/25/08
07/25/09
  105129808  
City of Albuquerque NM
Excavation Bond
  $ 10,000.00  
07/25/08
07/25/09
  105129809  
City of Albuquerque NM
Permit
  $ 15,000.00  
07/25/08
07/25/09
  105154975  
City of Cherry Hills Village CO
Street Opening
  $ 5,000.00  
08/05/08
08/05/09
  105154963  
Bernalillo County, NM
Permit
  $ 5,000.00  
07/29/08
07/29/09
  105154962  
Bernalillo County, NM
Permit
  $ 5,000.00  
07/29/08
07/29/09
  105154964  
City of Santa Fe, NM
Excavation Bond
  $ 10,000.00  
07/25/08
07/25/09
            $ 1,332,750.00      
Tesinc
Bond Number
 
Obligee
Bond Type
 
Bond Amount
 
Effective Date
Expiration Date
  104023086  
State of Washington
Contractors License
  $ 4,000.00  
02/28/08
02/28/09
  104023085  
State of Washington
Contractors License
  $ 12,000.00  
03/04/08
03/04/09
  104023084  
State of California
Contractors License
  $ 7,500.00  
04/01/08
04/01/09
  104023083  
State of California
Contractors License
  $ 10,000.00  
04/01/08
04/01/09
  103661596  
State of Washington
Contractors License
  $ 4,000.00  
07/01/08
07/01/09
  103357598  
State of Washington
Contractors License
  $ 4,000.00  
10/19/07
10/19/08
            $ 41,500.00      
Underground Specialties
Bond Number
 
Obligee
Bond Type
 
Bond Amount
 
Effective Date
Expiration Date
  104023096  
State of New Mexico
Contractor's License
  $ 5,000.00  
04/01/08
04/01/09
  104023067  
State of Washington
Contractor's License
  $ 12,000.00  
04/01/08
04/01/09
  104023077  
State of Oregon
Contractor's License
  $ 15,000.00  
04/01/08
04/01/09
  104279769  
State of Oregon
Highway Tax Bond
  $ 4,500.00  
05/05/08
05/05/09
  104597107  
State of Oregon DOT
Blanket Permit/Perf Bond
  $ 20,000.00  
12/21/07
12/21/08
            $ 56,500.00      
UtiliQuest
Bond Number
 
Obligee
Bond Type
 
Bond Amount
 
Effective Date
Expiration Date
  104876746  
Nashville Electric Services
Performance Bond
  $ 975,749.00  
07/01/07
07/01/08
  104876763  
City of Vineland
Performance Bond
  $ 64,410.00  
10/17/07
10/17/08
  105062815  
Atlanta Gas Light
Performance Bond
  $ 2,000,000.00  
06/02/08
06/02/09
  105129810  
City of Riverside
Performance Bond
  $ 330,000.00  
07/29/08
07/01/11
  105062828  
Nashville Electric Services
Performance Bond
  $ 233,600.00  
08/01/08
08/01/11
            $ 3,603,759.00      
White Mountain Cable
Bond Number
 
Obligee
Bond Type
 
Bond Amount
 
Effective Date
Expiration Date
  104876729  
Nagog Woods Community Corp
Performance Bond
  $ 50,000.00  
03/02/08
03/02/09
  104876749  
Town of Sudbury, MA
Performance Bond
  $ 1,000,000.00  
07/26/07
07/26/08
  104876752  
City of West Warwick RI
Performance Bond
  $ 5,000.00  
08/30/07
08/30/08
  105062803  
Verizon Selective Services
Performance Bond
  $ 120,292.11  
04/23/08
04/23/09
  105062817  
Town of Norfolk, MA
Performance Bond
  $ 10,000.00  
06/12/08
06/12/09
  105062818  
Town of Ipswich, MA
Performance Bond
  $ 10,000.00  
06/12/08
06/12/09
  105154977  
Town of Malborough MA
Performance Bond
  $ 1,000,000.00  
08/13/08
08/13/09
  104343445  
Town of Westborough, MA
Street Opening Permit
  $ 10,000.00  
10/06/07
10/06/08
  104343450  
Town of Lynnfield, MA
Street Opening Permit
  $ 5,000.00  
10/11/07
10/11/08
  104343470  
Town of Groton, CT
Street Opening Permit
  $ 2,000.00  
11/23/07
11/23/08
  104767653  
Town of Ipswich, MA
Right of Way Bond
  $ 10,000.00  
11/07/07
11/07/08
  104597090  
Town of Hopkinton, Ma
Street Opening Permit
  $ 1,000.00  
10/05/07
10/05/08
  104767650  
Town of Tewksbury, MA
Right of Way Bond
  $ 50,000.00  
10/25/07
10/25/08
  104875751  
Connecticut DOT
Right of Way Bond
  $ 10,000.00  
08/28/07
08/28/08
  104876760  
Town of Bethlehem, CT
Street Opening Permit
  $ 1,000.00  
10/03/07
10/03/08
  104876761  
Town of Coventry
Street Opening Permit
  $ 2,000.00  
10/11/07
10/11/08
  104876762  
Town of Southborough, MA
Street Opening Permit
  $ 350,000.00  
10/17/07
10/17/08
  104876766  
Town of Littleton
Right of Way Bond
  $ 5,000.00  
10/29/07
10/29/08
  104876767  
Town of Holden, MA
Right of Way Bond
  $ 2,500.00  
11/01/07
11/01/08
  104876768  
Town of Grafton, MA
Street Opening Permit
  $ 5,000.00  
11/28/07
11/28/08
  105062788  
Town of Franklin, MA
Street Opening Permit
  $ 5,000.00  
02/12/08
02/12/09
  105062795  
Town of Wakefield
Street Opening Permit
  $ 5,000.00  
04/02/08
04/02/09
  105062800  
Town of Northborough
Street Opening Permit
  $ 5,000.00  
04/11/08
04/11/09
  105062804  
Town of Wayland MA
Street Opening Permit
  $ 5,000.00  
04/24/08
04/24/09
  105062809  
Town of Topsfield, MA
Right of Way Bond
  $ 20,000.00  
05/15/08
05/15/09
  105062810  
Town of Lebanon, CT
Right of Way Bond
  $ 1,000.00  
05/16/08
05/16/09
  105062811  
Town of Westport, CT
Right of Way Bond
  $ 10,000.00  
05/21/08
05/21/09
  105129806  
Town of Mansfield, CT
Permit Bond
  $ 2,000.00  
06/03/08
06/02/09
  105062819  
Town of Reading, MA
Street Opening Permit
  $ 5,000.00  
06/19/08
06/19/09
  105062837  
Town of North Kingston, RI
Right of Way Bond
  $ 10,000.00  
07/22/08
07/22/09
  105062825  
Town of North Reading
Right of Way Bond
  $ 10,000.00  
07/01/08
07/01/09
  105062826  
Town of Boxborough
Right of Way Bond
  $ 10,000.00  
07/01/08
07/01/09
  105164553  
Town of Lexington, MA
Right of Way Bond
  $ 5,000.00  
08/20/08
08/20/09
  105154989  
Town of Trumbull, CT
Right of Way Bond
  $ 10,000.00  
08/15/08
08/15/09
  105164552  
Town of Monroe, CT
Street Opening Permit
  $ 5,000.00  
08/15/08
08/15/09
            $ 2,756,792.11      




 
 

--------------------------------------------------------------------------------

 
 
Schedule 11.6(c)


[FORM OF]
ASSIGNMENT AND ASSUMPTION




This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each] Assignor identified in item 1 below ([the] [each, an] “Assignor”) and
[the] [each] Assignee identified in item 2 below ([the] [each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors] [the Assignees] hereunder are several and not
joint.]2  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the] [each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including, without limitation,
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)] [the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the] [any] Assignor to [the] [any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as [the] [an]
“Assigned Interest”).  Each such sale and assignment is without recourse to
[the] [any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the] [any] Assignor.

--------------------------------------------------------------------------------




1.           Assignor[s]:                                ______________________________


    ______________________________


2.           Assignee[s]:                               ______________________________


   ______________________________
[for each Assignee, indicate [Affiliate] of [identify Lender]


3.           Borrower:                                Dycom Industries, Inc., a
Florida corporation


 
4.
Administrative Agent:
Wachovia Bank, National Association, as the administrative agent under the
Credit Agreement.



 
5.
Credit Agreement:
The Credit Agreement dated as of September 12, 2008, among the Borrower, the
guarantors from time to time party thereto, the lenders and other financial
institutions from time to time party thereto, and Wachovia Bank, National
Association, as Administrative Agent.



6.            Assigned Interest[s]:


Assignor[s]
Assignee[s]
Facility Assigned
 
Aggregate Amount of Commitment/
Loans for all Lenders
 
Amount of Commitment/Loans Assigned
 
Percentage Assigned of Commitment/
Loans
 
CUSIP Number
        $         $   %           $         $   %           $         $   %  



[7.           Trade Date:                                ______________]3




Effective Date:   _____________ ___, 20___.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------

 
2 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
 
3 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
 

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]
[NAME OF ASSIGNOR]




By:                                                                
Title:



 
 

--------------------------------------------------------------------------------

 

ASSIGNEE[S]
[NAME OF ASSIGNEE]




By:                                                                
Title:



 
 

--------------------------------------------------------------------------------

 

[Consented to and] Accepted:


WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:                                                                
Title:





 
 

--------------------------------------------------------------------------------

 

[Consented to:]


[NAME OF RELEVANT PARTY]4


By:                                                                
Title:







--------------------------------------------------------------------------------

 
4 To be consented to by the parties specified in Section 11.6(b) of the Credit
Agreement.

 
 

--------------------------------------------------------------------------------

 

ANNEX 1
 


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION




1.           Representations and Warranties.


1.1           Assignor[s].  [The] [Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the] [the relevant] Assigned
Interest, (ii) [the] [such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Credit Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.


1.2.           Assignee[s].  [The] [Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 11.6(b), (v) and (vi) of the Credit Agreement (subject to such consents,
if any, as may be required under Section11.6(b) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the] [the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest, and
(vii) if it is a Lender not organized under the laws of the U.S., attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the] [such] Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent,

--------------------------------------------------------------------------------


[the] [any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Lender.


2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the] [each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the]
[the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the] [the relevant] Assignee for amounts which have
accrued from and after the Effective Date.


3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.








 




 

 
 

--------------------------------------------------------------------------------

 
